Exhibit 10.1

 

 

 

CREDIT AGREEMENT

among

PHYSICIANS FORMULA, INC., a New York corporation

THE LENDERS PARTIES HERETO

and

UNION BANK OF CALIFORNIA, N.A.

as Administrative Agent

Dated as of November 14, 2006

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

1

1.1

 

Defined Terms

 

1

1.2

 

Other Definitional Provisions

 

19

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT; COMMITMENT AMOUNTS

 

20

2.1

 

Revolving Loans and Letters of Credit; Revolving Loan Commitments

 

20

2.2

 

Term Loans; Term Loan Commitments

 

23

2.3

 

Issuance of Letters of Credit

 

24

2.4

 

Optional Prepayments; Optional Commitment Reductions

 

27

2.5

 

Mandatory Prepayments

 

27

2.6

 

Conversion and Continuation Options

 

28

2.7

 

Minimum Amounts of Tranches; Minimum Borrowings

 

29

2.8

 

Interest Rates and Payment Dates

 

29

2.9

 

Computation of Interest and Fees

 

29

2.10

 

Inability to Determine Interest Rate

 

30

2.11

 

Pro Rata Treatment and Payments

 

30

2.12

 

Illegality

 

30

2.13

 

Increased Costs

 

31

2.14

 

Taxes

 

32

2.15

 

Indemnity

 

33

2.16

 

Mitigation of Costs

 

33

2.17

 

Unused Commitment Fees

 

33

 

 

 

 

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

 

33

3.1

 

Financial Condition

 

33

3.2

 

Corporate Existence; Compliance with Law

 

34

3.3

 

Corporate Power; Authorization; Consents; Enforceable Obligations

 

34

3.4

 

No Legal Bar

 

34

3.5

 

No Material Litigation

 

35

3.6

 

Ownership of Property; Liens; Condition of Properties

 

35

3.7

 

Environmental Matters

 

35

3.8

 

Intellectual Property

 

37

3.9

 

Taxes

 

37

3.10

 

Federal Regulations

 

38

3.11

 

ERISA Compliance

 

38

3.12

 

Investment Company Act

 

38

3.13

 

Subsidiaries; Etc.

 

39

3.14

 

Purpose of Loans and Letters of Credit

 

39

3.15

 

Accuracy and Completeness of Information

 

39

 

i


--------------------------------------------------------------------------------




 

3.16

 

Real Property Assets

 

39

3.17

 

Permits, Etc.

 

39

3.18

 

Nature of Business

 

40

3.19

 

Capital Structure and Equity Ownership

 

40

3.20

 

Insolvency

 

40

3.21

 

Labor Matters

 

40

3.22

 

Condemnation

 

40

3.23

 

Absence of Financing Statements

 

40

3.24

 

Perfection of Security Interest

 

40

 

 

 

 

 

SECTION 4.

 

CONDITIONS PRECEDENT

 

41

4.1

 

Conditions to Closing Date

 

41

4.2

 

Conditions to Each Loan or Letter of Credit

 

43

 

 

 

 

 

SECTION 5.

 

AFFIRMATIVE COVENANTS

 

44

5.1

 

Financial Statements

 

44

5.2

 

Certificates; Other Information

 

44

5.3

 

Payment of Obligations

 

46

5.4

 

Conduct of Business and Maintenance of Existence

 

46

5.5

 

Maintenance of Property; Insurance

 

46

5.6

 

Inspection of Property; Books and Records; Discussions

 

47

5.7

 

Use of Proceeds

 

47

5.8

 

Hedging Obligations

 

47

5.9

 

Acquisition of Real Property

 

48

5.10

 

Lease and License Compliance

 

48

5.11

 

Environmental and Safety Requirements

 

48

5.12

 

Employee Matters

 

49

5.13

 

Covenants Regarding Additional Subsidiaries

 

49

5.14

 

Covenant Regarding Insurance Endorsements

 

50

 

 

 

 

 

SECTION 6.

 

NEGATIVE COVENANTS

 

50

6.1

 

Financial Condition Covenants

 

50

6.2

 

Limitation on Indebtedness

 

51

6.3

 

Limitation on Liens

 

52

6.4

 

Limitation on Fundamental Changes

 

53

6.5

 

Limitation on Sale of Assets

 

53

6.6

 

Limitation on Restricted Payments

 

53

6.7

 

Limitation on Acquisitions, Investments, Loans and Advances

 

54

6.8

 

Transactions with Affiliates

 

55

6.9

 

Fiscal Year

 

55

6.10

 

Prohibitions on Certain Agreements, Modifications to Certain Agreements

 

55

6.11

 

Sale-Leaseback Transactions

 

55

6.12

 

Unfunded Liabilities

 

55

6.13

 

Line of Business

 

55

 

 

 

 

 

SECTION 7.

 

EVENTS OF DEFAULT

 

55

 

ii


--------------------------------------------------------------------------------




 

SECTION 8.

 

THE AGENT

 

59

8.1

 

Appointment

 

59

8.2

 

Delegation of Duties

 

59

8.3

 

Exculpatory Provisions

 

59

8.4

 

Reliance by Agent

 

60

8.5

 

Notice of Default

 

60

8.6

 

Non-Reliance on Agent and Other Lenders

 

60

8.7

 

Indemnification

 

61

8.8

 

Agent in Its Individual Capacity

 

61

8.9

 

Successor Agent

 

62

 

 

 

 

 

SECTION 9.

 

MISCELLANEOUS

 

62

9.1

 

Amendments and Waivers

 

62

9.2

 

Notices

 

63

9.3

 

No Waiver; Cumulative Remedies

 

63

9.4

 

Survival of Representations and Warranties

 

63

9.5

 

Payment of Expenses and Taxes

 

63

9.6

 

Successors and Assigns; Participation; Purchasing Lenders

 

64

9.7

 

Adjustments; Set-Off

 

68

9.8

 

Counterparts

 

68

9.9

 

Severability

 

68

9.10

 

Integration

 

68

9.11

 

GOVERNING LAW

 

69

9.12

 

Judicial Reference; Consent to Jurisdiction

 

69

9.13

 

Acknowledgements

 

70

9.14

 

Headings

 

70

9.15

 

Confidentiality

 

70

9.16

 

Patriot Act

 

70

 

 

 

 

 

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

A-1

 

Form of Revolving Note

 

 

A-2

 

Form of Term Note

 

 

B

 

Form of No Default/Representation Certificate

 

 

C

 

Form of Continuation Notice

 

 

D

 

Form of Borrowing Notice

 

 

E

 

Form of Assignment and Acceptance

 

 

F

 

Form of Covenant Compliance Certificate

 

 

G-1

 

Form of Letter of Credit Request (Standby)

 

 

G-2

 

Form of Letter of Credit Request (Commercial)

 

 

H

 

Form of Landlord Consent

 

 

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

3.2

 

Qualification Jurisdictions

 

 

 

iii


--------------------------------------------------------------------------------




 

3.5

 

Litigation

 

 

3.6

 

Legal and Operating Names

 

 

3.7

 

Environmental Matters

 

 

3.8

 

Intellectual Property Matters

 

 

3.13

 

Subsidiaries

 

 

3.16

 

Real Property

 

 

3.19

 

Capital Structure and Equity Ownership

 

 

6.7

 

Certain Advance of Officers

 

 

6.8

 

Affiliate Transactions

 

 

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of November 14, 2006, among PHYSICIANS FORMULA,
INC., a New York corporation (the “Borrower”), the several banks and other
lenders from time to time parties to this Agreement (the “Lenders”) and UNION
BANK OF CALIFORNIA, N.A. (“UBOC”), as administrative agent for the Lenders (in
such capacity, the “Agent”).

RECITALS

The Borrower has requested that the Lenders extend to it revolving and term loan
facilities for its use in refinancing certain debt, the payment of fees and
expenses relating thereto, for working capital and general corporate purposes
and the payment of fees and expenses related to the initial public offering of
Holdings and for other uses as set forth therein.  The Lenders have agreed to
such request, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:


SECTION 1.           DEFINITIONS


1.1           DEFINED TERMS

As used in this Agreement, the following terms shall have the following
meanings:

“Accountants”:  Deloitte & Touche LLP, or such other firm of independent
certified public accountants of recognized national standing as shall be
selected by the Borrower and reasonably satisfactory to the Agent.

“Acquired Person”:  as defined in the definition of “Permitted Acquisition”
contained in this Section 1.1.

“Acquisition”:  any transaction, or any series of related transactions,
consummated after the Closing Date, by which the Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any firm, partnership, joint venture, limited
liability company, corporation or division thereof, whether through purchase of
assets, merger or otherwise, (b) acquires in one transaction or as the most
recent transaction in a series of transactions control of securities of a Person
engaged in an ongoing business representing more than 50% of the ordinary voting
power for the election of directors or other governing position if the business
affairs of such Person are managed by a board of directors or other governing
body or (c) acquires control of more than 50% of the ownership interest in any
partnership, joint venture, limited liability company, business trust or other
Person that is not managed by a board of directors or other governing body.

“Acquisition Agreement”:  that certain Stock Purchase Agreement dated as of
November 3, 2003 among PFI Acquisition Corp., Pierre Fabre Dermo-Cosmetique
S.A., a French société


--------------------------------------------------------------------------------




anonyme, Pierre Fabre, Inc., a New York corporation, the Pledgor and Pierre
Fabre, S.A., a French société anonyme, as amended, modified, supplemented or
restated from time to time.

“Adjusted EBITDA”:  for the Borrower and its Subsidiaries on a consolidated
basis, for the fiscal quarter most recently ended and the immediately preceding
three fiscal quarters, EBITDA plus, only to the extent reflected in the
determination of Net Income for that period and without duplication, (i)
Transaction Costs, (ii) one-time costs in connection with the initial public
offering of equity interests in the Pledgor relating to compliance with (x)
Sarbanes-Oxley Act of 2002 (as amended from time to time) and the rules and
regulations promulgated thereunder and (y) securities laws and regulations;
provided that the aggregate amount of such costs under this clause (ii) shall
not exceed $450,000 during the fiscal year ending December 31, 2006 and $325,000
during the fiscal year ending December 31, 2007, (iii) special one-time bonus in
an amount equal to $270,000 paid to certain members of management during the
fiscal year ending December 31, 2006 and (iv) one-time non-cash compensation
charges in an amount equal to $9,308,000 associated with the vesting of
performance based options during the fiscal year ending December 31, 2006.

“Affiliate”:  as to any Person, (a) any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person or (b) any Person who is a director, officer,
shareholder, member or partner (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in the preceding clause (a).  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (i) vote securities having 10% or more of the ordinary
voting power for the election of directors of such Person or (ii) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

“Agent”:  as defined in the preamble hereto.

“Aggregate Revolving Loan Commitment”: the sum of the Revolving Loan Commitments
set forth on the signature pages hereof.

“Aggregate Term Loan Commitment”:  the sum of the Term Loan Commitments set
forth on the signature pages hereof.

“Aggregate Total Commitment”:  the sum of the Aggregate Revolving Loan
Commitment and the Aggregate Term Loan Commitment.

“Aggregate Total Commitment Percentage”: with respect to each Lender, the
percentage equivalent of the ratio which such Lender’s Commitments (or, if any
such Commitment has terminated, its outstanding Term Loans or Revolving Loans,
participations in Letters of Credit and unreimbursed drawings thereunder, as
applicable) bears to the Aggregate Total Commitment (or, with respect to any
terminated Commitment, the outstanding Term Loans or Revolving Loans,
participations in Letters of Credit and unreimbursed drawings thereunder, as
applicable, under such Commitment).

“Agreement”:  this Credit Agreement, as amended, waived, supplemented or
otherwise modified from time to time.

2


--------------------------------------------------------------------------------




“Applicable Lending Office”:  for any Lender, its offices for LIBOR Loans and
Base Rate Loans and for participations in Letters of Credit specified on the
signature pages hereof or in the Assignment and Acceptance pursuant to which it
became a party hereto, as the case may be, any of which offices may, upon 20
days’ prior written notice to the Agent and the Borrower, be changed by such
Lender.

“Asset Disposition”:  the sale, sale and leaseback, transfer, conveyance,
exchange, long-term lease accorded sales treatment under GAAP or similar
disposition (including by means of a merger, consolidation, amalgamation, joint
venture or other substantive combination) of any of the Properties, business or
assets (other than Cash Equivalents but, including the assignment of any lease,
license or permit relating to the Properties) of the Borrower or any of its
Subsidiaries to any Person or Persons other than to the Borrower or any of its
Subsidiaries; provided that Asset Dispositions shall not include (i) the sale of
Inventory in the ordinary course of business and otherwise, provided that such
sale is not in connection with a winding up or liquidation of the Borrower or
any Subsidiary and (ii) the sale of obsolete, surplus, uneconomical, or worn-out
assets in an aggregate amount not exceeding $500,000 in any fiscal year of the
Borrower.

“Assignment and Acceptance”:  an Assignment and Acceptance in the form of
Exhibit E to this Agreement.

“Available Revolving Loan Commitment”: with respect to each Revolving Loan
Lender on the date of determination thereof, the amount by which (a) the
Revolving Loan Commitment of such Lender on such date exceeds (b) the principal
sum of such Lender’s (i) Revolving Loans outstanding, (ii) Revolving Loan
Commitment Percentage of the aggregate Letter of Credit Amount of all Letters of
Credit outstanding and (iii) Revolving Loan Commitment Percentage of the
aggregate amount of unreimbursed drawings under all Letters of Credit on such
date.

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Reference Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%.  “Reference Rate” shall mean the rate of interest per annum publicly
announced from time to time by UBOC as its “reference rate” in effect at its
office in Los Angeles, California.  Such rate is a rate set by UBOC based upon
various factors including UBOC’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it.  If, for any reason, the Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist.  Any
change in the Base Rate due to a change in the Reference Rate or

3


--------------------------------------------------------------------------------




the Federal Funds Effective Rate shall be effective on the effective date of
such change in the Reference Rate or the Federal Funds Effective Rate,
respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Borrower”:  as defined in the Recitals to this Agreement.

“Borrowing Notice”:  a notice from the Borrower to the Agent requesting a
borrowing of Loans, substantially in the form of Exhibit D hereto.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close and which, in the case of a LIBOR Loan, is a Eurodollar Business Day.

“Capital Expenditures”:  for any period, collectively, for any Person, the
aggregate of all expenditures which are made during such period (whether paid in
cash or accrued as liabilities) by such Person for property, plant or equipment
and which would be reflected as additions to property, plant or equipment on a
balance sheet of such Person prepared in accordance with GAAP, including all
Capitalized Lease Obligations.

“Capitalized Lease Obligations”:  obligations for the payment of rent for any
real or personal property under leases or agreements to lease that, in
accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participation or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), any and
all warrants, options or rights to purchase or any other securities convertible
into any of the foregoing.

“Cash Collateral Deposit”:  cash deposits made by the Borrower to the Agent, to
be held by the Agent as Collateral pursuant to the Security Agreement, for the
reimbursement of drawings under Letters of Credit.

“Cash Equivalents”: investments having a maturity of not greater than 12 months
from the date of acquisition thereof in (a) obligations issued or
unconditionally guaranteed by the United States of America or any agency
thereof, (b) certificates of deposit of any commercial bank organized under the
laws of the United States of America or any state thereof and having combined
capital and surplus of at least $250,000,000, (c) commercial paper with a rating
of at least Prime-1 by Moody’s Investors Service, Inc. or A-1 by Standard &
Poor’s Ratings Group (a division of The McGraw Hill Companies, Inc.), (d) a
readily redeemable “money market mutual fund” sponsored by a bank described in
clause (b) hereof, or a broker or dealer registered under the Securities
Exchange Act of 1934, as amended, and having on the date of the investment
capital of at least $50,000,000, which fund maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (c) hereof and given on the date of such investment a credit
rating of at least AA by Moody’s Investors Service,

4


--------------------------------------------------------------------------------




Inc. or AA by Standard & Poor’s Ratings Group (a division of The McGraw-Hill
Companies, Inc.) or (e) other investments agreed to from time to time between
the Borrower and the Agent.

“Closing Date”:  the date on which the conditions set forth in Sections 4.1 and
4.2 are satisfied and the initial Loans are made.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all of the property (tangible or intangible) purported to be
subject to the lien or security interest purported to be created by any
mortgage, deed of trust, security agreement, pledge agreement, assignment or
other security document heretofore or hereafter executed by the Borrower as
security for all or part of the Obligations.

“Collateral Documents”:  the Security Agreement, each Control Agreement
requested by the Agent pursuant to the Security Agreement, each UCC-1 Financing
Statement filed pursuant thereto and any other document or agreement encumbering
the Collateral or evidencing or perfecting a security interest therein for the
benefit of the Agent or any Lender executed by the Borrower, as the same may be
amended or modified from time to time in accordance with the terms hereof.

“Commitment”:  a Revolving Loan Commitment or a Term Loan Commitment, as
applicable.

“Commitment Percentage”:  a Revolving Loan Commitment Percentage or a Term Loan
Commitment Percentage, as applicable.

“Commonly Controlled Entity”:  as to any Person, an entity, whether or not
incorporated, which is under common control with such Person within the meaning
of Section 4001 of ERISA or is part of a group which includes such Person and
which is treated as a single employer under Section 414 of the Code.

“Continuation Notice”:  a request for continuation or conversion of a Loan as
set forth in Section 2.6, substantially in the form of Exhibit C.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreement”:  a control agreement, restricted account agreement or
similar agreement or document, in each case in form and substance satisfactory
to the Agent and entered into for the purpose of perfecting a security interest
in one or more deposit accounts or securities accounts of the Borrower or its
Subsidiaries.

“Covenant Compliance Certificate”:  a certificate of the Chief Financial Officer
of the Borrower (or, at any time during which the Borrower shall not have a
Chief Financial Officer, the President) substantially in the form of Exhibit F
hereto.

5


--------------------------------------------------------------------------------




“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  each Subsidiary organized under the laws of the United
States or any state thereof.

“EBITDA”:  for the Borrower and its Subsidiaries on a consolidated basis, with
respect to any period, the sum of (a) Net Income for that period, plus (b) any
non-recurring loss reflected in such Net Income, minus (c) any non-recurring
gain (excluding any gain received from the sale of Inventory in the ordinary
course of business and otherwise, provided that such sale is not in connection
with a winding up or liquidation of the Borrower or any Subsidiary) reflected in
such Net Income, plus (d) Interest Expense of the Borrower and its Subsidiaries
for that period, plus (e) the aggregate amount of federal and state taxes on or
measured by income for that period, the aggregate amount of property taxes for
that period and the aggregate amount of sales taxes for that period (whether or
not payable during that period), plus (f) depreciation and amortization expense
of Borrower and its Subsidiaries for that period, plus (g) all other non-cash
charges of Borrower and its Subsidiaries for that period, plus (h) all other
non-recurring expenses of Borrower and its Subsidiaries for that period
acceptable to the Agent, in each case as determined in accordance with GAAP,
consistently applied and, in the case of items (d), (e), (f), (g) and (h), only
to the extent reflected in the determination of Net Income for that period.

“Environmental and Safety Requirements”: all federal, state, local and foreign
statutes, regulations, ordinances and other provisions having the force or
effect of law, all judicial and administrative orders and determinations, all
contractual obligations and all common law, in each case concerning public
health and safety, worker health and safety, exposure to hazardous substances or
materials, pollution or protection of the environment, including all those
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of, or exposure to,
any hazardous or otherwise regulated materials, substances or wastes, chemical
substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals,
petroleum products or byproducts, asbestos, polychlorinated biphenyls, noise,
radiation or radon, each as amended and as now or hereafter in effect.

“Equityholder Agreements”  each shareholder agreement, member agreement, partner
agreement, voting agreement, buy-sell agreement, option, warrant, put, call,
right of first refusal, and any other agreement or instrument with conversion
rights into equity of the Borrower or any Subsidiary either (a) between the
Borrower or any Subsidiary and any holder or prospective holder of any equity
interest of the Borrower or any Subsidiary (including interests convertible into
such equity) or (b) otherwise between any two or more such holders of equity
interests.

“Equity Offering”:  the sale or issuance (or reissuance) by the Borrower, the
Pledgor or any Subsidiary of any equity interests or beneficial interests
(common stock, preferred stock, partnership interests, member interests or
otherwise) or any options, warrants, convertible securities or other rights to
purchase such equity interests or beneficial interests, other than a sale or
issuance by (i) any Subsidiary to the Borrower or (ii) any Subsidiary to another
Subsidiary.

6


--------------------------------------------------------------------------------




“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”:  as to any Person, each trade or business including such
Person, whether or not incorporated, which together with such Person would be
treated as a single employer under Section 4001(a)(14) of ERISA.

“Eurodollar Business Day”:  any day on which banks are open for dealings in
Dollar deposits in the London interbank market.

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Taxes”:  all taxes imposed on or by reference to the net income of the
Agent, or any Lender or its Applicable Lending Office by any Governmental
Authority and all franchise taxes, taxes on doing business or taxes measured by
capital or net worth imposed on the Agent or on any Lender or its Applicable
Lending Office by any Governmental Authority.

“Existing Credit Agreement”:  that certain Credit Agreement dated as of December
16, 2005 among the Borrower, the Lenders referred to therein, and UBOC, as agent
for such Lenders.

“Fee Letter”:  that certain letter regarding fees executed between the Borrower
and the Agent as of the Closing Date, as such letter may be amended or modified
from time to time.

“Financial Statements”:  as defined in Section 3.1 hereof.

“Fixed Charge Coverage Ratio”:  for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of Free Cash Flow to Fixed Charges for such
period.

“Fixed Charges”:  for the Borrower and its Subsidiaries on a consolidated basis,
for the fiscal quarter most recently ended and the immediately preceding three
fiscal quarters, without duplication, the sum of (a) Interest Expense (other
than (i) Transaction Costs, (ii) amendment fees and expenses paid in connection
with any future amendment of this Agreement and (iii) unamortized loan fees and
legal fees in the amount of approximately $1,100,000 paid on or about December
16, 2005 in connection with the Existing Credit Agreement, in each case to the
extent constituting Interest Expense) of the Borrower and its Subsidiaries
actually paid or payable, without duplication, in cash for such period plus (b)
the aggregate amount of scheduled principal payments actually made on Total
Funded Debt; provided, however, with respect to (x) the quarter ending March 31,
2007, Fixed Charges shall be calculated by multiplying the amount of Fixed
Charges for the quarter ending March 31, 2007 by four, (y) the quarter ending
June 30, 2007, Fixed Charges shall be calculated by multiplying the aggregate
amount of Fixed Charges for the quarters ending March 31, 2007 and June 30, 2007
by two and (z) the quarter ending September 30, 2007, Fixed Charges shall be
calculated by multiplying the aggregate amount of Fixed Charges for the quarters
ending March 31, 2007, June 30, 2007 and September 30, 2007 by 4/3.

7


--------------------------------------------------------------------------------




“Foreign Subsidiary:  any Subsidiary other than a Domestic Subsidiary.

“Free Cash Flow”:  with respect to any fiscal period, without duplication, the
sum of (a) Adjusted EBITDA for such fiscal period, minus (b) the aggregate
amount of cash income taxes actually paid by the Borrower and the Subsidiaries
during such fiscal period.

“GAAP”:  generally accepted accounting principles in the United States in effect
from time to time.  If, at any time, GAAP changes in a manner which will
materially affect the calculations determining compliance by the Borrower with
any of its covenants in Section 6.1, such covenants shall continue to be
calculated in accordance with GAAP in effect prior to such changes in GAAP.

“Governmental Authority”:  any nation or government, any federal, state or other
political subdivision thereof and any federal, state or local entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) which Person the
guaranteeing person has agreed to reimburse or indemnify for undertaking such
obligation in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds for the purchase or payment of any such primary
obligation or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantees”:  the Pledgor Guarantee and the Subsidiary Guarantee.

“Guarantor Collateral”:  all of the property (tangible or intangible) purported
to be subject to the lien or security interest purported to be created by any
mortgage, deed of trust, security agreement, pledge agreement, assignment or
other security document heretofore or hereafter executed by any Guarantor as
security for all or part of any Guarantee.

8


--------------------------------------------------------------------------------




“Guarantor Collateral Documents”:  the Guarantor Security Agreement, the Pledge
Agreement, each Control Agreement requested by the Agent pursuant to the
Guarantor Security Agreement, each UCC-1 Financing Statement filed pursuant to
any of the foregoing and any other document or agreement encumbering the
Guarantor Collateral or evidencing or perfecting a security interest therein for
the benefit of the Lenders executed by a Guarantor, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof.

“Guarantor Security Agreement”:  that certain Guarantor Security Agreement dated
as of the Closing Date, in form and substance acceptable to the Agent, made by
Physician’s Formula Cosmetics, Inc. and the other grantors from time to time
becoming party thereto in accordance with the terms thereof, in favor of the
Agent, for the benefit of the Lenders, as the same may be amended, modified or
supplemented in accordance with the terms hereof.

“Guarantors”:  the Pledgor and each Domestic Subsidiary.

“Hazardous Substance Activity” means any actual, proposed or threatened Release,
storage, use, generation, processing, production, manufacture, treatment,
abatement, removal, repair, cleanup or detoxification, disposition, recycling,
disposal, handling or transportation of any Hazardous Substance from, under,
into or on property.

“Hazardous Substances” means any substance, material product, by-product, waste,
emission, residual or odor that is described as a toxic or hazardous substance,
waste, material, pollutant, contaminant, infectious waste, designated waste or
words of similar meaning or effect, in any of the Environmental and Safety
Requirements, or any other words which are intended to define, list or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, or reproductive toxicity and
includes, without limitation, asbestos, asbestos-containing materials,
lead-based paint, petroleum (including crude oil or any fraction thereof,
natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable
for fuel, or any mixture thereof), petroleum products, waste oil,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive matter,
medical waste and chemicals which may cause cancer or reproductive toxicity.

“Hedging Agreements”:  as defined in the definition of “Hedging Obligations” in
this Section 1.1.

“Hedging Obligations”:  of any Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants or any similar derivative transactions (“Hedging Agreements”), and (ii)
any and all cancellations, buy-backs, reversals, terminations or assignments of
any of the foregoing.

9


--------------------------------------------------------------------------------




“Incremental EBITDA”:  for any fiscal period and with respect to any Acquired
Person which is the subject of a Permitted Acquisition, that portion of EBITDA
for such fiscal period that the Borrower projects will be generated as a result
of the consummation of such Permitted Acquisition, in each case in accordance
with Regulation S-X or as otherwise approved by the Agent and the Majority
Lenders.

“Indebtedness”:  as to any Person, (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(excluding all trade payables not overdue for more than 90 days), (ii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iii) all indebtedness created or arising under any
conditional-sale or other title-retention agreement with respect to property
acquired by such Person, (iv) all Capitalized Lease Obligations of such Person,
(v) all Hedging Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person under acceptance, letter of credit or similar
facilities, (vii)  all mandatory redemption, repurchase or dividend obligations
of such Person with respect to Capital Stock, (viii) all liabilities in respect
of unfunded vested benefits under plans covered by Title IV of ERISA and (ix)
all Guarantee Obligations of such Person in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
secure a credit against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clause (i), (ii), (iii), (iv), (v), (vi),
(vii) or (viii) above.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Expense”:  as of any date, with respect to any Person, for the fiscal
quarter most recently ended and the immediately preceding three fiscal quarters,
the sum of (a) all interest, fees, charges and related expenses (in each case as
such expenses are calculated according to GAAP) paid or payable (without
duplication) for such fiscal period by that Person to a lender in connection
with borrowed money (including any obligations for fees, charges and related
expenses payable to the issuer of any letter of credit) or the deferred purchase
price of assets that are considered “interest expense” under GAAP plus (b) the
portion of rent paid or payable (without duplication) for such fiscal period by
that Person under Capitalized Lease Obligations that should be treated as
interest in accordance with Financial Accounting Standards Board Statement No.
13.

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each calendar month while any such Loan is outstanding, (b) as to any LIBOR Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any LIBOR Loan having an Interest Period longer than three
months, each day which is at the end of each three month-period within such
Interest Period after the first day of such Interest Period and the last day of
such Interest Period and (d) for each of (a), (b) and (c)  above, the day on
which any such Loan becomes due and payable in full or is paid or prepaid in
full.

“Interest Period”:  with respect to any LIBOR Loan:


(A)           INITIALLY, THE PERIOD COMMENCING ON THE BORROWING OR CONVERSION
DATE, AS THE CASE MAY BE, WITH RESPECT TO SUCH LIBOR LOAN AND ENDING ONE, TWO,
THREE OR SIX MONTHS THEREAFTER, OR, IF AVAILABLE FROM ALL OF THE LENDERS AND
CONSENTED TO BY THE AGENT, NINE OR TWELVE MONTHS

10


--------------------------------------------------------------------------------





THEREAFTER, AS SELECTED BY THE BORROWER IN ITS NOTICE OF BORROWING OR ITS
CONTINUATION NOTICE, AS THE CASE MAY BE, GIVEN WITH RESPECT THERETO; AND


(B)           THEREAFTER, EACH PERIOD COMMENCING ON THE LAST DAY OF THE NEXT
PRECEDING INTEREST PERIOD APPLICABLE TO SUCH LIBOR LOAN AND ENDING ONE, TWO,
THREE OR SIX MONTHS THEREAFTER, OR, IF  AVAILABLE FROM ALL OF THE LENDERS AND
CONSENTED TO BY THE AGENT, NINE OR TWELVE MONTHS THEREAFTER, AS SELECTED BY THE
BORROWER BY IRREVOCABLE NOTICE TO THE AGENT NOT LESS THAN THREE EURODOLLAR
BUSINESS DAYS PRIOR TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH
RESPECT THERETO;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(I)            IF ANY INTEREST PERIOD PERTAINING TO A LIBOR LOAN WOULD OTHERWISE
END ON A DAY THAT IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE
TO CARRY SUCH INTEREST PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH
INTEREST PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

(II)           ANY INTEREST PERIOD FOR ANY LOAN THAT WOULD OTHERWISE EXTEND
BEYOND THE DATE FINAL PAYMENT IS DUE ON SUCH LOAN SHALL END ON THE DATE OF SUCH
FINAL PAYMENT; AND

(III)          ANY INTEREST PERIOD PERTAINING TO A LIBOR LOAN THAT BEGINS ON THE
LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF A CALENDAR MONTH.

“Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including all goods,
merchandise and other personal property held for sale or lease by any such
Person, or which is furnished by such Person under any contract of service or is
held by such Person as raw materials, work or goods in process, materials and
supplies of every nature used or consumed or to be used or consumed by such
Person in the ordinary course of its business, whether now owned or hereafter
acquired by such Person.

“Investment Company Act”:  as defined in Section 3.12 hereof.

“Landlord Consent”:  each Waiver and Consent executed by the landlord of the
Borrower or any Subsidiary, substantially in the form of Exhibit H, as such
agreements may be amended, restated, modified or supplemented from time to time
in accordance with the terms hereof.

“Lenders”:  as defined in the preamble hereto and Section 8.8 hereof.

“Letter of Credit”:  as defined in Section 2.1(a).

“Letter of Credit Amount”:  the stated maximum amount available to be drawn
under a particular Letter of Credit, as such amount may be reduced or reinstated
from time to time in accordance with the terms of such Letter of Credit.

11


--------------------------------------------------------------------------------




“Letter of Credit Request”:  a request by the Borrower for the issuance of a
Letter of Credit, on the Agent’s standard form of standby letter of credit
application and agreement or commercial letter of credit application and
agreement, as applicable, the current forms of which are attached hereto as
Exhibits G -1 and G-2, respectively, and containing terms and conditions
satisfactory to the Agent in its sole discretion.

“LIBOR”:  with respect to each day during each Interest Period pertaining to a
LIBOR Loan, the rate of interest determined by the Agent to be the rate per
annum at which deposits in dollars would be offered to the Agent by leading
banks in the London Interbank Market at or about 9:00 a.m., Los Angeles time,
two Eurodollar Business Days prior to the beginning of such Interest Period, for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of its LIBOR Loan to
be outstanding during such Interest Period.

“LIBOR Adjusted Rate”:  with respect to each day during each Interest Period
pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

LIBOR

 

 

1.00 - LIBOR Reserve Requirements

 

“LIBOR Loans”:  Loans the rate of interest applicable to which is based upon
LIBOR.

“LIBOR Reserve Requirements”:  for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such Federal Reserve System.

“Lien”:  any mortgage, pledge, charge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security interest or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any Capitalized Lease Obligation having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in respect of any of the foregoing).

“Liquidity Amount”: as of any date of determination, an amount equal to the sum
of Borrower’s cash on deposit with UBOC or subject to a control agreement in
favor of the Agent, Borrower’s Cash Equivalents and the aggregate Available
Revolving Loan Commitment.

“Loan”:  a Revolving Loan or a Term Loan, as applicable; and “Loans” means the
aggregate of all Revolving Loans and all Term Loans, as applicable, outstanding
at any given time.

12


--------------------------------------------------------------------------------




“Loan Documents”:  this Agreement, the Notes, the Collateral Documents, the
Guarantor Collateral Documents, the Guarantees, each Landlord Consent, any
Hedging Agreements to which a Lender (or an Affiliate thereof) or the Agent is
party, the Fee Letter, any Letter of Credit Requests that are executed by the
Borrower, and any other agreement executed by a Loan Party in connection
therewith or herewith including, but not limited to, UCC-1 Financing Statements,
as such agreements and documents may be amended, supplemented and otherwise
modified from time to time in accordance with the terms hereof.

“Loan Parties”:  without duplication, the Borrower, each Subsidiary and the
Pledgor.

“Majority Lenders”:  subject to Section 2.1(e), Lenders having Commitments equal
to or more than 50.1% of the Aggregate Total Commitment, or, if any Commitment
has terminated, with respect to such Commitment, Lenders with outstanding Loans
and/or participations in Letters of Credit (if applicable) under such Commitment
having an unpaid principal balance equal to or more than 50.1% of the sum of
(i) the unpaid principal balance of all Loans outstanding, (ii) the aggregate
Letter of Credit Amount (if applicable) and (iii) the aggregate amount of
unreimbursed drawings under all Letters of Credit (if applicable), excluding
from such calculation Lenders which have failed or refused to fund a Loan when
required to do so.

“Margin Stock”:  as defined in Regulation U.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform
its respective obligations under the Loan Documents or (c) the validity or
enforceability of the Loan Documents or the rights or remedies of the Agent or
the Lenders hereunder or thereunder.

“Multiemployer Plan”:  a plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Income”:  for the Borrower and its Subsidiaries on a consolidated basis,
net income as determined in accordance with GAAP.

“Net Proceeds”:  with respect to any Asset Disposition, the net amount equal to
the aggregate amount received in cash (including any cash received by way of
deferred payment pursuant to a note receivable, other non-cash consideration or
otherwise, but only as and when such cash is so received) in connection with
such Asset Disposition minus the sum of (a) the reasonable fees, commissions and
other out-of-pocket expenses incurred by the Borrower or any of its Subsidiaries
in connection with such Asset Disposition (other than amounts payable to
Affiliates of the Person making such disposition), (b) Indebtedness, other than
the Loans, required to be paid as a result of such Asset Disposition,
(c) federal, state and local taxes incurred in connection with such Asset
Disposition and (d) any reserves required by GAAP to be established in
connection with such Asset Disposition (provided that all amounts, if any,
released to the Borrower shall at such time constitute Net Proceeds subject to
prepayment in accordance with Section 2.5(b)).

“Note”:  a Revolving Note or a Term Note; and “Notes” means the aggregate of all
Revolving Notes and all Term Notes.

13


--------------------------------------------------------------------------------




“Note Purchase Agreement”: that certain Senior Subordinated Note Purchase
Agreement dated as of December 16, 2005 among the Borrower, the Noteholders
referred to therein and UnionBanCal Equities, Inc. in its capacity as the
Noteholder Representative.

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing on or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding and whether or not at a default rate) the Notes,
the obligation to reimburse drawings under Letters of Credit (including the
contingent obligation to reimburse any drawings under outstanding Letters of
Credit), and all other obligations and liabilities, including but not limited to
any Hedging Obligations or cash management services, of the Borrower and its
Subsidiaries to the Agent and the Lenders or any of their Affiliates, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the Notes, the Letters of Credit, any other Loan Document
and any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all
reasonable fees and disbursements of counsel, and the allocated reasonable cost
of internal counsel, to the Agent or the Lenders that are required to be paid by
the Borrower and its Subsidiaries pursuant to the terms of this Agreement) or
otherwise.

“Occupancy Agreements”:  as defined in Section 5.10.

“Organic Documents”:  with respect to any entity, in each case to the extent
applicable thereto, its certificate and articles of incorporation or
organization, its by-laws or operating agreement, its partnership agreement, all
other formation and/or governing documents, all Equityholder Agreements, and all
other voting agreements and similar arrangements applicable to any of its
authorized shares of capital stock, its partnership interests or its member
interests.

“Participant”:  as defined in Section 9.6(b) hereof.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

“Permitted Acquisition”:  an Acquisition by the Borrower or any Domestic
Subsidiary of all or substantially all of the assets of, or all of the Capital
Stock of, a Person, or a division of a Person (each, an “Acquired Person”),
provided that (a) the Majority Lenders have consented to such Acquisition or
(b) each of the following conditions is satisfied with respect to such
Acquisition:

(I)            IF SUCH ACQUISITION IS OF ALL OF THE CAPITAL STOCK OF AN ACQUIRED
PERSON, SUCH ACQUISITION IS NOT OPPOSED BY THE BOARD OF DIRECTORS OR MANAGEMENT
OF THE ACQUIRED PERSON;

(II)           SUCH ACQUISITION WILL NOT CAUSE THE BORROWER TO VIOLATE SECTION
6.13;

14


--------------------------------------------------------------------------------




(III)          AT THE TIME OF SUCH ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND NO DEFAULT WOULD OCCUR AS A RESULT THEREOF ON EITHER AN
ACTUAL OR PRO FORMA BASIS IMMEDIATELY AFTER GIVING EFFECT TO SUCH ACQUISITION;

(IV)          BORROWER SHALL HAVE PROVIDED TO THE AGENT, NO LATER THAN 20
BUSINESS DAYS PRIOR TO THE DATE OF CONSUMMATION OF THE ACQUISITION, THE
FOLLOWING INFORMATION AND DOCUMENTATION PERTAINING TO THE ACQUISITION, IN EACH
CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT:  (A) CALCULATIONS
CERTIFIED BY THE BORROWER’S CHIEF FINANCIAL OFFICER (OR, AT ANY TIME DURING
WHICH THE BORROWER SHALL NOT HAVE A CHIEF FINANCIAL OFFICER, THE PRESIDENT)
INDICATING PRO FORMA COMPLIANCE BY THE BORROWER AND ITS SUBSIDIARIES WITH THE
COVENANTS CONTAINED IN SECTION 6.1 SUBSEQUENT TO THE ACQUISITION, (B) HISTORICAL
FINANCIAL STATEMENTS OF THE ACQUIRED PERSON FOR THE THREE FULL FISCAL YEARS OF
THE ACQUIRED PERSON IMMEDIATELY PRECEDING THE DATE OF THE CONSUMMATION OF THE
PERMITTED ACQUISITION, (C) CONSOLIDATED PROJECTIONS OF THE BORROWER AND ITS
SUBSIDIARIES, BY FISCAL QUARTER, INCORPORATING THE RESULTS OF OPERATIONS OF THE
ACQUIRED PERSON, AND WHICH DETAIL INCREMENTAL EBITDA FOR EACH RELEVANT FISCAL
PERIOD FOR THE ACQUIRED PERSON, (D) A CERTIFICATE OF A RESPONSIBLE OFFICER OF
THE BORROWER WHICH SETS FORTH THE SOURCES AND USES OF FUNDS WHICH WILL BE
REQUIRED TO CONSUMMATE THE ACQUISITION, (E) A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE BORROWER (I) CERTIFYING THAT THE ACQUISITION IS A PERMITTED
ACQUISITION, (II) CERTIFYING THAT THE BORROWER AND/OR THE APPLICABLE
SUBSIDIARIES HAVE CONDUCTED CUSTOMARY LIEN, LITIGATION, ENVIRONMENTAL AND, WHERE
APPLICABLE AND AVAILABLE, TITLE SEARCHES WITH RESPECT TO THE ACQUIRED PERSON AND
THE MATERIAL ASSETS TO BE ACQUIRED IN THE ACQUISITION IN ALL RELEVANT
JURISDICTIONS AND WITH ALL RELEVANT GOVERNMENTAL AUTHORITIES, AND ATTACHING A
SUMMARY OF THE RESULTS OF SUCH SEARCHES AND (III) REAFFIRMING THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 3 OF THIS AGREEMENT AS OF
THE DATE OF CONSUMMATION OF THE ACQUISITION GIVING EFFECT TO SUCH CONSUMMATION,
EXCEPT FOR REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK AS OF A
PARTICULAR DATE OR ARE NO LONGER TRUE AND CORRECT AS A RESULT OF A CHANGE WHICH
IS PERMITTED BY THIS AGREEMENT AND (F) SUCH OTHER DUE DILIGENCE INFORMATION AND
DOCUMENTATION AS THE AGENT SHALL REQUIRE;

(V)           THE BORROWER SHALL PROJECT THAT INCREMENTAL EBITDA FOR THE FIRST
FULL FISCAL QUARTER OF THE BORROWER IMMEDIATELY SUCCEEDING SUCH ACQUISITION
SHALL BE GREATER THAN $1 WITH RESPECT TO SUCH ACQUIRED PERSON; AND

(VI)          THE PURCHASE PRICE FOR ALL ACQUISITIONS CONSUMMATED ON OR AFTER
THE CLOSING DATE SHALL NOT EXCEED $25,000,000 (EXCLUDING ANY AMOUNTS FINANCED
WITH THE PROCEEDS OF AN EQUITY ISSUANCE).

“Person”:  any individual, firm, partnership, joint venture, corporation,
limited liability company, association, business enterprise trust,
unincorporated organization, government or department or agency thereof or other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan”:  as to any Person, any plan (other than a Multiemployer Plan) subject to
Title IV of ERISA maintained for employees of such Person or any ERISA Affiliate
of such Person (and any such plan no longer maintained by such Person or any of
such Person’s ERISA Affiliates to which such Person or any of such Person’s
ERISA Affiliates has made or was required to make any contributions within any
of the five preceding years).

15


--------------------------------------------------------------------------------




“Pledge Agreement”:  the Pledge Agreement dated as of the Closing Date made by
the Pledgor in favor of the Agent, for the benefit of the Lenders, in form and
substance satisfactory to the Agent, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Pledgor”:  Physicians Formula Holdings, Inc., a Delaware corporation formerly
known as PFI Holdings Corp.

“Pledgor Guarantee”:  the Pledgor Guarantee dated as of the Closing Date made by
the Pledgor in favor of the Agent, for the benefit of the Lenders, in form and
substance satisfactory to the Agent, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Properties”:  the collective reference to the real and personal property owned,
leased, used, occupied or operated, under license or permit, by the Borrower or
any of its Subsidiaries.

“Purchasing Lenders”:  as defined in Section 9.6(c) hereof.

“Regulation D”:  Regulation D of the Board of Governors of the Federal Reserve
System, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof and any successor regulation thereto.

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof and any successor regulation thereto.

“Related Fund”:  with respect to any Person, an Affiliate of such Person, or a
fund or account managed by such Person or an Affiliate of such Person.

“Related Party Assignment”:  as defined in Section 9.6(c).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
fugitive emission, discharging, injecting, escaping, leaching, dumping or
disposing into the environment, including continuing, active or passive
migration, of Hazardous Substances into, onto or through soil, surface water or
groundwater.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC regulations.

“Requirement of Law”:  as to any Person, its Organic Documents, and any law,
treaty, rule, order, judgment or regulation of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

16


--------------------------------------------------------------------------------




“Responsible Officer”:  the chief executive officer or the president of the
applicable Loan Party, or, with respect to financial matters, the chief
financial officer of the applicable Loan Party, as applicable (provided that, at
any time during which the Borrower shall not have a Chief Financial Officer, the
President may serve such function).

“Restricted Payments”:  as defined in Section 6.6.

“Revolving Loan”: as defined in Section 2.1(a).

“Revolving Loan Commitment”: the commitment of a Lender listed on the signature
pages hereof to make Revolving Loans and participate in Letters of Credit
hereunder through its Applicable Lending Office as set forth on the signature
pages hereof, as the same may be adjusted pursuant to the provisions hereof.

“Revolving Loan Commitment Expiration Date”:  November 13, 2011, or such earlier
date as the Revolving Loan Commitments shall expire in accordance with the terms
hereof (whether by acceleration or otherwise).

“Revolving Loan Commitment Percentage”: with respect to each Revolving Loan
Lender, the percentage equivalent of the ratio which such Lender’s Revolving
Loan Commitment bears to the Aggregate Revolving Loan Commitment (or if the
Revolving Loan Commitment has terminated, the percentage equivalent of the ratio
which such Lender’s outstanding Revolving Loans and participations in Letters of
Credit bears to the (i) the unpaid principal balance of all Revolving Loans
outstanding, (ii) the aggregate Letter of Credit Amount and (iii) the aggregate
amount of unreimbursed drawings under all Letters of Credit).

“Revolving Loan Lender”:  each Lender having any of (i) a Revolving Loan
Commitment, (ii) Revolving Loans outstanding or (iii) a participation in any
Letter of Credit.

“Revolving Note”:  as defined in Section 2.1(c).

“San Gabriel Valley Site Liabilities” means any and all losses and obligations
arising from or related to any of the following:  (a) any hazardous substances
or other contamination present at, in, on or under, or that originated at or
migrated from, the Borrower’s or any Subsidiaries’ real property (including
their leased real property in City of Industry, California) on or prior to the
Closing Date, including any obligations to or asserted by the California
Regional Water Quality Control Board, the United States Environmental Protection
Agency or other government agency; (b) any involvement in, with or at the San
Gabriel Valley Superfund Site and/or the Puente Valley Area or Operable Unit
thereof (collectively, the “San Gabriel Valley Superfund Site”); and (c) all
pending and any future-asserted personal injury, property or natural resource
damage, toxic tort or other lawsuits or claims related to hazardous substances
or other contaminants within the San Gabriel Valley Superfund Site and/or any
Hazardous Substances or other contamination present at, in, on or under, or that
originated at or migrated from, the Borrower’s or any Subsidiary’s real property
(including their leased real property in the City of Industry, California) on or
prior to the Closing Date, including any contamination-related claims or
lawsuits filed or to be filed by water suppliers located within the San Gabriel
Valley Superfund Site.

17


--------------------------------------------------------------------------------




“Security Agreement”:  the Security Agreement dated as of the Closing Date made
by the Borrower in favor of the Agent, for the benefit of the Lenders, in form
and substance satisfactory to the Agent, as it may be amended or otherwise
modified from time to time in accordance with the terms hereof.

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, that:


(A)           THE PRESENT FAIR SALABLE VALUE (ON A GOING CONCERN BASIS) OF SUCH
PERSON’S ASSETS IS IN EXCESS OF THE TOTAL AMOUNT OF THE PROBABLE LIABILITY OF
SUCH PERSON’S DEBTS;


(B)           SUCH PERSON IS GENERALLY ABLE TO PAY ITS DEBTS AS THEY BECOME DUE;
AND


(C)           SUCH PERSON DOES NOT HAVE UNREASONABLY SMALL CAPITAL TO CARRY ON
SUCH PERSON’S BUSINESS AS THERETOFORE OPERATED AND ALL BUSINESSES IN WHICH SUCH
PERSON IS ABOUT TO ENGAGE.

“Subsidiary”:  as to any Person at any time of determination, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries or Subsidiaries, or both, by such Person. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantee”:  the Subsidiary Guarantee dated as of the Closing Date
made by Physicians Formula Cosmetics, Inc. and the other grantors from time to
time becoming party thereto in accordance with the terms thereof, in favor of
the Agent, for the benefit of the Lenders, in form and substance satisfactory to
the Agent, as it may be amended, modified or supplemented from time to time in
accordance with the terms of this Agreement.

“Tangible Net Worth”:  as to any Person, net worth less any intangible assets
(including goodwill) plus accumulated amortization, in each case determined in
accordance with GAAP.

 “Taxes”:  as defined in Section 2.14 hereof.

“Term Loan”:  as defined in Section 2.2(a).

“Term Loan Commitment”:  the commitment of a Lender listed on the signature
pages hereof to make a Term Loan hereunder through its Applicable Lending Office
as set forth on the signature pages hereof, as the same may be adjusted pursuant
to the provisions hereof.

“Term Loan Commitment Percentage”:  with respect to each Term Loan Lender, the
percentage equivalent of the ratio which such Lender’s Term Loan Commitment
bears to the Aggregate Term Loan Commitment (or if the Term Loan Commitment has
terminated, the

18


--------------------------------------------------------------------------------




percentage equivalent of the ratio which such Lender’s outstanding Term Loans
bears to the unpaid principal balance of all Term Loans outstanding).

“Term Loan Lender”:  each Lender having a Term Loan Commitment or Term Loans
outstanding.

“Term Loan Maturity Date”:  November 13, 2011, or such earlier date as the Term
Notes shall become due and payable in full in accordance with the terms hereof
(whether by acceleration or otherwise).

“Term Note”:  as defined in Section 2.2(c).

“Term Reduction Installment”: as defined in Section 2.2(d) hereof.

“Termination Event”:  (a) a Reportable Event, (b) the institution of proceedings
to terminate a Single Employer Plan by the PBGC under Section 4042 of ERISA, (c)
the appointment by the PBGC of a trustee to administer any Single Employer Plan
or (d) the existence of any other event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment by the PBGC of a trustee to administer, any Single
Employer Plan.

“Total Funded Debt”:  as of any date of determination, without duplication, the
sum of all Indebtedness of the Borrower or any Subsidiary on such date referred
to in clauses (i), (ii), (iii), (iv) or (vii) of the definition of
“Indebtedness” contained in Section 1.1 hereof.

“Total Leverage Ratio”:  for the Borrower and its Subsidiaries on a consolidated
basis, the ratio of Total Funded Debt to Adjusted EBITDA.

“Tranche”:  the collective reference to LIBOR Loans the Interest Periods with
respect to all of which begin on the same date and end on the same later date
(whether or not such LIBOR Loans shall originally have been made on the same
day).

“Transaction Costs”:  (i) all legal, accounting, consulting, diligence,
appraisal and similar fees and expenses paid by the Borrower in connection with
the closing of the transactions contemplated by this Agreement, including all
investment banking fees paid in connection therewith, (ii) the fees paid on the
Closing Date pursuant to the Fee Letter and (iii) all costs and expenses
relating to the initial public offering of equity interests in the Pledgor in an
amount not to exceed $3,000,000 (excluding underwriting fees).

“Transferee”:  as defined in Section 9.6(f) hereof.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan.

“UBOC”:  as defined in the Recitals to this Agreement.


1.2           OTHER DEFINITIONAL PROVISIONS.  (A)        (A)   UNLESS OTHERWISE
SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY OTHER LOAN DOCUMENT OR ANY CERTIFICATE OR OTHER
DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO.

19


--------------------------------------------------------------------------------





(B)           AS USED HEREIN, IN ANY OTHER LOAN DOCUMENT, AND IN ANY CERTIFICATE
OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
NOT DEFINED IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1,
TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER GAAP.  UNLESS OTHERWISE PROVIDED HEREIN, ALL FINANCIAL CALCULATIONS MADE
WITH RESPECT TO THE BORROWER FOR THE PURPOSE OF DETERMINING COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT SHALL BE MADE ON A CONSOLIDATED BASIS AND IN ACCORDANCE
WITH GAAP.  FOR THE PURPOSE OF DETERMINING COMPLIANCE WITH FINANCIAL COVENANTS
HEREUNDER FOR ANY PERIOD, ACQUISITIONS, DIVESTITURES, AND ASSET SALES OCCURRING
DURING SUCH PERIOD WILL BE INCLUDED IN THE CALCULATION OF SUCH RATIO FOR SUCH
PERIOD ON A PRO FORMA BASIS, AND WILL BE DEEMED TO HAVE OCCURRED ON THE FIRST
DAY OF SUCH PERIOD.


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO
BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.


(D)           ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE BORROWER
PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE APPROPRIATE
COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE MORE THAN THE
NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED IN THIS AGREEMENT AND ROUNDING
THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUND-UP IF THERE IS NO
NEAREST NUMBER) TO THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED IN THIS
AGREEMENT.


(E)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(F)            REFERENCES TO AGREEMENTS, OTHER CONTRACTUAL INSTRUMENTS AND OTHER
DOCUMENTS INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER MODIFICATIONS TO SUCH
AGREEMENT AND DOCUMENTS, BUT ONLY TO THE EXTENT SUCH AMENDMENTS AND OTHER
MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT.


SECTION 2.           AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT; COMMITMENT
AMOUNTS


2.1           REVOLVING LOANS AND LETTERS OF CREDIT; REVOLVING LOAN
COMMITMENTS.  (A)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH REVOLVING
LOAN LENDER SEVERALLY AGREES TO (I) MAKE LOANS ON A REVOLVING CREDIT BASIS
THROUGH ITS APPLICABLE LENDING OFFICE TO THE BORROWER FROM TIME TO TIME FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE REVOLVING LOAN COMMITMENT
EXPIRATION DATE (EACH A “REVOLVING LOAN”, AND COLLECTIVELY, THE “REVOLVING
LOANS”) IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND (II) PARTICIPATE
THROUGH ITS APPLICABLE LENDING OFFICE IN LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF THE BORROWER PURSUANT TO SECTION 2.3 FROM TIME TO TIME FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE REVOLVING LOAN COMMITMENT
EXPIRATION DATE (EACH A “LETTER OF CREDIT” AND, COLLECTIVELY, THE “LETTERS OF
CREDIT”); PROVIDED, HOWEVER, THAT (A) THE SUM OF (1) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL REVOLVING LOANS OUTSTANDING, (2) THE AGGREGATE LETTER OF CREDIT
AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AND (3) THE AGGREGATE AMOUNT OF
UNREIMBURSED DRAWINGS UNDER ALL LETTERS OF

20


--------------------------------------------------------------------------------





CREDIT SHALL NOT EXCEED THE AGGREGATE REVOLVING LOAN COMMITMENT AT ANY TIME AND
(B) THE SUM OF (1) THE AGGREGATE LETTER OF CREDIT AMOUNT OF ALL LETTERS OF
CREDIT OUTSTANDING AND (2) THE AGGREGATE AMOUNT OF UNREIMBURSED DRAWINGS UNDER
ALL LETTERS OF CREDIT SHALL NOT EXCEED $2,500,000 AT ANY TIME.  WITHIN THE
LIMITS OF EACH REVOLVING LOAN LENDER’S REVOLVING LOAN COMMITMENT, THE BORROWER
MAY BORROW, HAVE LETTERS OF CREDIT ISSUED FOR THE BORROWER’S ACCOUNT, PREPAY
REVOLVING LOANS, REBORROW REVOLVING LOANS, AND HAVE ADDITIONAL LETTERS OF CREDIT
ISSUED FOR THE BORROWER’S ACCOUNT AFTER THE EXPIRATION OF PREVIOUSLY ISSUED
LETTERS OF CREDIT.

With respect to each Revolving Loan Lender, the principal amount of each (A)
Revolving Loan to be made by such Revolving Loan Lender and (B) participation of
a Revolving Loan Lender in a Letter of Credit shall be in an amount equal to the
product of (i) such Revolving Loan Lender’s Revolving Loan Commitment Percentage
(expressed as a fraction) and (ii) the total amount of the Revolving Loan(s)
and/or Letter(s) of Credit requested; provided that in no event shall any
Revolving Loan Lender be obligated to make a Revolving Loan or participate in a
Letter of Credit if after giving effect to such Revolving Loan or such
participation the sum of such Revolving Loan Lender’s (x) Revolving Loans
outstanding, (y) Revolving Loan Commitment Percentage of the aggregate Letter of
Credit Amount of all Letters of Credit outstanding and (z) Revolving Loan
Commitment Percentage of the aggregate amount of unreimbursed drawings under all
Letters of Credit would exceed its Revolving Loan Commitment or if the amount of
such requested Revolving Loan or such Revolving Loan Lender’s Revolving Loan
Commitment Percentage of such requested Letter of Credit is in excess of such
Revolving Loan Lender’s Available Revolving Loan Commitment.


(B)           SUBJECT TO SECTIONS 2.10, 2.12 AND 2.13, THE REVOLVING LOANS MAY
FROM TIME TO TIME BE (I) LIBOR LOANS, (II) BASE RATE LOANS OR (III) A
COMBINATION THEREOF, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE AGENT IN
ACCORDANCE WITH EITHER SECTION 2.1(D) OR 2.6.  EACH REVOLVING LOAN LENDER MAY
MAKE OR MAINTAIN ITS REVOLVING LOANS TO THE BORROWER OR PARTICIPATE IN LETTERS
OF CREDIT TO OR FOR THE ACCOUNT OF THE BORROWER BY OR THROUGH ANY APPLICABLE
LENDING OFFICE.


(C)           THE REVOLVING LOANS MADE BY EACH REVOLVING LOAN LENDER TO THE
BORROWER SHALL BE EVIDENCED BY A PROMISSORY NOTE OF THE BORROWER, SUBSTANTIALLY
IN THE FORM OF EXHIBIT A-1 (A “REVOLVING NOTE”), WITH APPROPRIATE INSERTIONS
THEREIN AS TO PAYEE, DATE AND PRINCIPAL AMOUNT, PAYABLE TO THE ORDER OF SUCH
REVOLVING LOAN LENDER AND REPRESENTING THE OBLIGATION OF THE BORROWER TO PAY THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL REVOLVING LOANS MADE BY SUCH REVOLVING
LOAN LENDER TO THE BORROWER PURSUANT TO SECTION 2.1(A), WITH INTEREST THEREON AS
PRESCRIBED IN SECTIONS 2.8 AND 2.9.  EACH REVOLVING LOAN LENDER IS HEREBY
AUTHORIZED (BUT NOT REQUIRED) TO RECORD THE DATE AND AMOUNT OF EACH PAYMENT OR
PREPAYMENT OF PRINCIPAL OF ITS REVOLVING LOANS MADE TO THE BORROWER, EACH
CONTINUATION THEREOF, EACH CONVERSION OF ALL OR A PORTION THEREOF TO ANOTHER
TYPE AND, IN THE CASE OF LIBOR LOANS, THE LENGTH OF EACH INTEREST PERIOD WITH
RESPECT THERETO, IN THE BOOKS AND RECORDS OF SUCH REVOLVING LOAN LENDER, AND ANY
SUCH RECORDATION SHALL CONSTITUTE PRIMA FACIE EVIDENCE OF THE ACCURACY OF THE
INFORMATION SO RECORDED.  THE FAILURE OF ANY REVOLVING LOAN LENDER TO MAKE ANY
SUCH RECORDATION OR NOTATION IN THE BOOKS AND RECORDS OF SUCH REVOLVING LOAN
LENDER (OR ANY ERROR IN SUCH RECORDATION OR NOTATION) SHALL NOT AFFECT THE
OBLIGATIONS OF THE BORROWER HEREUNDER OR UNDER THE REVOLVING NOTES.  EACH
REVOLVING NOTE SHALL (I) BE DATED THE CLOSING DATE, (II) PROVIDE FOR THE PAYMENT
OF

21


--------------------------------------------------------------------------------





INTEREST IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND (III) BE STATED TO
BE PAYABLE ON THE REVOLVING LOAN COMMITMENT EXPIRATION DATE.


(D)           THE BORROWER SHALL GIVE THE AGENT IRREVOCABLE WRITTEN NOTICE,
SUBSTANTIALLY IN THE FORM OF A BORROWING NOTICE (WHICH NOTICE MUST BE RECEIVED
BY THE AGENT PRIOR TO 10:00 A.M., LOS ANGELES TIME, ON THE PROPOSED BORROWING
DATE OR, IF ALL OR ANY PART OF THE REVOLVING LOANS ARE REQUESTED TO BE MADE AS
LIBOR LOANS, THREE EURODOLLAR BUSINESS DAYS PRIOR TO THE PROPOSED BORROWING
DATE) REQUESTING THAT THE REVOLVING LOAN LENDERS MAKE REVOLVING LOANS ON THE
PROPOSED BORROWING DATE AND SPECIFYING (I) THE AGGREGATE AMOUNT OF REVOLVING
LOANS REQUESTED TO BE MADE, (II) SUBJECT TO SECTIONS 2.10, 2.12 AND 2.13,
WHETHER THE REVOLVING LOANS ARE TO BE LIBOR LOANS, BASE RATE LOANS OR A
COMBINATION THEREOF AND (III) IF THE REVOLVING LOANS ARE TO BE ENTIRELY OR
PARTLY LIBOR LOANS, THE RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF REVOLVING LOAN
AND THE RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIODS THEREFOR. 
NOTWITHSTANDING THE FOREGOING, SUCH NOTICE MAY BE GIVEN BY TELEPHONE, PROVIDED
IT IS PROMPTLY CONFIRMED ON THE SAME DAY IN WRITING BY DELIVERY TO THE AGENT OF
A WRITTEN NOTICE, SUBSTANTIALLY IN THE FORM OF A BORROWING NOTICE.  UPON RECEIPT
OF SUCH TELEPHONIC NOTICE, THE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING LOAN
LENDER THEREOF ON THE DATE OF RECEIPT OF SUCH NOTICE.  ON THE PROPOSED BORROWING
DATE, NOT LATER THAN 11:00 A.M., LOS ANGELES TIME, EACH REVOLVING LOAN LENDER
SHALL MAKE AVAILABLE TO THE AGENT THE AMOUNT OF SUCH REVOLVING LOAN LENDER’S PRO
RATA SHARE OF THE AGGREGATE BORROWING AMOUNT (AS DETERMINED IN ACCORDANCE WITH
THE SECOND PARAGRAPH OF SECTION 2.1(A)) IN IMMEDIATELY AVAILABLE FUNDS BY WIRING
SUCH AMOUNT TO SUCH ACCOUNT AS THE AGENT SHALL SPECIFY.  THE AGENT MAY, IN THE
ABSENCE OF NOTIFICATION FROM ANY REVOLVING LOAN LENDER THAT SUCH REVOLVING LOAN
LENDER HAS NOT MADE ITS PRO RATA SHARE AVAILABLE TO THE AGENT ON SUCH DATE,
CREDIT THE ACCOUNT OF THE BORROWER ON THE BOOKS OF THE AGENT WITH THE AGGREGATE
AMOUNT OF REVOLVING LOANS.


(E)           NEITHER THE AGENT NOR ANY REVOLVING LOAN LENDER SHALL BE
RESPONSIBLE FOR THE OBLIGATIONS OR REVOLVING LOAN COMMITMENTS OF ANY OTHER
REVOLVING LOAN LENDER HEREUNDER, NOR WILL THE FAILURE OF ANY REVOLVING LOAN
LENDER TO COMPLY WITH THE TERMS OF THIS AGREEMENT RELIEVE ANY OTHER REVOLVING
LOAN LENDER OR THE BORROWER OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
REVOLVING NOTES.  IN THE EVENT THAT, AT ANY TIME WHEN THE CONDITIONS SET FORTH
FOR BORROWING IN SECTION 4.2 HAVE BEEN SATISFIED, A LENDER FOR ANY REASON FAILS
OR REFUSES TO FUND ITS PORTION OF A BORROWING HEREUNDER, THEN, UNTIL SUCH TIME
AS SUCH LENDER HAS FUNDED ITS PORTION OF SUCH BORROWING, SUCH NON-FUNDING LENDER
SHALL NOT HAVE THE RIGHT (I) TO VOTE REGARDING ANY ISSUE ON WHICH VOTING IS
REQUIRED OR ADVISABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND THE
AMOUNT OF THE COMMITMENTS AND LOANS OF SUCH LENDER SHALL NOT BE COUNTED AS
OUTSTANDING FOR PURPOSES OF DETERMINING ISSUES REQUIRING THE VOTE OR CONSENT OF
ALL “LENDERS” OR “MAJORITY LENDERS” HEREUNDER OR (II) TO RECEIVE PAYMENTS OF
PRINCIPAL, INTEREST OR FEES IN RESPECT OF SUCH LENDER’S BORROWINGS.


(F)            THE REVOLVING LOAN COMMITMENT OF EACH REVOLVING LOAN LENDER AND
THE AGGREGATE REVOLVING LOAN COMMITMENT SHALL TERMINATE ON THE REVOLVING LOAN
COMMITMENT EXPIRATION DATE.


(G)           ALL OUTSTANDING REVOLVING LOANS SHALL BE DUE AND PAYABLE ON THE
REVOLVING LOAN COMMITMENT EXPIRATION DATE.

22


--------------------------------------------------------------------------------



2.2           TERM LOANS; TERM LOAN COMMITMENTS.  (A)   SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, EACH TERM LOAN LENDER SEVERALLY AGREES TO MAKE A TERM LOAN
(EACH, A “TERM LOAN” AND COLLECTIVELY THE “TERM LOANS”) TO THE BORROWER ON THE
CLOSING DATE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AMOUNT OF THE TERM
LOAN COMMITMENT OF SUCH TERM LOAN LENDER.  AFTER THE FUNDING OF THE TERM LOANS
ON THE CLOSING DATE, THE TERM LOAN COMMITMENTS SHALL EXPIRE.


(B)           SUBJECT TO SECTIONS 2.10, 2.12 AND 2.13, THE TERM LOANS MAY FROM
TIME TO TIME BE (I) LIBOR LOANS, (II) BASE RATE LOANS OR (III) A COMBINATION
THEREOF, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE AGENT IN ACCORDANCE
WITH EITHER SECTION 2.2(E) OR 2.6.  EACH TERM LOAN LENDER MAY MAKE OR MAINTAIN
ITS TERM LOAN TO THE BORROWER BY OR THROUGH ANY APPLICABLE LENDING OFFICE.


(C)           THE TERM LOAN MADE BY EACH TERM LOAN LENDER TO THE BORROWER SHALL
BE EVIDENCED BY A PROMISSORY NOTE OF THE BORROWER, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A-2 (A “TERM NOTE”).  EACH TERM NOTE SHALL INCLUDE APPROPRIATE
INSERTIONS THEREIN AS TO PAYEE, DATE AND PRINCIPAL AMOUNT, SHALL BE PAYABLE TO
THE ORDER OF THE APPLICABLE TERM LOAN LENDER AND SHALL REPRESENT THE OBLIGATION
OF THE BORROWER TO PAY THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE TERM LOAN
MADE BY SUCH TERM LOAN LENDER TO THE BORROWER PURSUANT TO SECTION 2.2(A), WITH
INTEREST THEREON AS PRESCRIBED IN SECTIONS 2.8 AND 2.9.  EACH TERM LOAN LENDER
IS HEREBY AUTHORIZED (BUT NOT REQUIRED) TO RECORD THE DATE AND AMOUNT OF EACH
PAYMENT OR PREPAYMENT OF PRINCIPAL OF A TERM LOAN MADE TO THE BORROWER, EACH
CONTINUATION THEREOF, EACH CONVERSION OF ALL OR A PORTION THEREOF TO ANOTHER
TYPE AND, IN THE CASE OF LIBOR LOANS, THE LENGTH OF EACH INTEREST PERIOD WITH
RESPECT THERETO, IN THE BOOKS AND RECORDS OF SUCH TERM LOAN LENDER, AND ANY SUCH
RECORDATION SHALL CONSTITUTE PRIMA FACIE EVIDENCE OF THE ACCURACY OF THE
INFORMATION SO RECORDED.  THE FAILURE OF ANY TERM LOAN LENDER TO MAKE ANY SUCH
RECORDATION OR NOTATION IN THE BOOKS AND RECORDS OF THE TERM LOAN LENDER (OR ANY
ERROR IN SUCH RECORDATION OR NOTATION) SHALL NOT AFFECT THE OBLIGATIONS OF THE
BORROWER HEREUNDER OR UNDER THE TERM NOTES.  EACH TERM NOTE SHALL (I) BE DATED
THE CLOSING DATE, (II) PROVIDE FOR THE PAYMENT OF INTEREST IN ACCORDANCE WITH
THIS AGREEMENT AND (III) BE STATED TO BE PAYABLE IN INSTALLMENTS OF PRINCIPAL IN
ACCORDANCE WITH, AND SUBJECT TO THE PROVISIONS OF, SECTION 2.2(D).


(D)           ON EACH DATE SET FORTH BELOW, THE BORROWER SHALL REPAY THE
PRINCIPAL OF THE TERM NOTES IN AN AGGREGATE AMOUNT EQUAL TO THE CORRESPONDING
AMOUNT SET FORTH BELOW (EACH SUCH AMOUNT A “TERM REDUCTION INSTALLMENT”):

December 31, 2006

 

$

375,000

 

 

 

 

 

March 31, 2007

 

$

375,000

 

June 30, 2007

 

$

375,000

 

September 30, 2007

 

$

375,000

 

December 31, 2007

 

$

562,500

 

 

 

 

 

March 31, 2008

 

$

562,500

 

June 30, 2008

 

$

562,500

 

September 30, 2008

 

$

562,500

 

December 31, 2008

 

$

750,000

 

 

23


--------------------------------------------------------------------------------




 

March 31, 2009

 

$

750,000

 

June 30, 2009

 

$

750,000

 

September 30, 2009

 

$

750,000

 

December 31, 2009

 

$

937,500

 

 

 

 

 

March 31, 2010

 

$

937,500

 

June 30, 2010

 

$

937,500

 

September 30, 2010

 

$

937,500

 

December 31, 2010

 

$

1,125,000

 

 

 

 

 

March 31, 2011

 

$

1,125,000

 

June 30, 2011

 

$

1,125,000

 

September 30, 2011

 

$

1,125,000

 

 

; provided, that any amount outstanding on the Term Notes after the final Term
Reduction Installment shall be paid on the Term Loan Maturity Date.  The
aggregate amount payable to any Term Loan Lender on any Term Loan reduction date
set forth in this Section 2.2(d) shall be determined in accordance with the
provisions of Section 2.11.


(E)           THE BORROWER SHALL GIVE THE AGENT IRREVOCABLE WRITTEN NOTICE,
SUBSTANTIALLY IN THE FORM OF A BORROWING NOTICE (WHICH NOTICE MUST BE RECEIVED
BY THE AGENT PRIOR TO 9:00 A.M., LOS ANGELES TIME, ONE BUSINESS DAY PRIOR TO THE
CLOSING DATE OR, IF ALL OR ANY PART OF THE TERM LOANS ARE REQUESTED TO BE MADE
AS LIBOR LOANS, THREE EURODOLLAR BUSINESS DAYS PRIOR TO THE CLOSING DATE)
REQUESTING THAT THE TERM LOAN LENDERS MAKE THE TERM LOANS IN ACCORDANCE WITH
THEIR RESPECTIVE TERM LOAN COMMITMENTS ON THE CLOSING DATE.  UPON RECEIPT OF
SUCH NOTICE THE AGENT SHALL PROMPTLY NOTIFY EACH TERM LOAN LENDER THEREOF ON THE
DATE OF RECEIPT OF SUCH NOTICE.  NOT LATER THAN 11:00 A.M., LOS ANGELES TIME, ON
THE CLOSING DATE EACH TERM LOAN LENDER SHALL MAKE AVAILABLE TO THE AGENT THE
AMOUNT OF SUCH TERM LOAN LENDER’S TERM LOAN COMMITMENT IN IMMEDIATELY AVAILABLE
FUNDS BY WIRING SUCH AMOUNT TO SUCH ACCOUNT AS THE AGENT SHALL SPECIFY.


(F)            NEITHER THE AGENT NOR ANY TERM LOAN LENDER SHALL BE RESPONSIBLE
FOR THE OBLIGATIONS OR TERM LOAN COMMITMENT OF ANY OTHER TERM LOAN LENDER
HEREUNDER, NOR WILL THE FAILURE OF ANY TERM LOAN LENDER TO COMPLY WITH THE TERMS
OF THIS AGREEMENT RELIEVE ANY OTHER TERM LOAN LENDER OR THE BORROWER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE TERM NOTES.

2.3           Issuance of Letters of Credit.

 


(A)           SUBJECT TO THE LIMITATIONS ON LETTERS OF CREDIT SET FORTH IN
SECTION 2.1(A), THE BORROWER SHALL BE ENTITLED TO REQUEST THE ISSUANCE OF
STANDBY AND COMMERCIAL LETTERS OF CREDIT FROM TIME TO TIME FROM AND INCLUDING
THE CLOSING DATE TO BUT EXCLUDING THE DATE THREE BUSINESS DAYS PRIOR TO THE
REVOLVING LOAN COMMITMENT EXPIRATION DATE, BY GIVING THE AGENT A LETTER OF
CREDIT REQUEST AT LEAST THREE BUSINESS DAYS BEFORE THE REQUESTED DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY).  ANY LETTER
OF CREDIT REQUEST RECEIVED BY THE AGENT LATER THAN 12:00 NOON, LOS ANGELES TIME,
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY.  EACH LETTER OF
CREDIT REQUEST SHALL BE SIGNED BY A RESPONSIBLE OFFICER, SHALL BE IRREVOCABLE
AND SHALL BE EFFECTIVE UPON RECEIPT BY THE AGENT.  PROVIDED THAT A VALID LETTER
OF CREDIT REQUEST HAS BEEN RECEIVED BY THE AGENT AND UPON FULFILLMENT OF THE
OTHER APPLICABLE

24


--------------------------------------------------------------------------------





CONDITIONS SET FORTH IN SECTION 4.2, THE AGENT WILL ISSUE THE REQUESTED LETTER
OF CREDIT FROM ITS OFFICE SPECIFIED IN SECTION 9.2.  EACH LETTER OF CREDIT SHALL
HAVE AN EXPIRATION DATE AS SET FORTH IN THE LETTER OF CREDIT REQUEST, PROVIDED
THAT NO LETTER OF CREDIT SHALL IN ANY EVENT HAVE AN EXPIRATION DATE LATER THAN
THE EARLIER OF (I) ONE YEAR AFTER THE ISSUANCE THEREOF AND (II) TWO BUSINESS
DAYS PRIOR TO THE REVOLVING LOAN COMMITMENT EXPIRATION DATE.


(B)           IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, THE AGENT
SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH REVOLVING LOAN LENDER, AND
EACH REVOLVING LOAN LENDER SHALL BE DEEMED TO HAVE PURCHASED AND RECEIVED FROM
THE AGENT, IN EACH CASE IRREVOCABLY AND WITHOUT ANY FURTHER ACTION BY ANY PARTY,
AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH LETTER OF CREDIT, EACH DRAWING
THEREUNDER AND THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT IN RESPECT
THEREOF IN AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH REVOLVING LOAN LENDER’S
REVOLVING LOAN COMMITMENT PERCENTAGE AND (II) THE MAXIMUM AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT (ASSUMING COMPLIANCE WITH ALL CONDITIONS TO
DRAWING).


(C)           THE PAYMENT BY THE AGENT OF A DRAFT DRAWN UNDER ANY LETTER OF
CREDIT SHALL CONSTITUTE FOR ALL PURPOSES OF THIS AGREEMENT THE MAKING BY THE
AGENT IN ITS INDIVIDUAL CAPACITY AS A REVOLVING LOAN LENDER HEREUNDER (IN SUCH
CAPACITY, THE “DRAWING LENDER”) OF A BASE RATE LOAN IN THE AMOUNT OF SUCH
PAYMENT (BUT WITHOUT ANY REQUIREMENT OF COMPLIANCE WITH THE CONDITIONS SET FORTH
IN SECTION 4.2).  IN THE EVENT THAT ANY SUCH LOAN BY THE DRAWING LENDER
RESULTING FROM A DRAWING UNDER ANY LETTER OF CREDIT IS NOT REPAID BY THE
BORROWER BY 11:00 A.M., LOS ANGELES TIME, ON THE DAY OF PAYMENT OF SUCH DRAWING,
THE AGENT SHALL PROMPTLY NOTIFY EACH OTHER REVOLVING LOAN LENDER.  EACH
REVOLVING LOAN LENDER SHALL, ON THE DAY OF SUCH NOTIFICATION (OR IF SUCH
NOTIFICATION IS NOT GIVEN BY 12:00 NOON, LOS ANGELES TIME, ON SUCH DAY, THEN ON
THE NEXT SUCCEEDING BUSINESS DAY), MAKE A BASE RATE LOAN, WHICH SHALL BE USED TO
REPAY THE APPLICABLE PORTION OF THE BASE RATE LOAN OF THE DRAWING LENDER WITH
RESPECT TO SUCH LETTER OF CREDIT DRAWING, IN AN AMOUNT EQUAL TO THE AMOUNT OF
SUCH REVOLVING LOAN LENDER’S PARTICIPATION IN SUCH DRAWING FOR APPLICATION TO
REPAY THE DRAWING LENDER (BUT WITHOUT ANY REQUIREMENT OF COMPLIANCE WITH THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.2) AND SHALL DELIVER TO THE AGENT
FOR THE ACCOUNT OF THE DRAWING LENDER, ON THE DAY OF SUCH NOTIFICATION (OR IF
SUCH NOTIFICATION IS NOT GIVEN BY 12:00 NOON, LOS ANGELES TIME, ON SUCH DAY,
THEN ON THE NEXT SUCCEEDING BUSINESS DAY) AND IN IMMEDIATELY AVAILABLE FUNDS,
THE AMOUNT OF SUCH BASE RATE LOAN.  IN THE EVENT THAT ANY REVOLVING LOAN LENDER
FAILS TO MAKE AVAILABLE TO THE AGENT FOR THE ACCOUNT OF THE DRAWING LENDER THE
AMOUNT OF SUCH BASE RATE LOAN, THE DRAWING LENDER SHALL BE ENTITLED TO RECOVER
SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LOAN LENDER, TOGETHER WITH INTEREST
THEREON FOR EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN
FULL AT THE FEDERAL FUNDS EFFECTIVE RATE.


(D)           THE OBLIGATIONS OF THE BORROWER WITH RESPECT TO ANY LETTER OF
CREDIT, ANY LETTER OF CREDIT REQUEST AND ANY OTHER AGREEMENT OR INSTRUMENT
RELATING TO ANY LETTER OF CREDIT AND ANY BASE RATE LOAN MADE UNDER
SECTION 2.3(C) SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THE AFOREMENTIONED DOCUMENTS UNDER
ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;

25


--------------------------------------------------------------------------------




(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT
THE BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR TRANSFEREE OF ANY
LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR TRANSFEREE MAY
BE ACTING), THE AGENT, ANY REVOLVING LOAN LENDER (OTHER THAN THE DEFENSE OF
PAYMENT TO A REVOLVING LOAN LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT) OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY
UNRELATED TRANSACTION;

(III)          ANY STATEMENT OR OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT,
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT WHATSOEVER;
PROVIDED THAT PAYMENT BY THE AGENT UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF SUCH DRAFT OR DOCUMENT SHALL NOT HAVE CONSTITUTED GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; AND

(IV)          ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL,
GUARANTOR COLLATERAL OR OTHER COLLATERAL, OR ANY RELEASE, AMENDMENT OR WAIVER OF
OR CONSENT TO DEPARTURE FROM ANY GUARANTEE, OTHER LOAN DOCUMENT OR OTHER
GUARANTY, FOR ANY OF THE OBLIGATIONS OF THE BORROWER IN RESPECT OF THE LETTERS
OF CREDIT.


(E)           THE BORROWER SHALL PAY TO THE AGENT, WITH RESPECT TO EACH LETTER
OF CREDIT ISSUED HEREUNDER, THE FOLLOWING FEES:

(I)            WITH RESPECT TO EACH STANDBY LETTER OF CREDIT, FOR THE ACCOUNT OF
THE REVOLVING LOAN LENDERS, FOR THE PERIOD FROM AND INCLUDING THE DAY SUCH
LETTER OF CREDIT IS ISSUED TO BUT EXCLUDING THE DAY SUCH LETTER OF CREDIT
EXPIRES, A LETTER OF CREDIT FEE EQUAL TO THE PRODUCT OF (X) 3.500% PER ANNUM AND
(Y) THE LETTER OF CREDIT AMOUNT OF SUCH LETTER OF CREDIT FROM TIME TO TIME, SUCH
LETTER OF CREDIT FEE TO BE PAYABLE IN INSTALLMENTS QUARTERLY IN ARREARS ON THE
LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE
EXPIRATION DATE OF SUCH LETTER OF CREDIT;

(II)           WITH RESPECT TO EACH COMMERCIAL LETTER OF CREDIT, FOR THE ACCOUNT
OF THE AGENT, NEGOTIATION, ISSUANCE AND AMENDMENT FEES IN ACCORDANCE WITH THE
AGENT’S STANDARD INTERNAL CHARGE GUIDELINES (AS SUCH GUIDELINES MAY CHANGE FROM
TIME TO TIME);

(III)          WITH RESPECT TO EACH LETTER OF CREDIT ISSUED HEREUNDER, FOR THE
ACCOUNT OF AGENT, A FRONTING FEE EQUAL TO 0.25% OF THE LETTER OF CREDIT AMOUNT
OF SUCH LETTER OF CREDIT, PAYABLE UPON ISSUANCE OF SUCH LETTER OF CREDIT; AND

(IV)          WITH RESPECT TO EACH LETTER OF CREDIT ISSUED HEREUNDER, FOR THE
ACCOUNT OF AGENT, FROM TIME TO TIME SUCH ADDITIONAL FEES AND CHARGES (INCLUDING
CABLE CHARGES) AS ARE GENERALLY ASSOCIATED WITH LETTERS OF CREDIT, IN ACCORDANCE
WITH THE AGENT’S STANDARD INTERNAL CHARGE GUIDELINES (AS SUCH GUIDELINES MAY
CHANGE FROM TIME TO TIME) AND THE RELATED LETTER OF CREDIT REQUEST.


(F)            THE BORROWER AGREES TO THE PROVISIONS IN THE LETTER OF CREDIT
REQUEST FORM; PROVIDED, HOWEVER, THAT THE TERMS OF THE LOAN DOCUMENTS SHALL TAKE
PRECEDENCE IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS OF THE LOAN DOCUMENTS
AND THE TERMS OF SAID FORM.

26


--------------------------------------------------------------------------------





(G)           THE BORROWER ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY
BENEFICIARY OR TRANSFEREE OF ANY LETTER OF CREDIT WITH RESPECT TO ITS USE OF
SUCH LETTER OF CREDIT.  NEITHER THE AGENT NOR ANY LENDER NOR ANY OF THEIR
RESPECTIVE OFFICERS OR DIRECTORS SHALL BE LIABLE OR RESPONSIBLE FOR (I) THE USE
THAT MAY BE MADE OF ANY LETTER OF CREDIT OR ANY ACTS OR OMISSIONS OF ANY
BENEFICIARY OR TRANSFEREE IN CONNECTION THEREWITH; OR (II) THE VALIDITY,
SUFFICIENCY OR GENUINENESS OF DOCUMENTS, OR OF ANY ENDORSEMENT THEREOF, EVEN IF
SUCH DOCUMENTS SHOULD PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT,
FRAUDULENT OR FORGED (BUT PROVIDED THAT ANY PAYMENT OR NON-PAYMENT BY THE AGENT
UNDER SUCH LETTER OF CREDIT AGAINST PRESENTATION OF SUCH DOCUMENTS SHALL NOT
HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS SECTION 2.3 TO THE CONTRARY, THE AGENT MAY ACCEPT ANY
DOCUMENT THAT APPEARS ON ITS FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY.


2.4           OPTIONAL PREPAYMENTS; OPTIONAL COMMITMENT REDUCTIONS.  THE
BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME, SUBJECT TO SECTION 2.15, PREPAY
THE LOANS AND/OR PERMANENTLY REDUCE THE AGGREGATE REVOLVING LOAN COMMITMENT, IN
WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, UPON AT LEAST THREE BUSINESS DAYS’
IRREVOCABLE WRITTEN NOTICE IN THE CASE OF LIBOR LOANS AND UPON AT LEAST ONE
BUSINESS DAY’S IRREVOCABLE WRITTEN NOTICE IN THE CASE OF BASE RATE LOANS FROM
THE BORROWER TO THE AGENT SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT AND/OR
COMMITMENT REDUCTION AND WHETHER, IF A PREPAYMENT, THE PREPAYMENT IS OF
REVOLVING LOANS OR TERM LOANS OR A COMBINATION THEREOF AND, IF OF A COMBINATION
THEREOF, THE AMOUNT ALLOCABLE TO EACH AND WHETHER THE PREPAYMENT IS OF LIBOR
LOANS, BASE RATE LOANS OR A COMBINATION THEREOF AND, IF OF A COMBINATION
THEREOF, THE AMOUNT ALLOCABLE TO EACH.  UPON RECEIPT OF ANY SUCH NOTICE FROM THE
BORROWER, THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.  IF ANY SUCH
NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE BY
THE BORROWER ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ACCRUED INTEREST TO
SUCH DATE ON THE AMOUNT PREPAID.  EACH PREPAYMENT UNDER THIS SECTION 2.4 OF TERM
LOANS SHALL BE APPLIED TO THE REMAINING TERM REDUCTION INSTALLMENTS ON A PRO
RATA BASIS; PROVIDED THAT, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SUCH PREPAYMENT SHALL BE APPLIED IN SUCH ORDER AND MANNER AS THE
AGENT SHALL DETERMINE IN ITS SOLE DISCRETION.  NO TERM LOANS PREPAID UNDER THIS
SECTION 2.4 SHALL BE AVAILABLE FOR REBORROWING.  PARTIAL PREPAYMENTS OF LOANS
SHALL BE IN THE AGGREGATE PRINCIPAL AMOUNT OF $500,000 OR AN INTEGRAL MULTIPLE
OF $250,000 IN EXCESS THEREOF.


2.5           MANDATORY PREPAYMENTS.  (A)  IF AT ANY TIME THE SUM OF (A) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS OUTSTANDING, (B) THE AGGREGATE
LETTER OF CREDIT AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AND (C) THE
AGGREGATE AMOUNT OF UNREIMBURSED DRAWINGS UNDER ALL LETTERS OF CREDIT EXCEEDS
THE AGGREGATE REVOLVING LOAN COMMITMENT, THEN THE BORROWER SHALL, WITHIN TWO
BUSINESS DAYS AFTER ANY RESPONSIBLE OFFICER SHALL HAVE KNOWLEDGE OF SUCH
OVERADVANCE, WITHOUT NOTICE OR REQUEST BY THE AGENT, PREPAY THE REVOLVING LOANS
AND/OR, IF ONE OR MORE LETTERS OF CREDIT ARE OUTSTANDING, PLEDGE CASH COLLATERAL
TO THE AGENT TO SECURE REIMBURSEMENT OF AMOUNTS AVAILABLE TO BE DRAWN
THEREUNDER, IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


(B)           WITHIN TWO BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OF ANY NET PROCEEDS WITH RESPECT TO AN ASSET DISPOSITION, THE
BORROWER SHALL PREPAY THE LOANS (AND SUCH PREPAYMENT SHALL BE APPLIED AS
SPECIFIED IN SECTION 2.5(D)) IN AN AMOUNT EQUAL TO 100% OF SUCH NET PROCEEDS;
PROVIDED THAT, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS

27


--------------------------------------------------------------------------------




continuing, no prepayment shall be required with respect to an Asset Disposition
to the extent that, within 90 days following such disposition, such Net Proceeds
are used to invest in assets of the same or similar type and use as those
disposed of and provided that the Agent shall have a first-priority Lien thereon
(subject to Section 6.3).  On or prior to the date of any Asset Disposition, the
Borrower agrees to provide the Agent with calculations used by the Borrower in
determining the amount of any such prepayment under this Section 2.5(b).


(C)           IF THE BORROWER OR ANY SUBSIDIARY RECEIVES INSURANCE PROCEEDS OR
CONDEMNATION PROCEEDS AGGREGATING MORE THAN $200,000 (OR IN ANY AMOUNT AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT) AT ANY TIME AFTER
THE CLOSING DATE WITH RESPECT TO ANY PROPERTY WHICH ARE NOT FULLY APPLIED (OR
CONTRACTUALLY COMMITTED PURSUANT TO CONTRACT(S), WHICH CONTRACTS MUST BE
REASONABLY APPROVED BY THE AGENT IF SUCH PROCEEDS EQUAL OR EXCEED $500,000)
TOWARD THE REPAIR OR REPLACEMENT OF SUCH DAMAGED OR CONDEMNED PROPERTY BY THE
EARLIER OF (I) 90 DAYS AFTER THE RECEIPT THEREOF AND (II) THE OCCURRENCE OF A
DEFAULT, THE BORROWER SHALL PREPAY THE LOANS (AND SUCH PREPAYMENT SHALL BE
APPLIED AS SPECIFIED IN SECTION 2.5(D)) IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PROCEEDS NOT SO APPLIED.  THE BORROWER SHALL GIVE THE AGENT PROMPT WRITTEN
NOTICE OF ALL INSURANCE AND CONDEMNATION PROCEEDS RECEIVED BY IT OR ANY
SUBSIDIARY ON OR AFTER THE CLOSING DATE IN EXCESS OF $200,000 PER OCCURRENCE.


(D)           EACH PREPAYMENT OF THE LOANS PURSUANT TO SECTION 2.5(B)-(C) SHALL
BE APPLIED TO THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOANS.  EACH
PREPAYMENT SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF ALL ACCRUED INTEREST
THEREON TO AND INCLUDING THE DATE OF SUCH PREPAYMENT, TOGETHER WITH ANY
ADDITIONAL AMOUNTS OWING PURSUANT TO SECTION 2.15.  EACH PREPAYMENT OF THE TERM
LOANS PURSUANT TO THIS SECTION 2.5(D) SHALL BE APPLIED TO THE OUTSTANDING
PRINCIPAL BALANCE THEREOF IN INVERSE ORDER OF MATURITY, AND NO SUCH AMOUNTS
SHALL BE AVAILABLE FOR REBORROWING.


2.6           CONVERSION AND CONTINUATION OPTIONS.  (A)   THE BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT LIBOR LOANS TO BASE RATE LOANS BY THE BORROWER
GIVING THE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN NOTICE OF
SUCH ELECTION PURSUANT TO A CONTINUATION NOTICE, PROVIDED THAT ANY SUCH
CONVERSION OF LIBOR LOANS MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD
WITH RESPECT THERETO.  SUBJECT TO SECTIONS 2.10, 2.12 AND 2.13, THE BORROWER MAY
ELECT FROM TIME TO TIME TO CONVERT BASE RATE LOANS TO LIBOR LOANS BY THE
BORROWER GIVING THE AGENT AT LEAST THREE EURODOLLAR BUSINESS DAYS’ PRIOR
IRREVOCABLE WRITTEN NOTICE OF SUCH ELECTION PURSUANT TO A CONTINUATION NOTICE. 
ANY SUCH NOTICE OF CONVERSION TO LIBOR LOANS SHALL SPECIFY THE LENGTH OF THE
INITIAL INTEREST PERIOD OR INTEREST PERIODS THEREFOR.  UPON RECEIPT OF ANY SUCH
NOTICE THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.  ALL OR ANY PART OF
OUTSTANDING LIBOR LOANS AND, SUBJECT TO SECTIONS 2.10, 2.12 AND 2.13, BASE RATE
LOANS, MAY BE CONVERTED AS PROVIDED HEREIN, PROVIDED THAT (I) ANY SUCH
CONVERSION MAY ONLY BE MADE IF, AFTER GIVING EFFECT THERETO, SECTION 2.7 SHALL
NOT HAVE BEEN CONTRAVENED, (II) NO SUCH LOAN MAY BE CONVERTED INTO A LIBOR LOAN
AFTER THE DATE THAT IS, (X) WITH RESPECT TO REVOLVING LOANS, ONE MONTH PRIOR TO
THE REVOLVING LOAN COMMITMENT EXPIRATION DATE AND, (Y) WITH RESPECT TO TERM
LOANS, ONE MONTH PRIOR TO THE TERM LOAN MATURITY DATE AND (III) THE BORROWER
SHALL NOT HAVE THE RIGHT TO ELECT TO CONTINUE AT THE END OF THE APPLICABLE
INTEREST PERIOD, OR TO CONVERT TO, A LIBOR LOAN IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING.


(B)           ANY LIBOR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING NOTICE
TO THE AGENT, IN

28


--------------------------------------------------------------------------------





ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE
TO SUCH LIBOR LOAN, PROVIDED THAT NO LIBOR LOAN MAY BE CONTINUED AS SUCH (I) IF,
AFTER GIVING EFFECT THERETO, SECTION 2.7 WOULD BE CONTRAVENED, (II) AFTER THE
DATE THAT IS, (X) WITH RESPECT TO REVOLVING LOANS, ONE MONTH PRIOR TO THE
REVOLVING LOAN COMMITMENT EXPIRATION DATE AND, (Y) WITH RESPECT TO TERM LOANS,
ONE MONTH PRIOR TO THE TERM LOAN MATURITY DATE OR (III) IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING; AND PROVIDED, FURTHER, THAT IF THE
BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS
SECTION OR IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING
PROVISO, SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO BASE RATE LOANS ON THE
LAST DAY OF SUCH THEN-EXPIRING INTEREST PERIOD.


2.7           MINIMUM AMOUNTS OF TRANCHES; MINIMUM BORROWINGS.  ALL BORROWINGS,
CONVERSIONS AND CONTINUATIONS OF LIBOR LOANS HEREUNDER AND ALL SELECTIONS OF
INTEREST PERIODS HEREUNDER SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH
ELECTIONS SO THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT
OF THE LOANS COMPRISING EACH TRANCHE SHALL BE EQUAL TO $1,000,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF AND, IN ANY CASE, THERE SHALL NOT BE MORE
THAN 6 TRANCHES.  ALL BORROWINGS OF BASE RATE LOANS (EXCEPT THOSE MADE PURSUANT
TO SECTION 2.3(C)) SHALL BE IN A MINIMUM AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF.


2.8           INTEREST RATES AND PAYMENT DATES.


(A)           EACH REVOLVING LOAN SHALL (I) IF A LIBOR LOAN, BEAR INTEREST FOR
EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM
EQUAL TO THE LIBOR ADJUSTED RATE PLUS 2.00% AND (II) IF A BASE RATE LOAN, BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS 0.50%.


(B)           EACH TERM LOAN SHALL (I) IF A LIBOR LOAN, BEAR INTEREST FOR EACH
DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL
TO THE LIBOR ADJUSTED RATE PLUS 2.00% AND (II) IF A BASE RATE LOAN, BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS 0.50%.


(C)           IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
AMOUNTS OUTSTANDING HEREUNDER SHALL, AT THE ELECTION OF THE AGENT OR THE
MAJORITY LENDERS (IN THE SOLE DISCRETION OF THE AGENT OR THE MAJORITY LENDERS,
AS APPLICABLE), BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE DETERMINED
PURSUANT TO SECTION 2.8(A) OR (B), AS APPLICABLE, PLUS 2% PER ANNUM, FROM THE
DATE OF THE OCCURRENCE OF SUCH EVENT OF DEFAULT UNTIL SUCH EVENT OF DEFAULT IS
NO LONGER CONTINUING (AFTER AS WELL AS BEFORE JUDGMENT).


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE; PROVIDED, HOWEVER, THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF
THIS SECTION SHALL BE PAYABLE ON DEMAND.


2.9           COMPUTATION OF INTEREST AND FEES.  INTEREST ON THE LOANS AND ALL
OTHER OBLIGATIONS SHALL BE CALCULATED ON THE BASIS OF A YEAR OF 365 OR 366 DAYS,
AS APPLICABLE, FOR THE ACTUAL DAYS ELAPSED; PROVIDED THAT INTEREST ON LIBOR
LOANS SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR, FOR THE ACTUAL DAYS
ELAPSED.  EACH DETERMINATION OF AN INTEREST RATE BY THE AGENT PURSUANT TO

29


--------------------------------------------------------------------------------





ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE BORROWER
AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.


2.10         INABILITY TO DETERMINE INTEREST RATE.  IN THE EVENT THAT, PRIOR TO
THE FIRST DAY OF ANY INTEREST PERIOD, (A) THE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER ABSENT MANIFEST
ERROR) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE LIBOR ADJUSTED RATE FOR
SUCH INTEREST PERIOD OR (B) THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
MAJORITY LENDERS ACTING IN GOOD FAITH THAT THE LIBOR ADJUSTED RATE DETERMINED OR
TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH LENDERS) OF MAKING
OR MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST PERIOD, THE AGENT SHALL
GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO THE BORROWER AND THE LENDERS AS
SOON AS PRACTICABLE THEREAFTER.  IF SUCH NOTICE IS GIVEN, (I) ANY LIBOR LOANS
REQUESTED TO BE MADE ON THE FIRST DAY OF SUCH INTEREST PERIOD SHALL ACCRUE
INTEREST AT THE BASE RATE, (II) LOANS THAT WERE TO HAVE BEEN CONVERTED ON THE
FIRST DAY OF SUCH INTEREST PERIOD TO LIBOR LOANS SHALL BE CONTINUED AS BASE RATE
LOANS AND (III) ANY OUTSTANDING LIBOR LOANS SHALL BE CONVERTED, ON THE FIRST DAY
OF SUCH INTEREST PERIOD, TO BASE RATE LOANS.  UNTIL SUCH NOTICE HAS BEEN
WITHDRAWN BY THE AGENT, NO FURTHER LIBOR LOANS SHALL BE MADE OR CONTINUED AS
SUCH, NOR SHALL THE BORROWER HAVE THE RIGHT TO CONVERT BASE RATE LOANS TO LIBOR
LOANS.


2.11         PRO RATA TREATMENT AND PAYMENTS.  EACH PAYMENT (INCLUDING EACH
PREPAYMENT) BY THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE LOANS
SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE REVOLVING LOAN COMMITMENT
PERCENTAGES AND TERM LOAN COMMITMENT PERCENTAGES, AS APPLICABLE, THEN HELD BY
THE LENDERS.  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER
HEREUNDER AND UNDER THE NOTES, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES
OR OTHERWISE, SHALL BE MADE WITHOUT SETOFF, DEDUCTION OR COUNTERCLAIM AND SHALL
BE MADE PRIOR TO 11:00 A.M., LOS ANGELES TIME, ON THE DUE DATE THEREOF TO THE
AGENT, FOR THE ACCOUNT OF THE APPLICABLE LENDERS, AT THE AGENT’S OFFICE
SPECIFIED IN SECTION 9.2, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  THE
AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE APPLICABLE LENDERS PROMPTLY UPON
RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER (OTHER THAN
PAYMENTS ON THE LIBOR LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS
DAY, AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE
PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  IF ANY PAYMENT ON A
LIBOR LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A EURODOLLAR BUSINESS
DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING EURODOLLAR
BUSINESS DAY (AND INTEREST SHALL CONTINUE TO ACCRUE THEREON AT THE APPLICABLE
RATE) UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO
ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING EURODOLLAR BUSINESS DAY.  THE BORROWER AUTHORIZES THE
AGENT TO DEBIT ANY OF ITS BANK ACCOUNTS WITH THE AGENT OR TO MAKE A DRAW OF
REVOLVING LOANS FOR THE PURPOSE OF EFFECTING PAYMENT OF PRINCIPAL, INTEREST OR
OTHER COSTS AND EXPENSES PAYABLE BY THE BORROWER TO THE AGENT OR ANY LENDER
UNDER THIS AGREEMENT.


2.12         ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF ANY
CHANGE AFTER THE CLOSING DATE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION
OR APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER OR APPLICABLE
LENDING OFFICE TO MAINTAIN LIBOR LOANS AS CONTEMPLATED BY THIS AGREEMENT,
(A) THE COMMITMENT OF SUCH LENDER HEREUNDER TO CONTINUE

30


--------------------------------------------------------------------------------





LIBOR LOANS AS SUCH AND CONVERT BASE RATE LOANS TO LIBOR LOANS SHALL FORTHWITH
BE SUSPENDED DURING SUCH PERIOD OF ILLEGALITY AND (B) THE LOANS OF SUCH LENDER
OR APPLICABLE LENDING OFFICE THEN OUTSTANDING AS LIBOR LOANS, IF ANY, SHALL BE
CONVERTED AUTOMATICALLY TO BASE RATE LOANS ON THE RESPECTIVE LAST DAYS OF THE
THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH LOANS OR WITHIN SUCH EARLIER
PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION OF A LIBOR LOAN OCCURS ON A
DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO, THE BORROWER SHALL PAY TO SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE
REQUIRED PURSUANT TO SECTION 2.15.  TO THE EXTENT THAT A LENDER’S LIBOR LOANS
HAVE BEEN CONVERTED TO BASE RATE LOANS PURSUANT TO THIS SECTION 2.12, ALL
PAYMENTS AND PREPAYMENTS OF PRINCIPAL THAT OTHERWISE WOULD BE APPLIED TO SUCH
LENDER’S LIBOR LOANS SHALL BE APPLIED INSTEAD TO ITS BASE RATE LOANS.


2.13         INCREASED COSTS.  (A)   IN THE EVENT THAT ANY CHANGE AFTER THE
CLOSING DATE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION
THEREOF OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW BUT, IF NOT HAVING THE FORCE OF LAW, GENERALLY
APPLICABLE TO AND COMPLIED WITH BY BANKS AND FINANCIAL INSTITUTIONS OF THE SAME
GENERAL TYPE AS SUCH LENDER IN THE RELEVANT JURISDICTION) FROM ANY CENTRAL BANK
OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE CLOSING DATE:

(I)            SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENTS AGAINST ASSETS HELD BY, LETTERS
OF CREDIT ISSUED BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF SUCH LENDER OR APPLICABLE LENDING OFFICE WHICH IS NOT
OTHERWISE INCLUDED IN THE DETERMINATION OF THE LIBOR ADJUSTED RATE HEREUNDER; OR

(II)           SHALL IMPOSE ON SUCH LENDER OR APPLICABLE LENDING OFFICE ANY
OTHER CONDITION;

and the result of any of the foregoing is to increase the cost to the Agent of
issuing any Letter of Credit, increase the cost to any Lender or any Applicable
Lending Office of purchasing or maintaining any participation in a Letter of
Credit, or increase the cost to any Lender or any Applicable Lending Office of
converting into, continuing or maintaining LIBOR Loans, or to reduce any amount
receivable hereunder in respect of any of the foregoing, in any case by an
amount which the Agent or such Lender, as applicable, deems to be material,
then, in any such case, the Borrower shall pay to the Agent, on behalf of the
Agent, such Lender or Applicable Lending Office, within two Business Days after
demand of the Agent, any additional amounts necessary to compensate the Agent or
such Lender, as applicable, for such increased cost or reduced amount
receivable.  If the Agent, any Lender or any Applicable Lending Office becomes
entitled to claim any additional amounts pursuant to this Section, it shall
promptly notify the Borrower, through the Agent, of the event by reason of which
it has become so entitled.  A certificate as to any additional amounts payable
pursuant to this Section submitted by the Agent, such Lender or Applicable
Lending Office, through the Agent, to the Borrower, which shall demonstrate in
reasonable detail the computation of such amounts, shall be conclusive evidence
of the accuracy of the information so recorded, absent manifest error.  This
covenant shall survive the termination of this Agreement, the expiration of the
Letters of Credit and the payment of the Notes and all other amounts payable
hereunder.

31


--------------------------------------------------------------------------------





(B)           IF, AFTER THE DATE OF THIS AGREEMENT, THE INTRODUCTION OF OR ANY
CHANGE IN ANY APPLICABLE LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY
ANY LENDER OR ANY CORPORATION CONTROLLING ANY LENDER, AND SUCH LENDER (TAKING
INTO CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) DETERMINES THAT THE AMOUNT OF CAPITAL MAINTAINED BY SUCH
LENDER OR SUCH CORPORATION WHICH IS ATTRIBUTABLE TO OR BASED UPON THE LOANS, THE
LETTERS OF CREDIT OR THIS AGREEMENT MUST BE INCREASED AS A CONSEQUENCE OF SUCH
INTRODUCTION OR CHANGE BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN,
WITHIN TWO BUSINESS DAYS AFTER DEMAND OF THE AGENT AT THE REQUEST OF SUCH
LENDER, THE BORROWER SHALL PAY TO THE AGENT ON BEHALF OF SUCH LENDER, ADDITIONAL
AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR THE
INCREASED COSTS TO SUCH LENDER OR CORPORATION OF SUCH INCREASED CAPITAL.  ANY
SUCH DEMAND SHALL BE ACCOMPANIED BY A CERTIFICATE OF SUCH LENDER SETTING FORTH
IN REASONABLE DETAIL THE COMPUTATION OF ANY SUCH INCREASED COSTS, WHICH
CERTIFICATE SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.  THIS OBLIGATION OF THE
BORROWER UNDER THIS SECTION 2.13(B) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT, THE EXPIRATION OF THE LETTERS OF CREDIT AND THE PAYMENT OF THE NOTES
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


2.14         TAXES.  ALL PAYMENTS MADE BY THE BORROWER IN RESPECT OF THE
OBLIGATIONS SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF
OR THEREIN, OTHER THAN EXCLUDED TAXES (ALL SUCH NON-EXCLUDED TAXES BEING
HEREINAFTER CALLED “TAXES”).  IF ANY TAXES ARE REQUIRED TO BE WITHHELD FROM ANY
AMOUNTS PAYABLE TO THE AGENT OR ANY LENDER IN RESPECT OF THE OBLIGATIONS, THE
AMOUNTS SO PAYABLE TO THE AGENT OR SUCH LENDER SHALL BE INCREASED TO THE EXTENT
NECESSARY TO YIELD TO THE AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL TAXES)
INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE
AMOUNTS SPECIFIED IN THIS AGREEMENT AND THE NOTES.  THE BORROWER AGREES TO
INDEMNIFY THE AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES (INCLUDING ANY
TAXES IMPOSED OR ASSERTED BY ANY GOVERNMENTAL AUTHORITY ON AMOUNTS PAYABLE UNDER
THIS SECTION) PAID BY THE AGENT OR SUCH LENDER.  NOTWITHSTANDING THE FOREGOING,
THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY INCREASED AMOUNTS TO ANY LENDER IF
SUCH TAXES ARISE AS A RESULT OF ANY BREACH BY SUCH LENDER OF ANY REPRESENTATION
OR WARRANTY GIVEN PURSUANT TO SECTION 9.6(H), IT BEING AGREED THAT ANY LOSS OF
AN EXEMPTION BY A LENDER AS CONTEMPLATED BY SECTION 9.6(H)(III) SHALL NOT
CONSTITUTE A BREACH BY SUCH LENDER.  WHENEVER ANY TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER, THE BORROWER SHALL SEND TO THE
AGENT, FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS THE CASE MAY
BE, A COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER SHOWING
PAYMENT THEREOF OR SUCH OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO THE
AGENT.  IF THE BORROWER FAILS TO PAY ANY TAXES WHEN DUE TO THE APPROPRIATE
TAXING AUTHORITY OR FAILS TO REMIT TO THE AGENT THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENT AND THE
LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES (AND RELATED REASONABLE
FEES AND EXPENSES OF COUNSEL) THAT MAY BECOME PAYABLE BY THE AGENT OR ANY LENDER
AS A RESULT OF ANY SUCH FAILURE.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT, THE EXPIRATION OF THE LETTERS OF CREDIT AND
THE PAYMENT OF THE NOTES AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

32


--------------------------------------------------------------------------------





2.15         INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO
HOLD EACH LENDER HARMLESS FROM AND TO PAY EACH LENDER ON DEMAND THE AMOUNT OF
ANY LIABILITY, LOSS OR EXPENSE ARISING FROM THE REEMPLOYMENT OF FUNDS OBTAINED
BY IT OR FROM FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE
OBTAINED (INCLUDING REASONABLE FEES AND EXPENSES OF COUNSEL) WHICH SUCH LENDER
MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (A) DEFAULT BY THE BORROWER IN PAYMENT
WHEN DUE OF THE PRINCIPAL AMOUNT OF OR INTEREST ON ANY LIBOR LOAN, (B) DEFAULT
BY THE BORROWER IN MAKING A BORROWING OF, CONVERSION INTO OR CONTINUATION OF
LIBOR LOANS AFTER THE BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, (C) DEFAULT BY THE BORROWER IN
MAKING ANY PREPAYMENT AFTER THE BORROWER HAS GIVEN A NOTICE THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (D) THE MAKING BY THE
BORROWER OF A PREPAYMENT OR CONVERSION OF LIBOR LOANS ON A DAY WHICH IS NOT THE
LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO (INCLUDING ANY PREPAYMENT
REQUIRED AS A RESULT OF ACCELERATION OF THE LOANS UNDER ARTICLE 7).  A LENDER’S
CERTIFICATE AS TO SUCH LIABILITY, LOSS OR EXPENSE SHALL BE DEEMED CONCLUSIVE,
ABSENT MANIFEST ERROR.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT, THE EXPIRATION OF THE LETTERS OF CREDIT AND THE PAYMENT OF THE NOTES
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


2.16         MITIGATION OF COSTS.  IF ANY LENDER, BY CHANGING ITS APPLICABLE
LENDING OFFICE OR TAKING ANY OTHER REASONABLE ACTION, SO LONG AS MAKING SUCH
CHANGE OR TAKING SUCH OTHER ACTION IS NOT DISADVANTAGEOUS TO IT IN ANY
FINANCIAL, REGULATORY OR OTHER RESPECT, CAN MITIGATE ANY ADVERSE EFFECT ON THE
BORROWER UNDER SECTION 2.12, 2.13 OR 2.14, SUCH LENDER SHALL TAKE SUCH ACTION.


2.17         UNUSED COMMITMENT FEES.  THE BORROWER AGREES TO PAY TO THE AGENT,
FOR THE ACCOUNT OF THE REVOLVING LOAN LENDERS, AN UNUSED COMMITMENT FEE TO BE
SHARED PRO RATA AMONG THE REVOLVING LOAN LENDERS FOR THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE REVOLVING LOAN COMMITMENT
EXPIRATION DATE, BASED ON THE AGGREGATE AMOUNT, FOR EACH DAY DURING SUCH PERIOD,
OF THE AVAILABLE REVOLVING LOAN COMMITMENTS, AND COMPUTED AT A RATE EQUAL TO
0.25% PER ANNUM.  SUCH UNUSED COMMITMENT FEES SHALL BE PAYABLE IN INSTALLMENTS
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER AND ON THE REVOLVING LOAN COMMITMENT EXPIRATION DATE.


SECTION 3.           REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Loans and
participate in the Letters of Credit, and to induce the Agent to issue the
Letters of Credit, the Borrower hereby represents and warrants to the Agent and
each Lender that:


3.1           FINANCIAL CONDITION.  THE (I) AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES, AUDITED BY THE ACCOUNTANTS FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2005 AND (II) UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL QUARTER
ENDED SEPTEMBER 30, 2006, COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO THE
AGENT, PRESENT, TO THE BEST KNOWLEDGE OF THE BORROWER, FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES.  THE
FOREGOING FINANCIAL STATEMENTS (THE “FINANCIAL STATEMENTS”), INCLUDING THE
RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
APPLIED CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED.  NEITHER THE BORROWER NOR
ANY SUBSIDIARY HAS, AS OF SUCH DATE, ANY GUARANTEE OBLIGATION, CONTINGENT
LIABILITY OR LIABILITY FOR TAXES, OR ANY LONG-TERM LEASE OR UNUSUAL FORWARD OR
LONG-TERM

33


--------------------------------------------------------------------------------





COMMITMENT, INCLUDING, WITHOUT LIMITATION, ANY INTEREST RATE OR FOREIGN CURRENCY
SWAP OR EXCHANGE TRANSACTION, IN AN AGGREGATE AMOUNT FOR ALL SUCH OBLIGATIONS,
LIABILITIES AND COMMITMENTS IN EXCESS OF $200,000, WHICH IS NOT REFLECTED IN THE
FOREGOING STATEMENTS OR IN THE NOTES THERETO.  AS OF THE CLOSING DATE, SINCE
DECEMBER 31, 2005, THERE HAS BEEN NO EVENT OR CONDITION THAT COULD RESULT IN A
MATERIAL ADVERSE EFFECT.


3.2           CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  THE BORROWER AND EACH
SUBSIDIARY (A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (B) HAS THE CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER, AS THE CASE MAY BE, AND
AUTHORITY, AND THE LEGAL RIGHT, TO OWN AND OPERATE ITS PROPERTIES, TO LEASE THE
PROPERTY IT OPERATES AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS
CURRENTLY ENGAGED AND IN WHICH IT PROPOSES TO BE ENGAGED AFTER THE CLOSING DATE,
(C) IS DULY QUALIFIED AS A FOREIGN ENTITY AND IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EACH OF WHICH JURISDICTIONS
IS SET FORTH ON SCHEDULE 3.2 HERETO AND (D) IS IN COMPLIANCE WITH ALL
REQUIREMENTS OF LAW, EXCEPT, WITH RESPECT TO CLAUSE (C) AND (D) ABOVE, TO THE
EXTENT THAT THE FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


3.3           CORPORATE POWER; AUTHORIZATION; CONSENTS; ENFORCEABLE
OBLIGATIONS.  (A)  THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS THE CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER, AS THE CASE MAY BE, AND
AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THE LOAN DOCUMENTS
TO WHICH IT IS OR WILL BE A PARTY, AND TO BORROW HEREUNDER (IN THE CASE OF THE
BORROWER), AND THE APPLICABLE LOAN PARTY HAS TAKEN ALL NECESSARY CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY ACTION, AS APPLICABLE, TO AUTHORIZE
(I) THE BORROWINGS ON THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE NOTES
AND (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH
IT IS OR WILL BE A PARTY.


(B)           NO CONSENT OR AUTHORIZATION OF, FILING WITH OR OTHER ACT BY OR IN
RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED (OR, WITH
RESPECT TO THOSE TRANSACTIONS AND AGREEMENTS PREVIOUSLY ENTERED INTO, WAS
REQUIRED) IN CONNECTION WITH THE BORROWINGS HEREUNDER OR THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, THE NOTES
OR THE OTHER LOAN DOCUMENTS EXCEPT FOR (I) ANY CONSENT, AUTHORIZATION, FILING OR
OTHER ACT WHICH HAS BEEN MADE OR OBTAINED AND IS IN FULL FORCE AND EFFECT AND
(II) MATERIAL CONSENTS, AUTHORIZATIONS, FILINGS OR OTHER ACTS REQUIRED BY THE
BORROWER IN THE ORDINARY COURSE OF BUSINESS NONE OF WHICH IT BELIEVES WILL NOT
BE DULY GIVEN, MADE OR TAKEN AS NEEDED IN SUCH ORDINARY COURSE.  THIS AGREEMENT
HAS BEEN, AND EACH OF THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS OR WILL BE A PARTY WILL BE, DULY EXECUTED AND DELIVERED BY IT. 
THIS AGREEMENT CONSTITUTES, AND EACH OF THE OTHER LOAN DOCUMENTS WHEN EXECUTED
AND DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER AND EACH SUBSIDIARY (TO THE EXTENT THE BORROWER OR SUCH SUBSIDIARY IS A
PARTY THERETO) ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


3.4           NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE BORROWINGS HEREUNDER AND THE USE OF
THE PROCEEDS THEREOF WILL NOT

34


--------------------------------------------------------------------------------





VIOLATE ANY REQUIREMENT OF LAW OR MATERIAL CONTRACTUAL OBLIGATION OF THE
BORROWER OR ANY SUBSIDIARY, AND WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY OF ITS PROPERTIES OR REVENUES PURSUANT TO ANY SUCH
REQUIREMENT OF LAW OR MATERIAL CONTRACTUAL OBLIGATION, EXCEPT PURSUANT TO THE
LOAN DOCUMENTS.


3.5           NO MATERIAL LITIGATION.  EXCEPT AS SET FORTH IN SCHEDULE 3.5, NO
LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED (A) BY OR AGAINST THE BORROWER OR ANY SUBSIDIARY OR AGAINST ANY OF
ITS OR THEIR PROPERTIES OR REVENUES OR BY OR AGAINST ANY AFFILIATE OF THE
BORROWER OR ANY SUBSIDIARY, WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR (B) BY OR
AGAINST THE BORROWER OR ANY SUBSIDIARY OR AGAINST ANY OF ITS OR THEIR PROPERTIES
OR REVENUES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


3.6           OWNERSHIP OF PROPERTY; LIENS; CONDITION OF PROPERTIES.  THE
BORROWER AND EACH SUBSIDIARY HAS GOOD AND MARKETABLE TITLE TO ALL PROPERTIES
PURPORTED TO BE OWNED THEREBY, FREE AND CLEAR OF ANY LIENS, EXCEPT THOSE
PERMITTED BY SECTION 6.3.  THE PROPERTY AND ASSETS OF THE BORROWER AND ITS
SUBSIDIARIES CONSTITUTE ALL PROPERTY AND ASSETS NECESSARY FOR THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES, ARE IN GOOD ORDER AND REPAIR (ORDINARY WEAR
AND TEAR AND CASUALTY EXCEPTED) AND ARE FULLY COVERED BY THE INSURANCE REQUIRED
UNDER THE LOAN DOCUMENTS.  NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS USED (OR
PERMITTED THE FILING OF ANY FINANCING STATEMENT UNDER) ANY LEGAL OR OPERATING
NAME AT ANY TIME DURING THE FIVE YEARS IMMEDIATELY PRECEDING THE EXECUTION OF
THIS AGREEMENT, EXCEPT AS IDENTIFIED ON SCHEDULE 3.6.


3.7           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN SCHEDULE 3.7, AND
EXCEPT FOR THE EXISTENCE OF THE SAN GABRIEL VALLEY SITE LIABILITIES:


(A)           EACH OF THE BORROWER AND ITS SUBSIDIARIES AND ANY PROPERTY OR
FACILITY, OR THE BUSINESSES CONDUCTED AT SUCH PROPERTIES OR FACILITIES, OWNED OR
OPERATED, OR TO THE KNOWLEDGE OF THE BORROWER, PREVIOUSLY OWNED OR OPERATED, BY
THE BORROWER OR ITS SUBSIDIARIES, HAS COMPLIED WITH AND IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL ENVIRONMENTAL AND SAFETY REQUIREMENTS;


(B)           THERE ARE NO CONDITIONS OF CONTAMINATION BY, NOR IS THERE A
PRESENT OR THREATENED MATERIAL RELEASE OF, HAZARDOUS SUBSTANCES AT, IN, ON OR
UNDER ANY PROPERTY OR FACILITY OWNED OR OPERATED, OR TO THE KNOWLEDGE OF THE
BORROWER, PREVIOUSLY OWNED OR OPERATED, BY THE BORROWER AND ITS SUBSIDIARIES NOR
IS THERE ANY CONDITION OF CONTAMINATION OR PRESENT OR THREATENED MATERIAL
RELEASE OF HAZARDOUS SUBSTANCES ON ANY NEARBY REAL PROPERTY WHICH COULD MIGRATE
TO A PROPERTY OR FACILITY OWNED OR OPERATED, OR TO THE KNOWLEDGE OF THE BORROWER
PREVIOUSLY OWNED OR OPERATED, BY THE BORROWER AND ITS SUBSIDIARIES;


(C)           THE BORROWER AND ITS SUBSIDIARIES HAVE OBTAINED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH, AND IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH,
ALL MATERIAL PERMITS, LICENSES AND OTHER AUTHORIZATIONS THAT ARE REQUIRED
PURSUANT TO ENVIRONMENTAL AND SAFETY REQUIREMENTS FOR THE OCCUPATION OF ITS
FACILITIES AND THE OPERATION OF ITS BUSINESS;

35


--------------------------------------------------------------------------------





(D)           TO THE KNOWLEDGE OF THE BORROWER, AND EXCEPT AS DISCLOSED IN THE
ENVIRONMENTAL REVIEW OF PHYSICIANS FORMULA COSMETICS, INCORPORATED DATED OCTOBER
2, 2003 BY ENVIRON INTERNATIONAL CORPORATION (THE “ENVIRONMENTAL REPORT”), NO
MATERIAL HAZARDOUS SUBSTANCE ACTIVITY HAS EVER OCCURRED AT ANY PROPERTY OR
FACILITY OWNED OR OPERATED, OR PREVIOUSLY OWNED OR OPERATED, BY THE BORROWER AND
ITS SUBSIDIARIES;


(E)           NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION
IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER OR ITS SUBSIDIARIES, THREATENED
UNDER ANY ENVIRONMENTAL AND SAFETY REQUIREMENT TO WHICH IT IS NAMED AS A PARTY
WITH RESPECT TO ANY PROPERTY OR FACILITY OWNED OR OPERATED, OR PREVIOUSLY OWNED
OR OPERATED, BY THE BORROWER AND ITS SUBSIDIARIES OR THE BUSINESS CONDUCTED AT
SUCH PROPERTIES, NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT
ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER JUDICIAL REQUIREMENTS
OUTSTANDING UNDER ANY ENVIRONMENTAL AND SAFETY REQUIREMENT WITH RESPECT TO SUCH
PROPERTIES OR SUCH BUSINESS;


(F)            NEITHER THE BORROWER NOR ITS SUBSIDIARIES HAS RECEIVED ANY
WRITTEN NOTICE, REPORT OR OTHER INFORMATION REGARDING ANY ACTUAL OR ALLEGED
VIOLATION OF ENVIRONMENTAL AND SAFETY REQUIREMENTS, OR ANY MATERIAL LIABILITIES
OR POTENTIAL MATERIAL LIABILITIES (WHETHER ACCRUED, ABSOLUTE, CONTINGENT,
UNLIQUIDATED OR OTHERWISE), INCLUDING ANY INVESTIGATORY, REMEDIAL OR CORRECTIVE
OBLIGATIONS, RELATING TO ANY OF THEM OR ITS FACILITIES ARISING UNDER
ENVIRONMENTAL AND SAFETY REQUIREMENTS;


(G)           TO THE BORROWER’S KNOWLEDGE, AND EXCEPT AS DISCLOSED IN THE
ENVIRONMENTAL REPORT, NONE OF THE FOLLOWING EXISTS AT ANY PROPERTY OR FACILITY
OWNED OR OPERATED BY THE BORROWER OR ITS SUBSIDIARIES: (1) UNDERGROUND STORAGE
TANKS, (2) ASBESTOS-CONTAINING MATERIAL IN ANY FORM OR CONDITION, (3) MATERIALS
OR EQUIPMENT CONTAINING POLYCHLORINATED BIPHENYLS, (4) LANDFILLS, SURFACE
IMPOUNDMENTS, OR DISPOSAL AREAS; AND (5) MOLD;


(H)           TO THE BORROWER’S KNOWLEDGE, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAS TREATED, STORED, DISPOSED OF, ARRANGED FOR OR PERMITTED THE
DISPOSAL OF, TRANSPORTED, HANDLED, OR RELEASED ANY SUBSTANCE, INCLUDING ANY
HAZARDOUS SUBSTANCE, OR OWNED OR OPERATED ANY PROPERTY OR FACILITY (AND NO SUCH
PROPERTY OR FACILITY IS CONTAMINATED BY ANY SUCH SUBSTANCE) IN A MANNER THAT HAS
GIVEN OR WOULD GIVE RISE TO ANY MATERIAL LIABILITIES, INCLUDING ANY LIABILITY
FOR RESPONSE COSTS, CORRECTIVE ACTION COSTS, PERSONAL INJURY, PROPERTY DAMAGE,
NATURAL RESOURCES DAMAGES OR ATTORNEY FEES, OR ANY INVESTIGATORY, CORRECTIVE OR
REMEDIAL OBLIGATIONS, PURSUANT TO ANY ENVIRONMENTAL AND SAFETY REQUIREMENTS;


(I)            TO THE BORROWER’S KNOWLEDGE, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAS MANUFACTURED, SOLD, MARKETED, INSTALLED OR DISTRIBUTED PRODUCTS
CONTAINING ASBESTOS, AND WITH RESPECT TO SUCH ENTITIES, NO BASIS IN LAW OR FACT
EXISTS TO SUPPORT AN ASSERTION OF ANY MATERIAL CLAIM, ACTION OR OBLIGATION WITH
RESPECT TO ASBESTOS LIABILITIES; AND


(J)            TO THE KNOWLEDGE OF THE BORROWER, ALL CONTRACTS AND AGREEMENTS
IDENTIFIED OR REQUIRED TO BE IDENTIFIED ON THE CONTRACTS SCHEDULE PURSUANT TO
SECTION 5.12(A) OF THE ACQUISITION AGREEMENT REGARDING ANY INDEMNIFICATION
PROVIDED TO OR BY THE BORROWER, THE COMPANY (AS DEFINED IN THE ACQUISITION
AGREEMENT) AND ANY OF THEIR SUBSIDIARIES WITH RESPECT TO ENVIRONMENTAL AND
SAFETY REQUIREMENTS OR ANY OF THE SAN GABRIEL VALLEY SITE LIABILITIES ARE, TO

36


--------------------------------------------------------------------------------





THE BORROWER’S KNOWLEDGE, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS (EXCEPT TO THE EXTENT THAT ENFORCEMENT MAY BE AFFECTED BY
LAWS RELATING TO BANKRUPTCY, REORGANIZATION, INSOLVENCY AND CREDITOR’S RIGHTS)
AND SHALL BE IN FULL FORCE AND EFFECT WITHOUT PENALTY IN ACCORDANCE WITH THEIR
TERMS UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.  TO THE
BORROWER’S KNOWLEDGE, EACH OF THE BORROWER, THE COMPANY (AS DEFINED IN THE
ACQUISITION AGREEMENT) AND THEIR SUBSIDIARIES HAS PERFORMED ALL MATERIAL
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT AND IS NOT IN DEFAULT UNDER OR IN
BREACH OF NOR IN RECEIPT OF ANY CLAIM OF DEFAULT OR BREACH UNDER ANY SUCH
AGREEMENT.  TO THE BORROWER’S KNOWLEDGE, NO EVENT HAS OCCURRED WHICH WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD RESULT IN A DEFAULT,
BREACH OR EVENT OF NONCOMPLIANCE BY THE BORROWER, COMPANY (AS DEFINED IN THE
ACQUISITION AGREEMENT) OR ANY OF THEIR SUBSIDIARIES UNDER ANY SUCH AGREEMENT. 
TO THE BORROWER’S KNOWLEDGE, THERE HAVE BEEN NO BREACHES OF SUCH AGREEMENT BY
ANY OF THE OTHER PARTIES THERETO.  TO THE BORROWER’S KNOWLEDGE, PIERRE FABRE
DERMO-COSMETIQUE S.A., A FRENCH SOCIÉTÉ ANONYME, HAS ACCURATELY DESCRIBED TO THE
BORROWER THE HISTORY AND CURRENT STATUS OF THE SAN GABRIEL VALLEY SITE
LIABILITIES THROUGH A COMBINATION OF WRITTEN DOCUMENTS, RESPONSES TO DUE
DILIGENCE INQUIRIES AND DISCUSSIONS WITH THE BORROWER’S COUNSEL AND
ENVIRONMENTAL CONSULTANT, THE SUBSTANCE OF WHICH DISCLOSURES IS INCORPORATED
HEREIN BY REFERENCE.

This Section 3.7 sets forth the sole representations and warranties of the
Borrower with respect to environmental, health and safety matters, including
without limitation all matters arising under Environmental and Safety
Requirements.


3.8           INTELLECTUAL PROPERTY.  THE BORROWER AND EACH SUBSIDIARY OWNS, OR
IS LICENSED TO USE, ALL TRADEMARKS, TRADE NAMES, PATENTS AND COPYRIGHTS
NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED (THE
“INTELLECTUAL PROPERTY”).  EXCEPT AS SET FORTH ON SCHEDULE 3.8, NO CLAIM WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT HAS BEEN ASSERTED
AND IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING THE USE OF ANY SUCH
INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF ANY SUCH INTELLECTUAL
PROPERTY, NOR DOES THE BORROWER OR ANY SUBSIDIARY KNOW OF ANY VALID BASIS FOR
ANY SUCH CLAIM.  TO THE BORROWER’S KNOWLEDGE, THE USE OF SUCH INTELLECTUAL
PROPERTY BY THE BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE ON THE RIGHTS OF
ANY PERSON NOR, TO THE BORROWER’S KNOWLEDGE, DOES THE USE BY OTHER PERSONS OF
SUCH INTELLECTUAL PROPERTY INFRINGE ON THE RIGHTS OF THE BORROWER OR ANY
SUBSIDIARY.  IN THE EVENT OF THE ENFORCEMENT BY THE AGENT OF ITS RIGHTS AS A
SECURED CREDITOR UNDER THE LOAN DOCUMENTS, THE AGENT WILL NOT BE REQUIRED TO OWN
OR OTHERWISE POSSESS THE RIGHT TO USE ANY PATENT, TRADEMARK OR OTHER
INTELLECTUAL PROPERTY, OR ANY LICENSE TO USE THE SAME, IN ORDER TO SELL ANY
INVENTORY OF ANY LOAN PARTY.


3.9           TAXES.  THE BORROWER AND EACH SUBSIDIARY HAS FILED OR CAUSED TO BE
FILED ALL MATERIAL TAX RETURNS WHICH ARE REQUIRED TO BE FILED AND HAS PAID ALL
MATERIAL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY MATERIAL
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR
OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY
(OTHER THAN ANY NOT YET DELINQUENT OR THE AMOUNT OR VALIDITY OF WHICH ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE
BOOKS OF THE BORROWER OR SUCH SUBSIDIARY, AS APPROPRIATE); AND NO TAX LIEN HAS
BEEN FILED, AND NO CLAIM IS BEING ASSERTED WITH RESPECT TO ANY SUCH TAX, FEE OR
OTHER CHARGE.

37


--------------------------------------------------------------------------------





3.10         FEDERAL REGULATIONS.  NO LOAN, NO LETTER OF CREDIT, AND NO PART OF
THE PROCEEDS THEREOF ARE INTENDED TO BE OR WILL BE USED, DIRECTLY OR INDIRECTLY,
FOR “PURCHASING” OR “CARRYING” ANY MARGIN STOCK WITHIN THE RESPECTIVE MEANINGS
OF EACH OF THE QUOTED TERMS UNDER REGULATION U OR FOR ANY PURPOSE WHICH VIOLATES
THE PROVISIONS OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM.  IF REQUESTED BY THE AGENT, THE BORROWER WILL FURNISH TO THE
AGENT A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF
FORM U-1 REFERRED TO IN REGULATION U.


3.11         ERISA COMPLIANCE.


(A)           THE BORROWER AND EACH SUBSIDIARY IS IN COMPLIANCE IN ALL RESPECTS
WITH ALL APPLICABLE PROVISIONS OF ERISA, AND ALL RULES, REGULATIONS AND ORDERS
IMPLEMENTING ERISA, EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH
COULD NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(B)           NEITHER THE BORROWER, NOR ANY SUBSIDIARY OR ANY ERISA AFFILIATE
THEREOF MAINTAINS OR CONTRIBUTES TO (OR HAS MAINTAINED OR CONTRIBUTED TO) ANY
MULTIEMPLOYER PLAN UNDER WHICH THE BORROWER, ANY SUBSIDIARY OR ANY ERISA
AFFILIATE THEREOF COULD HAVE ANY WITHDRAWAL LIABILITY.


(C)           NEITHER THE BORROWER, NOR ANY SUBSIDIARY OR ANY ERISA AFFILIATE
THEREOF SPONSORS OR MAINTAINS ANY DEFINED BENEFIT PENSION PLAN UNDER WHICH THERE
IS AN ACCUMULATED FUNDING DEFICIENCY WITHIN THE MEANING OF SECTION 412 OF THE
CODE, WHETHER OR NOT WAIVED.


(D)           THE LIABILITY FOR ACCRUED BENEFITS UNDER EACH DEFINED BENEFIT
PENSION PLAN THAT WILL BE SPONSORED OR MAINTAINED BY THE BORROWER, ANY
SUBSIDIARY OR ANY ERISA AFFILIATE THEREOF (DETERMINED ON THE BASIS OF THE
ACTUARIAL ASSUMPTIONS UTILIZED BY THE PBGC) DOES NOT EXCEED THE AGGREGATE FAIR
MARKET VALUE OF THE ASSETS UNDER EACH SUCH DEFINED BENEFIT PENSION PLAN.


(E)           THE AGGREGATE LIABILITY OF THE BORROWER, EACH SUBSIDIARY AND EACH
ERISA AFFILIATE THEREOF ARISING OUT OF OR RELATING TO A FAILURE OF ANY EMPLOYEE
BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(2) OF ERISA TO COMPLY WITH
PROVISIONS OF ERISA OR THE CODE COULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(F)            THERE DOES NOT EXIST ANY UNFUNDED LIABILITY (DETERMINED ON THE
BASIS OF ACTUARIAL ASSUMPTIONS UTILIZED BY THE ACTUARY FOR THE PLAN IN PREPARING
THE MOST RECENT ANNUAL REPORT) OF THE BORROWER, ANY SUBSIDIARY OR ANY ERISA
AFFILIATE THEREOF UNDER ANY PLAN, PROGRAM OR ARRANGEMENT PROVIDING
POST-RETIREMENT, LIFE OR HEALTH BENEFITS.


(G)           NO REPORTABLE EVENT AND NO PROHIBITED TRANSACTION (AS DEFINED IN
ERISA) HAS OCCURRED OR IS OCCURRING WITH RESPECT TO ANY PLAN WITH WHICH THE
BORROWER OR ANY SUBSIDIARY IS ASSOCIATED.


3.12         INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
(I) AN “INVESTMENT COMPANY”, OR (II) A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED
(THE “INVESTMENT COMPANY ACT”), WHICH IS, IN THE CASE OF CLAUSE (II), REGISTERED
OR REQUIRED TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT.

38


--------------------------------------------------------------------------------





3.13         SUBSIDIARIES; ETC.  AS OF THE CLOSING DATE, THE BORROWER HAS NO
SUBSIDIARIES OTHER THAN THOSE SET FORTH ON SCHEDULE 3.13.


3.14         PURPOSE OF LOANS AND LETTERS OF CREDIT.  (A)  THE PROCEEDS OF THE
REVOLVING LOANS ARE INTENDED TO BE AND SHALL BE USED BY THE BORROWER AS
FOLLOWS:  (I) TO REFINANCE, IN PART, THE LOANS (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT), (II) TO PAY FEES AND EXPENSES IN CONNECTION WITH PREPARATION
AND NEGOTIATION OF THE LOAN DOCUMENTS AND CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, (III) FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES
OF THE BORROWER AND ITS SUBSIDIARIES, (IV) ANY PERMITTED ACQUISITIONS; PROVIDED
THAT NO REVOLVING LOANS MAY BE USED FOR A PERMITTED ACQUISITION IF, AFTER SUCH
PERMITTED ACQUISITION, THE AVAILABLE REVOLVING LOAN COMMITMENT WOULD BE LESS
THAN $3,000,000 AND (V) TO PAY COSTS AND EXPENSES RELATING TO THE INITIAL PUBLIC
OFFERING OF EQUITY INTERESTS IN THE PLEDGOR IN AN AMOUNT NOT TO EXCEED
$3,000,000 (EXCLUDING UNDERWRITING FEES).


(B)           THE PROCEEDS OF THE TERM LOANS ARE INTENDED TO BE AND SHALL BE
USED BY THE BORROWER TO REFINANCE, IN PART, THE LOANS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).


(C)           THE LETTERS OF CREDIT SHALL BE USED FOR GENERAL CORPORATE PURPOSES
OF THE BORROWER AND ITS SUBSIDIARIES.


3.15         ACCURACY AND COMPLETENESS OF INFORMATION.  ALL INFORMATION (OTHER
THAN PROJECTIONS AND PROFORMA STATEMENTS) CONTAINED IN ANY APPLICATION,
SCHEDULE, REPORT, CERTIFICATE, OR ANY OTHER DOCUMENT GIVEN TO THE AGENT OR ANY
LENDER BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN CONNECTION WITH THE
LOAN DOCUMENTS OR THE EXISTING CREDIT AGREEMENT IS IN ALL MATERIAL RESPECTS
TRUE, ACCURATE AND COMPLETE AS OF THE DATE REFERRED TO THEREIN, AND NO SUCH
PERSON HAS OMITTED TO STATE THEREIN (OR FAILED TO INCLUDE IN ANY SUCH DOCUMENT)
ANY MATERIAL FACT OR ANY FACT NECESSARY TO MAKE SUCH INFORMATION NOT
MISLEADING.  ALL PROJECTIONS GIVEN TO THE AGENT OR ANY LENDER BY OR ON BEHALF OF
THE BORROWER OR ANY SUBSIDIARY HAVE BEEN PREPARED WITH A REASONABLE BASIS AND IN
GOOD FAITH MAKING USE OF SUCH INFORMATION AS WAS AVAILABLE AT THE DATE SUCH
PROJECTION WAS MADE.  THE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION
CONTAINED IN SUCH MATERIALS ARE BASED UPON GOOD FAITH ESTIMATES AND ASSUMPTIONS
BELIEVED BY THE BORROWER TO BE REASONABLE AT THE TIME MADE AND AS OF THE CLOSING
DATE, IT BEING RECOGNIZED THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO
BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED
BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.


3.16         REAL PROPERTY ASSETS.  SCHEDULE 3.16 SETS FORTH ALL REAL PROPERTY
THAT, AS OF THE CLOSING DATE, IS OWNED, LEASED, OCCUPIED, USED, CONTROLLED,
MANAGED OR OPERATED BY THE BORROWER AND ITS SUBSIDIARIES.


3.17         PERMITS, ETC..  THE BORROWER AND ITS SUBSIDIARIES HAVE ALL PERMITS,
LICENSES, AUTHORIZATIONS AND APPROVALS REQUIRED FOR EACH OF THEM LAWFULLY TO
OWN, LEASE, CONTROL, MANAGE AND OPERATE ITS PROPERTIES AND BUSINESSES, EXCEPT
FOR SUCH PERMITS, LICENSES, AUTHORIZATIONS OR APPROVALS FOR WHICH THE FAILURE TO
OBTAIN OR MAINTAIN COULD NOT HAVE A MATERIAL ADVERSE EFFECT.  TO THE BORROWER’S
KNOWLEDGE, NO CONDITION EXISTS OR EVENT HAS OCCURRED WHICH, IN ITSELF OR WITH
THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN THE SUSPENSION,
REVOCATION, IMPAIRMENT, FORFEITURE OR NON-RENEWAL OF ANY SUCH PERMIT, LICENSE,
AUTHORIZATION OR APPROVAL.

39


--------------------------------------------------------------------------------





3.18         NATURE OF BUSINESS.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
ENGAGED IN ANY BUSINESS OTHER THAN DEVELOPING, MANUFACTURING, DISTRIBUTING,
PACKAGING, MARKETING AND SELLING COSMETICS FOR THE CONSUMER MARKET, OR FOR
PERSONS WHO ARE, IN TURN, SELLING COSMETICS FOR THE CONSUMER MARKET.


3.19         CAPITAL STRUCTURE AND EQUITY OWNERSHIP.  SCHEDULE 3.19 HERETO
ACCURATELY AND COMPLETELY DISCLOSES, AS OF THE CLOSING DATE, (A) THE NUMBER AND
CLASSES OF EQUITY OWNERSHIP RIGHTS AND INTERESTS IN THE PLEDGOR, THE BORROWER
AND EACH SUBSIDIARY (WHETHER EXISTING AS COMMON OR PREFERRED STOCK, GENERAL OR
LIMITED PARTNERSHIP INTERESTS, OR LIMITED LIABILITY COMPANY MEMBERSHIP
INTERESTS, OR WARRANTS, OPTIONS OR OTHER INSTRUMENTS CONVERTIBLE INTO SUCH
EQUITY, AND INCLUDING, WITH RESPECT TO THE PLEDGOR, EACH SHAREHOLDER’S INTEREST
THEREIN ON A FULLY-DILUTED BASIS) AND (B) THE OWNERSHIP THEREOF.  ALL SUCH
SHARES AND INTERESTS ARE VALIDLY EXISTING, FULLY PAID AND NON-ASSESSABLE.  AS OF
THE CLOSING DATE, THERE ARE NO EQUITYHOLDER AGREEMENTS, OTHER THAN AS SET FORTH
ON SCHEDULE 3.19.


3.20         INSOLVENCY.  AFTER GIVING EFFECT TO THE REPAYMENT OF ALL
INDEBTEDNESS TO BE REPAID ON THE CLOSING DATE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, THE FUNDING OF LOANS AND THE ISSUANCE OF ANY LETTERS OF CREDIT
ON THE CLOSING DATE, THE APPLICATION OF THE PROCEEDS OF SUCH LOANS AS PROVIDED
HEREIN AND THE PAYMENT OF ALL ESTIMATED LEGAL, UNDERWRITING, INVESTMENT BANKING,
ACCOUNTING AND OTHER FEES RELATED HERETO AND THERETO, THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, WILL BE SOLVENT AS OF AND ON THE CLOSING DATE.


3.21         LABOR MATTERS.  THERE ARE NO STRIKES OR OTHER LABOR DISPUTES
AGAINST THE BORROWER OR ANY SUBSIDIARY PENDING, OR TO THE BORROWER’S KNOWLEDGE,
THREATENED AGAINST IT OR ANY SUBSIDIARY, IN EACH CASE WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


3.22         CONDEMNATION.  NO TAKING OF ANY OF THE PROPERTIES OR ANY PART
THEREOF THROUGH EMINENT DOMAIN, CONVEYANCE IN LIEU THEREOF, CONDEMNATION OR
SIMILAR PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED
BY ANY GOVERNMENTAL AUTHORITY (A) ON THE CLOSING DATE OR (B) AFTER THE CLOSING
DATE WITH RESPECT TO REAL PROPERTY HAVING AN AGGREGATE VALUE IN EXCESS OF
$100,000.


3.23         ABSENCE OF FINANCING STATEMENTS.  EXCEPT WITH RESPECT TO LIENS
PERMITTED BY SECTION 6.3, THERE IS NO FINANCING STATEMENT, SECURITY AGREEMENT,
CHATTEL MORTGAGE, REAL ESTATE MORTGAGE OR OTHER DOCUMENT FILED OR RECORDED WITH
ANY FILING RECORDS, REGISTRY OR OTHER PUBLIC OFFICE THAT PURPORTS TO COVER,
AFFECT OR GIVE NOTICE OF ANY PRESENT OR POSSIBLE FUTURE LIEN ON ANY ASSETS OR
PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY RIGHTS RELATING
THERETO.


3.24         PERFECTION OF SECURITY INTEREST.  ALL FILINGS, ASSIGNMENTS, PLEDGES
AND DEPOSITS OF DOCUMENTS OR INSTRUMENTS HAVE BEEN MADE OR ARE BEING MADE
CONCURRENTLY HEREWITH AND ALL OTHER ACTIONS HAVE BEEN TAKEN THAT ARE NECESSARY,
UNDER APPLICABLE LAW, TO ESTABLISH AND PERFECT THE AGENT’S SECURITY INTEREST IN
THE COLLATERAL AND THE GUARANTOR COLLATERAL.  SUBJECT TO SECTION 6.3 HEREOF, THE
COLLATERAL AND THE GUARANTOR COLLATERAL AND THE AGENT’S RIGHTS WITH RESPECT TO
THE COLLATERAL AND THE GUARANTOR COLLATERAL ARE NOT SUBJECT TO ANY SETOFF,
CLAIMS, WITHHOLDINGS OR OTHER DEFENSES.  EACH GRANTOR, RESPECTIVELY, UNDER THE
SECURITY AGREEMENT, THE GUARANTOR SECURITY AGREEMENT AND THE PLEDGE AGREEMENT IS
THE OWNER OF THE COLLATERAL OR THE GUARANTOR COLLATERAL, AS APPLICABLE, FREE
FROM ANY LIEN, EXCEPT FOR LIENS PERMITTED BY SECTION 6.3.

40


--------------------------------------------------------------------------------





SECTION 4.           CONDITIONS PRECEDENT


4.1           CONDITIONS TO CLOSING DATE.  THE AGREEMENT OF EACH LENDER TO MAKE
THE LOANS REQUESTED TO BE MADE BY IT ON THE CLOSING DATE AND TO PARTICIPATE IN
ANY LETTERS OF CREDIT TO BE ISSUED ON THE CLOSING DATE AND THE AGREEMENT OF THE
AGENT TO ISSUE ANY LETTERS OF CREDIT REQUESTED TO BE ISSUED ON THE CLOSING DATE,
IN EACH CASE IN ACCORDANCE WITH THE TERMS HEREOF, IS SUBJECT TO THE
SATISFACTION, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
AGENT, IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE MAKING OF SUCH LOANS AND/OR
THE ISSUANCE OF AND PARTICIPATION IN SUCH LETTERS OF CREDIT ON THE CLOSING DATE,
OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)           CREDIT AGREEMENT.  THE AGENT SHALL HAVE RECEIVED THIS AGREEMENT,
EXECUTED AND DELIVERED BY AN OFFICER OF THE BORROWER, EACH LENDER AND THE AGENT.


(B)           OTHER LOAN DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED EACH NOTE TO
BE ISSUED ON THE CLOSING DATE, THE PLEDGOR GUARANTEE, THE PLEDGE AGREEMENT, THE
SUBSIDIARY GUARANTEE, THE GUARANTOR SECURITY AGREEMENT, THE FEE LETTER AND EACH
OTHER LOAN DOCUMENT TO BE DELIVERED ON THE CLOSING DATE, IN EACH CASE DATED AS
OF THE CLOSING DATE AND EXECUTED AND DELIVERED BY AN OFFICER OF THE RELEVANT
LOAN PARTY, AS APPLICABLE.


(C)           INCUMBENCY CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED AN
INCUMBENCY CERTIFICATE OF EACH LOAN PARTY, EACH DATED THE CLOSING DATE, EXECUTED
BY AN APPROPRIATE OFFICER THEREOF.


(D)           CORPORATE PROCEEDINGS, ETC.  THE AGENT SHALL HAVE RECEIVED A COPY
OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS, OR SIMILAR GOVERNING BODY, OF EACH
LOAN PARTY AUTHORIZING (I) THE LOAN DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY
AND (II) THE BORROWINGS CONTEMPLATED HEREUNDER, IN EACH CASE CERTIFIED BY AN
APPROPRIATE OFFICER OF SUCH LOAN PARTY AS OF THE CLOSING DATE, WHICH CERTIFICATE
STATES THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED, MODIFIED,
REVOKED OR RESCINDED AND ARE IN FULL FORCE AND EFFECT.


(E)           CERTAIN AGREEMENTS.  THE AGENT SHALL HAVE RECEIVED COPIES OF (I)
THE ORGANIC DOCUMENTS OF EACH LOAN PARTY, CERTIFIED AS OF THE CLOSING DATE AS
COMPLETE AND CORRECT COPIES THEREOF, AND IN FULL FORCE AND EFFECT, BY AN
APPROPRIATE OFFICER OF SUCH LOAN PARTY, (II) THE EMPLOYMENT AGREEMENTS FOR JEFF
ROGERS, INGRID JACKEL AND JOSEPH JAEGER WITH THE BORROWER AND (III) EACH
MANAGEMENT AGREEMENT TO WHICH THE BORROWER OR ANY SUBSIDIARY IS PARTY, IN EACH
CASE CERTIFIED AS OF THE CLOSING DATE AS COMPLETE AND CORRECT COPIES THEREOF,
AND IN FULL FORCE AND EFFECT, BY AN APPROPRIATE OFFICER OF SUCH LOAN PARTY (OR,
WITH RESPECT TO ANY DOCUMENT REFERRED TO IN THIS SECTION 4.1(E) WHICH WAS
DELIVERED IN CONNECTION WITH THE CLOSING OF THE EXISTING CREDIT AGREEMENT AND
REMAINS UNCHANGED, A CERTIFICATE OF SUCH OFFICER TO SUCH EFFECT).


(F)            COSTS.  THE AGENT SHALL HAVE RECEIVED PAYMENT OR EVIDENCE OF
PAYMENT BY THE BORROWER OF ALL COSTS, EXPENSES AND TAXES (INCLUDING, WITHOUT
LIMITATION, THOSE PAYABLE PURSUANT TO SECTION 9.5) ACCRUED AND UNPAID AND
OTHERWISE DUE AND PAYABLE ON OR BEFORE THE CLOSING DATE BY THE BORROWER PURSUANT
TO THIS AGREEMENT.


(G)           FEES.  THE AGENT SHALL HAVE RECEIVED THE FEES TO BE PAID ON THE
CLOSING DATE PURSUANT TO THE FEE LETTER.

41


--------------------------------------------------------------------------------



(H)           LEGAL OPINIONS.  THE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART
FOR EACH LENDER, THE FOLLOWING EXECUTED LEGAL OPINIONS, EACH DATED AS OF THE
CLOSING DATE:

(A)          THE EXECUTED LEGAL OPINION OF KIRKLAND & ELLIS LLP, COUNSEL TO THE
LOAN PARTIES, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT; AND

(B)           SUCH OTHER LEGAL OPINIONS AS THE AGENT MAY REASONABLY REQUEST.


(I)            GOOD STANDING CERTIFICATES.  THE AGENT SHALL HAVE RECEIVED, WITH
RESPECT TO EACH LOAN PARTY, A CERTIFICATE, DATED NO MORE THAN 15 DAYS PRIOR TO
THE CLOSING DATE, OF THE SECRETARY OF STATE (OR OTHER RELEVANT STATE AUTHORITY)
OF THE STATE OF FORMATION OF SUCH LOAN PARTY AND EACH OTHER JURISDICTION WHERE
SUCH LOAN PARTY IS REQUIRED TO BE QUALIFIED TO DO BUSINESS UNDER SUCH
JURISDICTION’S LAW (EACH OF WHICH IS SET FORTH ON SCHEDULE 3.2), CERTIFYING AS
TO THE EXISTENCE AND GOOD STANDING OF, AND THE PAYMENT OF TAXES BY, EACH LOAN
PARTY IN SUCH STATE.


(J)            NO DEFAULT/REPRESENTATIONS.  NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON THE CLOSING DATE OR WOULD OCCUR AFTER GIVING EFFECT TO THE
REPAYMENT OF ALL INDEBTEDNESS TO BE REPAID ON THE CLOSING DATE IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, THE FUNDING OF LOANS AND THE ISSUANCE OF ANY
LETTERS OF CREDIT ON THE CLOSING DATE, THE APPLICATION OF THE PROCEEDS OF SUCH
LOANS AS PROVIDED HEREIN AND THE PAYMENT OF ALL ESTIMATED LEGAL, UNDERWRITING,
INVESTMENT BANKING, ACCOUNTING AND OTHER FEES RELATED HERETO AND THERETO, AND
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT, AND THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH
CERTIFICATE OR OTHER WRITING DELIVERED TO THE AGENT OR THE LENDERS IN
SATISFACTION OF THE CONDITIONS SET FORTH IN THIS SECTION 4.1 PRIOR TO OR ON THE
CLOSING DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE, SHALL BE CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE CLOSING DATE, AND THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE BORROWER TO SUCH EFFECT IN THE FORM OF EXHIBIT B,
DATED AS OF THE CLOSING DATE.


(K)           INSURANCE POLICIES.  SUBJECT TO SECTION  5.14, THE AGENT SHALL
HAVE RECEIVED EVIDENCE THAT THE INSURANCE POLICIES PROVIDED FOR IN SECTION 5.5
ARE IN FULL FORCE AND EFFECT, TOGETHER WITH APPROPRIATE EVIDENCE SHOWING THE
AGENT AS AN ADDITIONAL NAMED INSURED, ADDITIONAL BENEFICIARY, ASSIGNEE OR LOSS
PAYEE, AS APPROPRIATE, FOR THE BENEFIT OF THE LENDERS.


(L)            COVENANT COMPLIANCE CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED A
COVENANT COMPLIANCE CERTIFICATE WITH RESPECT TO THE TOTAL LEVERAGE RATIO, FIXED
CHARGE COVERAGE RATIO AND ITS TANGIBLE NET WORTH AND BASED ON RESULTS FOR THE
12-MONTH PERIOD ENDED SEPTEMBER 30, 2006, PREPARED ON A PRO FORMA BASIS ASSUMING
REPAYMENT OF ALL INDEBTEDNESS TO BE REPAID ON THE CLOSING DATE IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, THE FUNDING OF LOANS AND THE ISSUANCE OF ANY
LETTERS OF CREDIT ON THE CLOSING DATE, THE APPLICATION OF THE PROCEEDS OF THE
LOANS AS PROVIDED HEREIN AND THE PAYMENT OF ALL ESTIMATED LEGAL, UNDERWRITING,
INVESTMENT BANKING, ACCOUNTING AND OTHER FEES RELATED HERETO AND THERETO, AND
INDICATING A TOTAL LEVERAGE RATIO NOT GREATER THAN 2.00:1, A FIXED CHARGE
COVERAGE RATIO NOT LESS THAN 2.00:1 AND TANGIBLE NET WORTH OF NOT LESS THAN
-$20,000,000.

42


--------------------------------------------------------------------------------





(M)          EXISTING DEBT.  THE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL INDEBTEDNESS AND OTHER OBLIGATIONS OF THE BORROWER
UNDER THE EXISTING CREDIT AGREEMENT AND THE NOTE PURCHASE AGREEMENT HAVE BEEN
REPAID IN FULL.


(N)           INITIAL PUBLIC OFFERING.  THE INITIAL PUBLIC OFFERING OF EQUITY
INTERESTS IN THE PLEDGOR SHALL HAVE BEEN CONSUMMATED AND THE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE PLEDGOR TO SUCH EFFECT.


(O)           ADDITIONAL PROCEEDINGS.  THE AGENT SHALL HAVE RECEIVED SUCH OTHER
APPROVALS, OPINIONS AND DOCUMENTS AS ANY LENDER, THROUGH THE AGENT, MAY
REASONABLY REQUEST AND ALL LEGAL MATTERS INCIDENT TO THE MAKING OF SUCH LOANS
AND ISSUANCE OF SUCH LETTERS OF CREDIT SHALL BE REASONABLY SATISFACTORY TO THE
AGENT.


4.2           CONDITIONS TO EACH LOAN OR LETTER OF CREDIT.  THE AGREEMENT OF
EACH LENDER TO MAKE THE LOANS REQUESTED TO BE MADE BY IT ON THE CLOSING DATE,
THE AGREEMENT OF EACH LENDER TO PARTICIPATE IN ANY LETTERS OF CREDIT TO BE
ISSUED ON THE CLOSING DATE, AND THE AGREEMENT OF THE AGENT TO ISSUE ANY LETTERS
OF CREDIT TO BE ISSUED ON THE CLOSING DATE, AND THE AGREEMENT OF EACH LENDER TO
MAKE EACH REVOLVING LOAN, AND THE AGREEMENT OF THE AGENT TO ISSUE EACH LETTER OF
CREDIT FROM TIME TO TIME REQUESTED TO BE MADE OR ISSUED BY IT, AS APPLICABLE, IS
SUBJECT TO THE SATISFACTION, IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE
MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT, OF THE FOLLOWING
CONDITIONS PRECEDENT:


(A)           REPRESENTATIONS AND WARRANTIES; NO DEFAULT.  THE FOLLOWING
STATEMENTS SHALL BE TRUE AND THE BORROWER’S ACCEPTANCE OF THE PROCEEDS OF SUCH
LOAN OR ITS DELIVERY OF AN EXECUTED LETTER OF CREDIT REQUEST SHALL BE DEEMED TO
BE A REPRESENTATION AND WARRANTY OF THE BORROWER, ON THE DATE OF SUCH LOAN OR AS
OF THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT, AS APPLICABLE, THAT:

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT,
EACH OTHER LOAN DOCUMENT AND EACH CERTIFICATE OR OTHER WRITING DELIVERED TO THE
AGENT OR THE LENDERS IN CONNECTION HEREWITH ARE CORRECT ON AND AS OF SUCH DATE
IN ALL MATERIAL RESPECTS AS THOUGH MADE ON AND AS OF SUCH DATE EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES ARE CORRECT ON SUCH
EARLIER DATE IN ALL MATERIAL RESPECTS; AND

(II)           NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM
THE MAKING OF THE LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT TO BE MADE OR
ISSUED ON SUCH DATE; AND

(III)          NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING, OR CONDITION
EXIST, WHICH THE MAJORITY LENDERS REASONABLY BELIEVE COULD HAVE A MATERIAL
ADVERSE EFFECT.


(B)           LEGALITY.  THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER
OF CREDIT, AS APPLICABLE, SHALL NOT CONTRAVENE ANY LAW, RULE OR REGULATION
APPLICABLE TO ANY LENDER OR THE BORROWER OR ANY OTHER LOAN PARTY.


(C)           BORROWING NOTICE OR LETTER OF CREDIT REQUEST.  THE AGENT SHALL
HAVE RECEIVED A BORROWING NOTICE OR LETTER OF CREDIT REQUEST, AS APPLICABLE,
PURSUANT TO THE PROVISIONS OF THIS AGREEMENT FROM THE BORROWER.

43


--------------------------------------------------------------------------------





SECTION 5.           AFFIRMATIVE COVENANTS.  THE BORROWER HEREBY AGREES THAT
FROM AND AFTER THE CLOSING DATE, SO LONG AS ANY NOTE REMAINS OUTSTANDING AND
UNPAID, ANY LETTER OF CREDIT IS OUTSTANDING OR ANY OTHER AMOUNT IS OWING TO ANY
LENDER OR THE AGENT HEREUNDER:


5.1           FINANCIAL STATEMENTS.  THE BORROWER SHALL FURNISH TO THE AGENT AND
THE LENDERS:


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE AUDITED CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH YEAR
AND THE RELATED AUDITED INCOME STATEMENT, STATEMENT OF STOCKHOLDERS’ EQUITY AND
OPERATING CASH FLOW STATEMENT, REPORTED ON WITHOUT QUALIFICATION OR EXCEPTION BY
THE ACCOUNTANTS AND ACCOMPANIED BY A CERTIFICATE SIGNED BY SUCH ACCOUNTANTS, AT
THE TIME OF THE COMPLETION OF THE ANNUAL AUDIT, (I) STATING THAT THE FINANCIAL
STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
CONDITION OF THE BORROWER AS OF THE DATE THEREOF AND FOR THE PERIOD COVERED
THEREBY AND (II) THAT, TO THE KNOWLEDGE OF SUCH ACCOUNTANTS, NO DEFAULT EXISTS
UNDER SECTION 6.1, TO THE EXTENT SUCH SECTION RELATES TO ACCOUNTING MATTERS;


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS
AFTER THE END OF EACH FISCAL QUARTER OF THE BORROWER, THE UNAUDITED CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH QUARTER
AND THE RELATED UNAUDITED INCOME STATEMENT AND OPERATING CASH FLOW STATEMENT FOR
SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
AND INCLUDING (I) A COMPARISON OF THE RESULTS OF SUCH PERIOD WITH (A) THE
BUDGETED RESULTS SET FORTH IN THE BUDGET REFERRED TO IN SECTION 5.2(B) AND (B)
THE SAME PERIOD IN THE PRIOR FISCAL YEAR AND (II) A DISCUSSION OF ANY
SIGNIFICANT EVENTS REGARDING THE FINANCIAL CONDITION OF THE BORROWER OR ANY
SUBSIDIARY DURING SUCH PERIOD (IN SUCH FORM AND DETAIL, AND ACCOMPANIED BY SUCH
SUPPORTING MATERIALS AS THE AGENT SHALL REASONABLY REQUEST), ALL CERTIFIED BY A
RESPONSIBLE OFFICER OF THE BORROWER AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES); AND


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 30 DAYS
AFTER THE END OF EACH OF THE FIRST TWO FISCAL MONTHS OF EACH FISCAL QUARTER OF
THE BORROWER, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES FOR SUCH MONTH AND THE RELATED UNAUDITED INCOME STATEMENT AND
OPERATING CASH FLOW STATEMENT FOR SUCH MONTH AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH MONTH, AND INCLUDING (I) A COMPARISON OF THE RESULTS OF
SUCH PERIOD WITH (A) THE BUDGETED RESULTS SET FORTH IN THE BUDGET REFERRED TO IN
SECTION 5.2(B) AND (B) THE SAME PERIOD IN THE PRIOR FISCAL YEAR, ALL CERTIFIED
BY A RESPONSIBLE OFFICER OF THE BORROWER AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods.


5.2           CERTIFICATES; OTHER INFORMATION.  THE BORROWER SHALL:


(A)           FURNISH TO THE AGENT CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1(A) AND (B), A COVENANT
COMPLIANCE CERTIFICATE WITH RESPECT TO SUCH QUARTER OR FISCAL YEAR, AS THE CASE
MAY BE;

44


--------------------------------------------------------------------------------





(B)           FURNISH TO THE AGENT AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN
30 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF (I)
THE ANNUAL OPERATING BUDGET FOR THE BORROWER AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR (BROKEN DOWN INTO A MONTHLY FORMAT AS TO INCOME STATEMENT, BALANCE
SHEET AND STATEMENT OF CASH FLOWS) AND (II) A COMPLETE FINANCIAL FORECAST OF THE
RESULTS OF THE BORROWER AND ITS SUBSIDIARIES COVERING THE PERIOD UP TO AND
INCLUDING THE LATEST OF THE (X) REVOLVING LOAN COMMITMENT EXPIRATION DATE AND
(Y) TERM LOAN MATURITY DATE, IN EACH CASE IN FORM AND DETAIL REASONABLY
SATISFACTORY TO THE AGENT;


(C)           FURNISH TO THE AGENT WITHIN FIVE BUSINESS DAYS AFTER THE SAME ARE
FILED, COPIES OF ALL FINANCIAL STATEMENTS, AND MATERIAL REPORTS AND NOTICES
WHICH THE BORROWER OR ANY SUBSIDIARY MAY MAKE TO, OR FILE WITH, THE SECURITIES
AND EXCHANGE COMMISSION OR ANY SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY;


(D)           FURNISH TO THE AGENT PROMPTLY BUT, IN ANY EVENT, WITHIN FIVE
BUSINESS DAYS AFTER THE BORROWER’S RECEIPT THEREOF, COPIES OF ALL FINANCIAL
REPORTS (INCLUDING, WITHOUT LIMITATION, MANAGEMENT LETTERS), IF ANY, SUBMITTED
TO THE BORROWER BY THE ACCOUNTANTS IN CONNECTION WITH ANY ANNUAL OR INTERIM
AUDIT OF THE BOOKS THEREOF;


(E)           FURNISH TO THE AGENT AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
FIVE DAYS AFTER A RESPONSIBLE OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF A
DEFAULT OR, IN THE GOOD FAITH DETERMINATION OF A RESPONSIBLE OFFICER OF THE
BORROWER, A MATERIAL ADVERSE EFFECT, THE WRITTEN STATEMENT BY A RESPONSIBLE
OFFICER OF THE BORROWER, SETTING FORTH THE DETAILS OF SUCH DEFAULT, EVENT OF
DEFAULT OR MATERIAL ADVERSE EFFECT AND THE ACTION WHICH THE BORROWER PROPOSES TO
TAKE WITH RESPECT THERETO;


(F)            FURNISH TO THE AGENT (I) AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THAT
ANY TERMINATION EVENT WITH RESPECT TO ANY PLAN HAS OCCURRED, A STATEMENT OF A
RESPONSIBLE OFFICER OF THE BORROWER DESCRIBING SUCH TERMINATION EVENT AND THE
ACTION, IF ANY, WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO, (II)
PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY THE
BORROWER, ANY SUBSIDIARY OR ANY OF ITS OR THEIR ERISA AFFILIATES FROM THE PBGC,
COPIES OF EACH NOTICE RECEIVED BY THE BORROWER, ANY SUBSIDIARY OR ANY OF ITS OR
THEIR ERISA AFFILIATES OF THE PBGC’S INTENTION TO TERMINATE ANY PLAN OR TO HAVE
A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN, (III) PROMPTLY AND IN ANY EVENT
WITHIN FIVE DAYS AFTER THE FILING THEREOF WITH THE INTERNAL REVENUE SERVICE,
COPIES OF EACH SCHEDULE B (ACTUARIAL INFORMATION) TO THE ANNUAL REPORT (FORM
5500 SERIES) WITH RESPECT TO EACH SINGLE EMPLOYER PLAN MAINTAINED FOR OR
COVERING EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IF THE PRESENT
VALUE OF THE ACCRUED BENEFITS UNDER THE PLAN EXCEEDS ITS ASSETS BY AN AMOUNT
WHICH COULD CAUSE A MATERIAL ADVERSE EFFECT AND (IV) PROMPTLY AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY THE BORROWER, ANY SUBSIDIARY
OR ANY OF ITS OR THEIR ERISA AFFILIATES FROM A SPONSOR OF A MULTIEMPLOYER PLAN
OR FROM THE PBGC, A COPY OF EACH NOTICE RECEIVED BY THE BORROWER, ANY SUBSIDIARY
OR ANY OF ITS ERISA AFFILIATES CONCERNING THE IMPOSITION OR AMOUNT OF WITHDRAWAL
LIABILITY UNDER SECTION 4202 OF ERISA OR INDICATING THAT SUCH MULTIEMPLOYER PLAN
MAY ENTER REORGANIZATION STATUS UNDER SECTION 4241 OF ERISA;


(G)           FURNISH TO THE AGENT PROMPTLY AFTER THE COMMENCEMENT THEREOF, BUT
IN ANY EVENT NOT LATER THAN FIVE DAYS AFTER SERVICE OF PROCESS WITH RESPECT
THERETO ON, OR THE OBTAINING OF

45


--------------------------------------------------------------------------------





KNOWLEDGE BY, A RESPONSIBLE OFFICER OF THE BORROWER, NOTICE OF EACH ACTION, SUIT
OR PROCEEDING BEFORE ANY COURT OR GOVERNMENTAL AUTHORITY OR OTHER REGULATORY
BODY OR ANY ARBITRATOR AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF A
DETERMINATION THAT COULD HAVE A MATERIAL ADVERSE EFFECT; AND


(H)           FURNISH TO THE AGENT PROMPTLY SUCH ADDITIONAL FINANCIAL AND OTHER
INFORMATION AS THE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


5.3           PAYMENT OF OBLIGATIONS.  THE BORROWER SHALL, AND SHALL CAUSE EACH
OF ITS SUBSIDIARIES TO, PAY, DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE
MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL ITS
OBLIGATIONS OF WHATEVER NATURE, EXCEPT WHERE THE FAILURE TO SO SATISFY SUCH
OBLIGATIONS COULD NOT HAVE A MATERIAL ADVERSE EFFECT OR EXCEPT WHERE THE AMOUNT
OR VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN
PROVIDED ON THE BOOKS OF THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE.


5.4           CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  THE BORROWER
SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) CONTINUE TO ENGAGE IN
BUSINESS OF THE SAME GENERAL TYPE DESCRIBED IN SECTION 3.18, (II) PRESERVE,
RENEW AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE OR OTHER LEGAL EXISTENCE,
AS APPLICABLE, (III) EXCEPT WHERE THE LOSS THEREOF COULD NOT, IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT, TAKE ALL APPROPRIATE ACTION TO MAINTAIN ALL
RIGHTS, REGISTRATIONS, LICENSES, PRIVILEGES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, AND (IV) EXCEPT TO THE EXTENT
THAT FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT, COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND REQUIREMENTS OF LAW,
SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION, (A) PAYING BEFORE THE SAME
BECOME DELINQUENT ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS OR UPON ANY OF ITS PROPERTIES AND
(B) PAYING ALL LAWFUL CLAIMS WHICH IF UNPAID MIGHT BECOME A LIEN UPON ANY OF ITS
PROPERTIES.


5.5           MAINTENANCE OF PROPERTY; INSURANCE.  (A)   THE BORROWER SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP ALL PROPERTY MATERIAL OR NECESSARY
TO ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION (ORDINARY WEAR AND TEAR AND
CASUALTY EXCEPTED).


(B)           THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS INSURANCE ON SUCH OF ITS PROPERTY IN AT LEAST SUCH AMOUNTS AND
AGAINST SUCH RISKS AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY
COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS; AND FURNISH TO THE AGENT,
UPON REQUEST, FULL INFORMATION AS TO THE INSURANCE CARRIED.  THE BORROWER SHALL
ALSO MAINTAIN KEYMAN LIFE INSURANCE ON THE LIFE OF INGRID JACKEL, IN THE AMOUNT
OF AT LEAST $3,000,000, AND SHALL AT ALL TIMES CAUSE THE AGENT TO BE THE
ASSIGNEE OF, BENEFICIARY OF OR ADDITIONAL INSURED UNDER, SUCH INSURANCE PURSUANT
TO SUCH ASSIGNMENT AGREEMENTS AND RELATED DOCUMENTATION AS THE AGENT SHALL
REQUEST; PROVIDED THAT, NOTWITHSTANDING ANY TERM CONTAINED IN ANY SUCH AGREEMENT
OR RELATED DOCUMENTATION OR HEREIN TO THE CONTRARY, THE PROCEEDS OF SUCH
INSURANCE MAY BE RETAINED BY THE BORROWER AND USED FOR WORKING CAPITAL (BUT NOT
APPLIED AS A RESTRICTED PAYMENT).  ALL SUCH POLICIES OF INSURANCE SHALL (I)
DESIGNATE THE AGENT, ON BEHALF OF THE LENDERS, AS ADDITIONAL INSURED OR LOSS
PAYEE, AS APPROPRIATE, AND (II) PROVIDE THAT THE INSURANCE COMPANIES WILL GIVE
THE AGENT AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE BEFORE ANY SUCH POLICY OR
POLICIES OF INSURANCE SHALL BE

46


--------------------------------------------------------------------------------





MATERIALLY ALTERED OR CANCELED.  THE BORROWER SHALL DELIVER TO THE AGENT
INSURANCE CERTIFICATES CERTIFIED BY THE BORROWER’S INSURANCE BROKERS, AS TO THE
EXISTENCE AND EFFECTIVENESS OF EACH POLICY OF INSURANCE AND EVIDENCE OF PAYMENT
OF ALL PREMIUMS THEN DUE AND PAYABLE THEREFOR.  IN ADDITION, THE BORROWER SHALL
NOTIFY THE AGENT PROMPTLY OF ANY OCCURRENCE CAUSING A MATERIAL LOSS OF ANY
INSURED PROPERTY AND THE ESTIMATED (OR ACTUAL, IF AVAILABLE) AMOUNT OF SUCH
LOSS.


(C)           EACH POLICY FOR LIABILITY INSURANCE SHALL PROVIDE FOR ALL LOSSES
TO BE PAID ON BEHALF OF THE AGENT AND THE BORROWER, AS THEIR RESPECTIVE
INTERESTS MAY APPEAR, AND EACH POLICY FOR PROPERTY DAMAGE INSURANCE SHALL, TO
THE EXTENT APPLICABLE TO EQUIPMENT AND INVENTORY, PROVIDE FOR ALL LOSSES (EXCEPT
FOR LOSSES OF LESS THAN $200,000 PER OCCURRENCE) TO BE PAID DIRECTLY TO THE
AGENT.


(D)           REIMBURSEMENT UNDER ANY LIABILITY INSURANCE MAINTAINED BY THE
BORROWER OR ANY SUBSIDIARY PURSUANT TO THIS SECTION 5.5 MAY BE PAID DIRECTLY TO
THE PERSON WHO SHALL HAVE INCURRED LIABILITY COVERED BY SUCH INSURANCE.  IN THE
CASE OF ANY LOSS INVOLVING DAMAGE TO EQUIPMENT OR INVENTORY AS TO WHICH SECTION
5.5(E) IS NOT APPLICABLE, THE BORROWER WILL MAKE OR CAUSE TO BE MADE THE
NECESSARY REPAIRS TO OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY, AND ANY
PROCEEDS OF INSURANCE MAINTAINED BY THE BORROWER PURSUANT TO THIS SECTION 5.5
SHALL BE PAID BY THE AGENT TO THE BORROWER, UPON PRESENTATION OF INVOICES AND
OTHER EVIDENCE OF OBLIGATIONS, AS REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS OR
REPLACEMENTS.


(E)           UPON THE ACTUAL OR CONSTRUCTIVE TOTAL LOSS (IN EXCESS OF $200,000
PER OCCURRENCE) OF ANY EQUIPMENT OR INVENTORY DURING THE CONTINUANCE OF A
DEFAULT, ALL INSURANCE PROCEEDS IN RESPECT OF SUCH EQUIPMENT OR INVENTORY SHALL
BE PAID TO THE AGENT AND APPLIED IN THE MANNER SET FORTH IN SECTION 2.5(D).


5.6           INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  THE
BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, KEEP PROPER BOOKS OF RECORDS
AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND
ALL REQUIREMENTS OF LAW SHALL BE MADE OF ALL MATERIAL DEALINGS AND TRANSACTIONS
IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND UPON REASONABLE NOTICE AND AT
SUCH REASONABLE TIMES DURING USUAL BUSINESS HOURS, PERMIT REPRESENTATIVES OF THE
AGENT AND ANY LENDER TO VISIT AND INSPECT ANY OF ITS PROPERTIES AND EXAMINE AND
MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT ANY REASONABLE TIME AND AS
OFTEN AS MAY REASONABLY BE DESIRED AND TO DISCUSS THE BUSINESS, OPERATIONS,
PROPERTIES AND FINANCIAL AND OTHER CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES WITH OFFICERS OF THE BORROWER AND ITS SUBSIDIARIES AND WITH ITS
ACCOUNTANTS (PROVIDED THAT THE BORROWER SHALL BE GIVEN THE OPPORTUNITY TO BE
PRESENT DURING ANY SUCH DISCUSSIONS WITH ITS ACCOUNTANTS).  IN ADDITION, THE
AGENT SHALL BE PERMITTED TO CONDUCT COLLATERAL AUDITS OF THE BORROWER AND THE
SUBSIDIARIES TWICE DURING EACH 12-MONTH PERIOD (OR MORE FREQUENTLY IF A DEFAULT
HAS OCCURRED AND IS CONTINUING).


5.7           USE OF PROCEEDS.  THE BORROWER WILL USE THE LETTERS OF CREDIT, AND
THE PROCEEDS OF THE LOANS, AS SET FORTH IN SECTION 3.14, AND NOT FOR THE
PURCHASING OR CARRYING OF ANY MARGIN STOCK.


5.8           HEDGING OBLIGATIONS.  THE BORROWER SHALL NOT, AND SHALL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, INCUR ANY HEDGING OBLIGATION, EXCEPT THAT THE
BORROWER OR ANY SUBSIDIARY MAY ENTER INTO ANY HEDGING OBLIGATION THAT (I) IS OF
A NON-SPECULATIVE NATURE AND (II) IS FOR THE

47


--------------------------------------------------------------------------------





PURPOSE OF HEDGING THE BORROWER’S OR SUCH SUBSIDIARY’S REASONABLY ESTIMATED
INTEREST RATE EXPOSURE.


5.9           ACQUISITION OF REAL PROPERTY.  THE BORROWER SHALL SUBMIT TO THE
AGENT ANY DOCUMENTS RELATING TO ANY FEE SIMPLE REAL PROPERTY INTEREST TO BE
ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY FOR CONSIDERATION IN EXCESS OF
$500,000.  THE MAJORITY LENDERS MAY REQUIRE THAT ANY SUCH PROPERTY INTEREST
BECOME PART OF THE COLLATERAL OR THE GUARANTOR COLLATERAL (AS APPLICABLE), AND
THAT THE BORROWER PROVIDE THE AGENT WITH TITLE INSURANCE, A FAVORABLE
ENVIRONMENTAL REPORT, OPINION(S) OF COUNSEL AND SUCH OTHER DOCUMENTS AND
AGREEMENTS AS THE AGENT MAY REASONABLY REQUEST WITH RESPECT THERETO.


5.10         LEASE AND LICENSE COMPLIANCE.  (A)  THE BORROWER SHALL, AND SHALL
CAUSE EACH SUBSIDIARY TO, PERFORM AND CARRY OUT THE MATERIAL PROVISIONS OF ALL
LEASES, LICENSES, PERMITS AND OTHER OCCUPANCY AGREEMENTS RELATING TO REAL
PROPERTY OR REAL PROPERTY INTERESTS WHICH ARE MATERIAL TO THE BUSINESS OF THE
BORROWER OR ANY SUBSIDIARY (THE “OCCUPANCY AGREEMENTS”), AND SHALL APPEAR IN AND
DEFEND ANY ACTION IN WHICH THE VALIDITY OF ANY OCCUPANCY AGREEMENT IS AT ISSUE
AND SHALL COMMENCE AND MAINTAIN ANY ACTION OR PROCEEDING NECESSARY TO ESTABLISH
OR MAINTAIN THE VALIDITY OF ANY OCCUPANCY AGREEMENT AND TO ENFORCE THE MATERIAL
PROVISIONS THEREOF.  THE BORROWER SHALL PROMPTLY GIVE NOTICE TO THE AGENT OF ANY
MATERIAL DEFAULT BY IT OR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE
BORROWER, BY ANY OTHER PARTY TO AN OCCUPANCY AGREEMENT.


(B)           WITH RESPECT TO EACH PROPERTY LEASED BY THE BORROWER OR ANY
DOMESTIC SUBSIDIARY, THE BORROWER SHALL CAUSE A LANDLORD CONSENT TO BE EXECUTED
AND NOTARIZED BY THE LANDLORD THEREOF, AND DELIVERED TO THE AGENT AND, IF
REQUESTED BY THE AGENT, RECORDED AGAINST SUCH PROPERTY IN THE RELEVANT REAL
PROPERTY RECORDS; PROVIDED THAT THE BORROWER NEED NOT DELIVER A LANDLORD CONSENT
FOR ITS CORPORATE APARTMENT LOCATED IN ALTADENA, CALIFORNIA; PROVIDED FURTHER
THAT, WITH RESPECT TO THE PROPERTY LOCATED AT 5308 IRWINDALE AVENUE, IRWINDALE,
CALIFORNIA LEASED BY THE BORROWER, THE BORROWER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE A LANDLORD CONSENT TO BE EXECUTED AND NOTARIZED BY
THE LANDLORD THEREOF, AND DELIVERED TO THE AGENT AND, IF REQUESTED BY THE AGENT,
RECORDED AGAINST SUCH PROPERTY IN THE RELEVANT REAL PROPERTY RECORDS WITHIN 30
DAYS AFTER THE CLOSING DATE.


5.11         ENVIRONMENTAL AND SAFETY REQUIREMENTS.  WITHOUT MODIFYING OR
LIMITING IN ANY FASHION ANY OTHER INDEMNITY PROVIDED FOR IN THIS AGREEMENT, THE
BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE AGENT AND THE LENDERS, AND THEIR RESPECTIVE EMPLOYEES, AGENTS,
OFFICERS AND DIRECTORS, SHAREHOLDERS, ATTORNEYS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “ENVIRONMENTAL INDEMNITEES”) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, JUDGMENTS, FINES, ENCUMBRANCES, LIENS, LIABILITIES, LOSSES, DAMAGES OF
ANY TYPE (INCLUDING ALL CONSEQUENTIAL DAMAGES, ALL STIGMA DAMAGES AND ALL
DAMAGES FOR PERSONAL INJURY, INCLUDING DEATH OR DISEASE, OR DAMAGE OR
DESTRUCTION TO PROPERTY OF OTHERS OR DAMAGE OR DESTRUCTION TO NATURAL RESOURCES,
WHETHER FORESEEABLE OR UNFORESEEABLE), COSTS, PENALTIES, FINES, SETTLEMENTS,
COSTS AND EXPENSES OF WHATEVER KIND OR NATURE KNOWN OR UNKNOWN, CONTINGENT OR
OTHERWISE, ARISING OUT OF, OR IN ANY WAY RELATING TO (I) ANY BREACH BY THE
BORROWER OF ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER IN THIS
AGREEMENT OR ANY OF THE SCHEDULES ATTACHED HERETO, OR IN ANY OF THE CERTIFICATES
FURNISHED BY THE BORROWER PURSUANT TO THIS AGREEMENT, OR ANY REPRESENTATION AND
WARRANTY MADE BY THE BORROWER OR ITS SUBSIDIARIES IN THE

48


--------------------------------------------------------------------------------





ACQUISITION AGREEMENT; (II) THE SAN GABRIEL VALLEY SITE LIABILITIES; (III) ANY
HAZARDOUS SUBSTANCES IN, ON, UNDER, FROM OR AT ANY PROPERTY OR FACILITY OWNED OR
OPERATED, OR PREVIOUSLY OWNED OR OPERATED, BY THE BORROWER AND ITS SUBSIDIARIES;
(IV) ANY PAST, PRESENT OR FUTURE VIOLATION OF ANY ENVIRONMENTAL AND SAFETY
REQUIREMENTS FOR ANY PROPERTY OR FACILITY OWNED OR OPERATED, OR PREVIOUSLY OWNED
OR OPERATED, BY THE BORROWER AND ITS SUBSIDIARIES; (V) ANY INVESTIGATION,
INQUIRY, ORDER (WHETHER VOLUNTARY OR INVOLUNTARY), HEARING, ACTION OR OTHER
PROCEEDING UNDER ANY ENVIRONMENTAL AND SAFETY REQUIREMENT OR BY OR BEFORE ANY
GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY IN CONNECTION WITH ANY ACTUAL OR
ALLEGED HAZARDOUS SUBSTANCE ACTIVITY; (VI) ANY ORDERS, REQUIREMENTS OR DEMANDS
OF GOVERNMENTAL AUTHORITIES PURSUANT TO ENVIRONMENTAL AND SAFETY REQUIREMENTS;
(VII) ANY NOTICE THAT ANY ENVIRONMENTAL INDEMNITEE IS A POTENTIALLY RESPONSIBLE
PARTY UNDER ANY ENVIRONMENTAL AND SAFETY REQUIREMENT WITH REGARD TO ANY
HAZARDOUS SUBSTANCE IN, ON, UNDER, FROM OR AT ANY PROPERTY OR FACILITY OWNED OR
OPERATED, OR PREVIOUSLY OWNED OR OPERATED, BY THE BORROWER AND ITS SUBSIDIARIES;
AND (VIII) ALL COSTS AND EXPENSES OF INVESTIGATION, MONITORING, CORRECTIVE
ACTION, CONTAINMENT, ABATEMENT, REMOVAL, REPAIR, CLEANUP, RESTORATION AND
REMEDIAL WORK, PENALTIES AND FINES, ATTORNEYS’ FEES AND DISBURSEMENTS,
CONSULTANTS’ FEES, CONTRACTORS’ FEES, ENVIRONMENTAL FEES AND TAXES, EXPERTS’
FEES, LABORATORY FEES, AND OTHER RESPONSE COSTS, EXCEPT TO THE EXTENT THAT ANY
OF THE FOREGOING ARISE FROM OR ARE CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY ENVIRONMENTAL INDEMNITEE.  THIS INDEMNITY SHALL CONTINUE IN
FULL FORCE AND EFFECT AND SURVIVE THE TERMINATION OF THIS AGREEMENT, EXPIRATION
OF THE LETTERS OF CREDIT AND THE PAYMENT OF THE NOTES AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


5.12         EMPLOYEE MATTERS.  THE BORROWER SHALL GIVE TO THE AGENT PROMPT
NOTICE OF ANY MATERIAL DISPUTE ARISING OUT OF, OR MATERIAL UNCURED DEFAULT
OCCURRING UNDER, ANY EMPLOYEE CONTRACT OF THE BORROWER OR ANY SUBSIDIARY EITHER
(I) RELATING TO AN OFFICER OF THE BORROWER OR ANY SUBSIDIARY OR (II) PROVIDING
FOR SALARY PAYMENTS EQUAL TO OR IN EXCESS OF $200,000 PER YEAR, OR IF ANY OF
SUCH CONTRACTS SHALL BE TERMINATED OR NOT RENEWED ON SUBSTANTIALLY SIMILAR
TERMS.


5.13         COVENANTS REGARDING ADDITIONAL SUBSIDIARIES.  (A)  THE BORROWER
WILL CAUSE EACH OF ITS DOMESTIC SUBSIDIARIES HEREAFTER FORMED OR ACQUIRED TO
EXECUTE AND DELIVER TO THE AGENT, CONCURRENTLY WITH THE FORMATION OR ACQUISITION
THEREOF, A JOINDER, SUBSTANTIALLY IN THE FORM ATTACHED AS AN EXHIBIT TO THE
SUBSIDIARY GUARANTEE, CAUSING SUCH DOMESTIC SUBSIDIARY TO BECOME A GUARANTOR
UNDER THE SUBSIDIARY GUARANTEE AND A GRANTOR UNDER THE GUARANTOR SECURITY
AGREEMENT, TOGETHER WITH APPROPRIATE LIEN SEARCHES REQUESTED BY THE AGENT
INDICATING THE AGENT’S FIRST PRIORITY LIEN ON SUCH DOMESTIC SUBSIDIARY’S
PERSONAL PROPERTY (SUBJECT TO SECTION 6.3) AND, IN CONNECTION WITH SUCH
DELIVERIES, CAUSE TO BE DELIVERED TO THE AGENT (A) A FAVORABLE WRITTEN OPINION
OF COUNSEL SATISFACTORY TO THE AGENT AS TO SUCH MATTERS RELATING THERETO AS ANY
LENDER THROUGH THE AGENT MAY REASONABLY REQUEST, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT, (B) ANY STOCK CERTIFICATES OR OTHER CERTIFICATES,
ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN BLANK, WITH REGARD TO THE CAPITAL
STOCK OF SUCH DOMESTIC SUBSIDIARY, (C) SUCH OTHER AGREEMENTS, INSTRUMENTS,
APPROVALS OR OTHER DOCUMENTS AS ANY LENDER THROUGH THE AGENT MAY REASONABLY
REQUEST WITH RESPECT THERETO AND (D) CERTIFIED COPIES OF THE ORGANIZATIONAL
DOCUMENTS, RESOLUTIONS AND INCUMBENCY CERTIFICATES OF SUCH DOMESTIC SUBSIDIARY.


(B)           THE BORROWER WILL CAUSE THE SHAREHOLDER(S), PARTNER(S) OR
MEMBER(S) OF EACH OF ITS FOREIGN SUBSIDIARIES HEREAFTER FORMED OR ACQUIRED TO
EXECUTE AND DELIVER TO THE AGENT, CONCURRENTLY WITH THE FORMATION OR ACQUISITION
THEREOF, A PLEDGE OF 65% OF THE CAPITAL STOCK HAVING VOTING POWER IN SUCH
FOREIGN SUBSIDIARY (OR SUCH GREATER AMOUNT OF SUCH EQUITY INTERESTS

49


--------------------------------------------------------------------------------





AS SHALL NOT CAUSE THE BORROWER TO INCUR MATERIAL ADVERSE TAX CONSEQUENCES UNDER
SECTION 956 OF THE CODE) AND 100% OF ANY OTHER CAPITAL STOCK IN SUCH FOREIGN
SUBSIDIARY, ALONG WITH (A) SUCH AGREEMENTS, CERTIFICATES, FILINGS, NOTICES,
CONSENTS AND OTHER ACTIONS AS THE AGENT MAY REQUEST TO EVIDENCE AND PERFECT SUCH
PLEDGE AND (B) AN EXECUTED LEGAL OPINION OF LOCAL COUNSEL TO SUCH PLEDGOR, IN
FORM AND SUBSTANCE, AND FROM A FIRM OF ATTORNEYS, REASONABLY SATISFACTORY TO THE
AGENT.


5.14         COVENANT REGARDING INSURANCE ENDORSEMENTS.  WITHIN THIRTY DAYS
FOLLOWING THE CLOSING DATE, THE BORROWER SHALL DELIVER TO THE AGENT APPROPRIATE
EVIDENCE SHOWING THE AGENT AS AN ADDITIONAL NAMED INSURED, ADDITIONAL
BENEFICIARY, ASSIGNEE OR LOSS PAYEE, AS APPROPRIATE, FOR THE BENEFIT OF THE
LENDERS UNDER THE INSURANCE POLICIES PROVIDED FOR IN SECTION 5.5.


SECTION 6.           NEGATIVE COVENANTS

The Borrower hereby agrees that from and after the Closing Date, so long as any
Note remains outstanding and unpaid, any Letter of Credit is outstanding, or any
other amount is owing to any Lender or the Agent hereunder:


6.1           FINANCIAL CONDITION COVENANTS.  THE BORROWER SHALL NOT:


(A)           TOTAL LEVERAGE RATIO.  PERMIT THE TOTAL LEVERAGE RATIO, AS OF THE
END OF ANY FISCAL QUARTER SET FORTH BELOW, TO BE GREATER THAN THE RATIO SET
FORTH OPPOSITE SUCH PERIOD:

Quarter

 

Ratio

 

 

 

 

 

January 1, 2007 to and including December 31, 2007

 

2.00:1

 

 

 

 

 

January 1, 2008 to and including December 31, 2008

 

1.75:1

 

 

 

 

 

January 1, 2009 and thereafter

 

1.50:1

 

 


(B)           FIXED CHARGE COVERAGE RATIO.  PERMIT THE FIXED CHARGE COVERAGE
RATIO, AS OF THE END OF ANY FISCAL QUARTER SET FORTH BELOW, TO BE LESS THAN THE
RATIO SET FORTH OPPOSITE SUCH PERIOD:

Quarter

 

Ratio

 

January 1, 2007 to and including December 31, 2007

 

2.00:1

 

January 1, 2008 and thereafter

 

2.25:1

 

 


(C)           MINIMUM TANGIBLE NET WORTH.  PERMIT TANGIBLE NET WORTH OF THE
BORROWER AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF THE END OF ANY
FISCAL QUARTER, TO BE LESS THAN THE AMOUNT SET FORTH BELOW OPPOSITE SUCH PERIOD:

50


--------------------------------------------------------------------------------




 

Quarter

 

Amount

 

 

 

 

 

January 1, 2007 to and including March 31, 2007

 

-

$

17,000,000

 

 

 

 

 

 

April 1, 2007 to and including June 30, 2007

 

-

$

13,000,000

 

 

 

 

 

 

July 1, 2007 to and including September 30, 2007

 

-

$

11,000,000

 

 

 

 

 

 

October 1, 2007 to and including December 31, 2007

 

-

$

7,000,000

 

 

 

 

 

 

January 1, 2008 to and including March 31, 2008

 

-

$

3,000,000

 

 

 

 

 

 

April 1, 2008 to and including June 30, 2008

 

-

$    1,000,000

 

 

 

 

 

 

July 1, 2008 to and including September 30, 2008

 

 

$

2,000,000

 

 

 

 

 

 

October 1, 2008 to and including December 31, 2008

 

 

$

4,700,000

 

 

 

 

 

 

January 1, 2009 and thereafter

 

 

$

14,000,000

 

 


(D)           CAPITAL EXPENDITURES.  PERMIT CAPITAL EXPENDITURES OF THE BORROWER
AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS FOR ANY FISCAL YEAR TO BE MORE THAN
$3,000,000 (OR MORE THAN $1,500,000 FROM THE CLOSING DATE TO DECEMBER 31, 2006);
PROVIDED THAT CAPITAL EXPENDITURES SHALL NOT INCLUDE EXPENDITURES TO THE EXTENT
THAT SUCH EXPENDITURES (X) CONSTITUTE A REINVESTMENT OF PROCEEDS FROM ASSET
DISPOSITIONS IN AN AGGREGATE AMOUNT NOT EXCEEDING $500,000 IN ANY FISCAL YEAR OR
(Y) ARE MADE FROM PROCEEDS FROM AN EQUITY OFFERING (IT BEING AGREED THAT EACH
COVENANT COMPLIANCE CERTIFICATE DELIVERED UNDER SECTION 5.2(A) SHALL, WITH
RESPECT TO ANY EXPENDITURES DURING THE PERIOD COVERED THEREBY THAT WERE EXCLUDED
FROM THE CALCULATION OF CAPITAL EXPENDITURES AS A RESULT OF THIS PROVISO,
INCLUDE A DESCRIPTION OF SUCH EXPENDITURE IN FORM AND DETAIL SATISFACTORY TO THE
AGENT); PROVIDED FURTHER, THAT IN THE EVENT THE BORROWER AND ITS SUBSIDIARIES DO
NOT EXPEND THE ENTIRE CAPITAL EXPENDITURE LIMITATION IN ANY FISCAL YEAR, SUCH
EXCESS MAY BE USED TO MAKE CAPITAL EXPENDITURES IN THE IMMEDIATELY FOLLOWING
FISCAL YEAR, BUT NOT THEREAFTER.


6.2           LIMITATION ON INDEBTEDNESS.  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ISSUE, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS EXCEPT FOR:


(A)           INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;


(B)           INDEBTEDNESS (I) EVIDENCED BY PERFORMANCE BONDS ISSUED IN THE
ORDINARY COURSE OF BUSINESS OR REIMBURSEMENT OBLIGATIONS IN RESPECT THEREOF IN
AN AGGREGATE AMOUNT AT ANY TIME NOT EXCEEDING $100,000 OR (II) FOR BANK
OVERDRAFTS INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT ARE PROMPTLY REPAID;


(C)           TRADE CREDIT INCURRED TO ACQUIRE GOODS, SUPPLIES, SERVICES AND
INCURRED IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT ANY SUCH INDEBTEDNESS
WHICH IS MORE THAN 90 DAYS PAST DUE DOES NOT EXCEED $500,000 IN THE AGGREGATE,
IS BEING CONTESTED BY THE LOAN PARTIES IN GOOD FAITH BY APPROPRIATE PROCEEDINGS,
AND THAT ADEQUATE RESERVES WITH RESPECT THERETO HAVE BEEN ESTABLISHED ON THE
BOOKS OF THE LOAN PARTIES TO THE EXTENT REQUIRED BY GAAP;

51


--------------------------------------------------------------------------------





(D)           CAPITALIZED LEASE OBLIGATIONS IN A PRINCIPAL AMOUNT NOT EXCEEDING
$1,000,000 OUTSTANDING AT ANYTIME;


(E)           INDEBTEDNESS NOT TO EXCEED AN AGGREGATE AMOUNT OF $1,000,000 AT
ANY TIME OUTSTANDING SECURED BY ANY PURCHASE MONEY LIEN INCURRED IN CONNECTION
WITH THE ACQUISITION BY THE BORROWER OR ANY SUBSIDIARY OF EQUIPMENT;


(F)            INDEBTEDNESS OWING BY ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY TO THE
BORROWER OR ANY OTHER WHOLLY-OWNED DOMESTIC SUBSIDIARY, AND INDEBTEDNESS OWING
BY THE BORROWER TO ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY; PROVIDED THAT SUCH
INTER-COMPANY INDEBTEDNESS IS EVIDENCED BY A NOTE WHICH HAS BEEN COLLATERALLY
ASSIGNED TO THE AGENT AS SECURITY FOR THE OBLIGATIONS;


(G)           INDEBTEDNESS INCURRED BY THE BORROWER OR ANY SUBSIDIARY ARISING
FROM AGREEMENTS PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR
SIMILAR OBLIGATIONS WHICH ARE IN AMOUNTS, AND ON TERMS, WHICH ARE COMMERCIALLY
REASONABLE, AND ARE INCURRED IN CONNECTION WITH ANY PERMITTED ACQUISITION OR ANY
ASSET DISPOSITION PERMITTED HEREUNDER;


(H)           UNSECURED INDEBTEDNESS NOT REFERRED TO IN ANY OTHER CLAUSE OF THIS
SECTION 6.2 IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $500,000 AT ANY TIME;
AND


(I)            INDEBTEDNESS IN AN AMOUNT NOT EXCEEDING $3,000,000 INCURRED BY
THE BORROWER TO ONE OR MORE OF ITS INSURANCE COMPANIES, INCURRED IN THE ORDINARY
COURSE OF BUSINESS TO FINANCE PAYMENT OF ITS INSURANCE PREMIUMS.


6.3           LIMITATION ON LIENS.  THE BORROWER SHALL NOT, AND SHALL NOT PERMIT
ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF
ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT FOR:


(A)           LIENS CREATED HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS;


(B)           LIENS FOR TAXES NOT YET DELINQUENT OR WHICH ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH
RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE BORROWER OR A SUBSIDIARY, AS
APPLICABLE, IN CONFORMITY WITH GAAP;


(C)           LIENS CREATED BY OPERATION OF LAW OR CONTRACT NOT SECURING THE
PAYMENT OF INDEBTEDNESS FOR MONEY BORROWED OR GUARANTEED, INCLUDING LANDLORDS’,
CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER LIKE
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT OVERDUE FOR A
PERIOD OF MORE THAN 45 DAYS AND, IF OVERDUE, FOR WHICH ADEQUATE RESERVES HAVE
BEEN POSTED UNDER GAAP;


(D)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION AND DEPOSITS
SECURING LIABILITY TO INSURANCE CARRIERS UNDER INSURANCE OR SELF-INSURANCE
ARRANGEMENTS;


(E)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER
THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

52


--------------------------------------------------------------------------------





(F)            EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES ON REAL PROPERTY INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH,
IN THE AGGREGATE, COULD NOT CAUSE A MATERIAL ADVERSE EFFECT;


(G)           SUBJECT TO THE TERMS OF ANY CONTROL AGREEMENT, CUSTOMARY RIGHTS OF
SETOFF AND BANKERS’ LIENS EXISTING IN THE ORDINARY COURSE OF BUSINESS UPON
DEPOSITS OF THE BORROWER AND ITS SUBSIDIARIES;


(H)           PRECAUTIONARY LIENS FILED BY EQUIPMENT LESSORS PURSUANT TO
OPERATING LEASES OF THE BORROWER AND ITS SUBSIDIARIES; PROVIDED THAT NO SUCH
LIEN COVERS ANY PROPERTY OTHER THAN THE PROPERTY SUBJECT TO SUCH LEASE;


(I)            LIENS ARISING FROM ANY JUDGMENT AGAINST A LOAN PARTY NOT
CONSTITUTING AN EVENT OF DEFAULT, PROVIDED THAT (I) THE LIABILITY UNDER SUCH
JUDGMENT, TOGETHER WITH THAT UNDER ANY OTHER JUDGMENT SECURED BY A LIEN, SHALL
NOT EXCEED $1,000,000 IN THE AGGREGATE AND (II) SUCH JUDGMENT IS COVERED BY
INSURANCE UNDER WHICH THE INSURER HAS ACKNOWLEDGED LIABILITY IN WRITING;


(J)            LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 6.2(E); PROVIDED
THAT NO SUCH LIEN COVERS ANY PROPERTY OTHER THAN THE PROPERTY ACQUIRED IN
CONNECTION WITH THE INCURRENCE OF SUCH INDEBTEDNESS; AND


(K)           LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 6.2(I), PROVIDED
THAT SUCH LIENS ATTACH TO THE PROCEEDS OF SUCH INSURANCE ONLY, AND NOT TO ANY
OTHER ASSETS OF THE LOAN PARTIES.


6.4           LIMITATION ON FUNDAMENTAL CHANGES.  THE BORROWER SHALL NOT, AND
SHALL NOT PERMIT ANY SUBSIDIARY TO, (A) AMEND ITS ORGANIC DOCUMENTS IN ANY WAY
THAT COULD HAVE A MATERIAL ADVERSE EFFECT, (B) ENTER INTO ANY MERGER,
CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR
SUFFER ANY LIQUIDATION OR DISSOLUTION) EXCEPT ANY MERGER, CONSOLIDATION OR
AMALGAMATION OF A SUBSIDIARY INTO THE BORROWER, WITH THE BORROWER BEING THE
SURVIVOR THEREOF, OR BETWEEN OR AMONG THE DOMESTIC SUBSIDIARIES; PROVIDED THAT
THE BORROWER SHALL GIVE THE AGENT THIRTY DAYS’ PRIOR WRITTEN NOTICE THEREOF AND
SHALL COMPLY WITH ALL REASONABLE ACTIONS REQUESTED BY THE AGENT TO PROTECT AND
MAINTAIN ITS LIENS GRANTED PURSUANT TO THE LOAN DOCUMENTS; OR (C) EXCEPT AS
PERMITTED BY SECTION 6.5, CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE
DISPOSE OF, ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, BUSINESS OR ASSETS.


6.5           LIMITATION ON SALE OF ASSETS.  THE BORROWER SHALL NOT, AND SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, MAKE ANY ASSET DISPOSITION UNLESS (I)
SUCH ASSET DISPOSITION IS FOR FAIR MARKET VALUE, (II) THE CONSIDERATION FOR SUCH
ASSET DISPOSITION IS AT LEAST 75% CASH, (III) NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM SUCH ASSET DISPOSITION AND (IV) THE
CONSIDERATION FOR SUCH ASSET DISPOSITION, WHEN AGGREGATED WITH THE CONSIDERATION
FOR ALL PREVIOUS ASSET DISPOSITIONS DURING THE SAME FISCAL YEAR, DOES NOT EXCEED
$1,000,000.


6.6           LIMITATION ON RESTRICTED PAYMENTS.  THE BORROWER SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, (A) IF A CORPORATION, DECLARE OR
PAY ANY DIVIDEND (OTHER THAN DIVIDENDS PAYABLE SOLELY IN COMMON STOCK OF THE
BORROWER OR ITS SUBSIDIARIES) ON, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET
APART ASSETS FOR A SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE,
REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER ACQUISITION OF, ANY SHARES OF ANY
CLASS OF CAPITAL STOCK OF THE BORROWER OR ITS SUBSIDIARIES OR ANY WARRANTS OR
OPTIONS TO PURCHASE ANY SUCH CAPITAL

53


--------------------------------------------------------------------------------





STOCK, WHETHER NOW OR HEREAFTER OUTSTANDING, AND (B) IF A PARTNERSHIP OR A
LIMITED LIABILITY COMPANY, MAKE ANY DISTRIBUTION WITH RESPECT TO THE OWNERSHIP
INTERESTS THEREIN, OR, IN EITHER CASE, ANY OTHER DISTRIBUTION IN RESPECT
THEREOF, EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN
OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY (SUCH DECLARATIONS, PAYMENTS,
SETTING APART, PURCHASES, REDEMPTIONS, DEFEASANCE, RETIREMENTS, ACQUISITIONS AND
DISTRIBUTIONS BEING HEREIN CALLED “RESTRICTED PAYMENTS”); PROVIDED, HOWEVER,
THAT

(I)            THE SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER;

(II)           THE BORROWER MAY MAKE RESTRICTED PAYMENTS, IN AN AGGREGATE AMOUNT
IN ANY FISCAL YEAR OF THE BORROWER NOT EXCEEDING $500,000, TO THE PLEDGOR TO
ALLOW THE PLEDGOR TO PAY OPERATING EXPENSES RELATING TO THE BORROWER AND THE
FEES AND EXPENSES OF THE PLEDGOR’S AND THE BORROWER’S OFFICERS AND DIRECTORS,
PROVIDED THAT SUCH AMOUNT SHALL BE LIMITED TO $100,000 DURING ANY PERIOD DURING
WHICH AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; AND

(III)          THE BORROWER MAY MAKE RESTRICTED PAYMENTS TO THE PLEDGOR FROM
TIME TO TIME SO LONG AS (1) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AT THE TIME OF SUCH RESTRICTED PAYMENT OR WOULD OCCUR AS A
CONSEQUENCE OF SUCH RESTRICTED PAYMENT; AND (2) IF AFTER GIVING EFFECT TO SUCH
RESTRICTED PAYMENT, THE LIQUIDITY AMOUNT SHALL BE GREATER THAN OR EQUAL TO
$3,000,000.


6.7           LIMITATION ON ACQUISITIONS, INVESTMENTS, LOANS AND ADVANCES.  THE
BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY TO, CONSUMMATE ANY
ACQUISITION, MAKE ANY ADVANCE, LOAN, EXTENSION OF CREDIT OR CAPITAL CONTRIBUTION
TO, OR PURCHASE ANY STOCK, BONDS, NOTES, DEBENTURES OR OTHER SECURITIES OF OR
ANY ASSETS CONSTITUTING A BUSINESS UNIT OF, OR MAKE ANY OTHER INVESTMENT IN (ANY
OF THE FOREGOING, AN “INVESTMENT”), ANY PERSON, EXCEPT:


(A)           CASH EQUIVALENTS;


(B)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;


(C)           THE BORROWER’S OWNERSHIP INTEREST IN ITS SUBSIDIARIES;


(D)           PERMITTED ACQUISITIONS;


(E)           INVESTMENTS RECEIVED IN CONNECTION WITH BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH,
CUSTOMERS AND SUPPLIERS;


(F)            INVESTMENTS IN THE FORM OF PROMISSORY NOTES IN FAVOR OF THE
BORROWER, ACQUIRED BY THE BORROWER AS CONSIDERATION FOR AN ASSET DISPOSITION
PERMITTED BY SECTION 6.5, EACH OF WHICH NOTES SHALL BE DELIVERED TO, AND
ENDORSED IN FAVOR OF, THE AGENT TO BE HELD BY THE AGENT AS COLLATERAL UNDER THE
SECURITY AGREEMENT;


(G)           LOANS OR ADVANCES TO EMPLOYEES OF THE BORROWER OR ANY SUBSIDIARY
FOR MOVING, TRAVEL OR EMERGENCY EXPENSES, IN AN AGGREGATE AMOUNT NOT EXCEEDING
$500,000 OUTSTANDING AT ANY TIME;


(H)           INVESTMENTS OUTSTANDING ON THE CLOSING DATE AND SET FORTH ON
SCHEDULE 6.7; AND

54


--------------------------------------------------------------------------------





(I)            WITHIN FIVE DAYS OF THE CLOSING DATE, THE BORROWER SHALL BE
PERMITTED TO DISTRIBUTE TO CERTAIN STOCKHOLDERS OF THE PLEDGOR PROCEEDS IN THE
APPROXIMATE AMOUNT OF $22,000,000 FROM THE INITIAL PUBLIC OFFERING OF EQUITY
INTERESTS IN THE PLEDGOR THAT THE BORROWER IS HOLDING ON BEHALF OF THE PLEDGOR.


6.8           TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH ON SCHEDULE
6.8, THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO
ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE OR
EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY SUBSIDIARY (OTHER
THAN WHOLLY-OWNED SUBSIDIARIES) OR ANY AFFILIATE, UNLESS SUCH TRANSACTION IS IN
THE ORDINARY COURSE OF THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND IS UPON
TERMS NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY, THAN IT WOULD OBTAIN
IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE;
PROVIDED THAT NOTHING IN THIS SECTION 6.8 SHALL BE DEEMED TO PROHIBIT PAYMENT OF
RESTRICTED PAYMENTS IN ACCORDANCE WITH SECTION 6.6.


6.9           FISCAL YEAR.  THE BORROWER SHALL NOT PERMIT THE FISCAL YEAR OF THE
BORROWER OR ANY SUBSIDIARY TO END ON A DAY OTHER THAN DECEMBER 31.


6.10         PROHIBITIONS ON CERTAIN AGREEMENTS, MODIFICATIONS TO CERTAIN
AGREEMENTS.  THE BORROWER SHALL NOT, NOR SHALL IT PERMIT ANY SUBSIDIARY TO,
ENTER INTO OR PERMIT TO EXIST ANY INDENTURE, AGREEMENT, INSTRUMENT OR OTHER
ARRANGEMENT, OTHER THAN THE LOAN DOCUMENTS, THAT, DIRECTLY OR INDIRECTLY,
PROHIBITS OR RESTRAINS, OR HAS THE EFFECT OF PROHIBITING OR RESTRAINING, OR
IMPOSES MATERIALLY ADVERSE CONDITIONS UPON, THE INCURRENCE OR PAYMENT OF
INDEBTEDNESS, THE GRANTING OF LIENS (EXCEPT WITH RESPECT TO CAPITALIZED LEASE
OBLIGATIONS AND INDEBTEDNESS PERMITTED BY SECTION 6.2(E), AND THEN ONLY WITH
RESPECT TO THE PROPERTY ENCUMBERED THEREBY), THE DECLARATION OR PAYMENT OF
DIVIDENDS, THE MAKING OF LOANS, ADVANCES OR INVESTMENTS OR THE SALE, ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION OF PROPERTY (EXCEPT WITH RESPECT TO CAPITALIZED
LEASE OBLIGATIONS AND INDEBTEDNESS PERMITTED BY SECTION 6.2(E), AND THEN ONLY
WITH RESPECT TO THE PROPERTY ENCUMBERED THEREBY), OR WHICH IMPOSES ANY FINANCIAL
COVENANTS ON THE BORROWER OR ANY SUBSIDIARY.


6.11         SALE-LEASEBACK TRANSACTIONS.  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY SUBSIDIARY TO, SELL, ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
PROPERTIES, RIGHTS OR ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO ANY
PERSON AND THEREAFTER DIRECTLY OR INDIRECTLY LEASE BACK THE SAME OR SIMILAR
PROPERTY.


6.12         UNFUNDED LIABILITIES.  THE BORROWER SHALL NOT PERMIT UNFUNDED
LIABILITIES FOR ANY AND ALL PLANS MAINTAINED FOR OR COVERING EMPLOYEES OF THE
BORROWER OR ANY SUBSIDIARY TO EXCEED $500,000 IN THE AGGREGATE AT ANY TIME.


6.13         LINE OF BUSINESS.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES
SHALL ENGAGE IN ANY BUSINESS OTHER THAN AS DESCRIBED IN SECTION 3.18.


SECTION 7.           EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY NOTE WHEN DUE,
OR THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY NOTE WHEN DUE, OR ANY
OTHER AMOUNT PAYABLE

55


--------------------------------------------------------------------------------





HEREUNDER OR UNDER ANY LOAN DOCUMENT WITHIN TWO BUSINESS DAYS AFTER ANY SUCH
INTEREST OR OTHER AMOUNT BECOMES DUE; OR


(B)           ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY HEREIN OR IN
ANY OTHER LOAN DOCUMENT, AS APPLICABLE, OR WHICH IS CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED AT ANY TIME
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE; OR


(C)           THE BORROWER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SECTION 5.2(E), 5.4, 5.5, 5.6, 5.7, 5.13 OR 5.14, OR ANY
PROVISION OF SECTION 6; OR


(D)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
(OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER OF
(I) NOTICE THEREOF FROM THE AGENT TO THE BORROWER AND (II) ACTUAL KNOWLEDGE
THEREOF BY A RESPONSIBLE OFFICER OF SUCH LOAN PARTY, AS APPLICABLE; OR


(E)           ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT SHALL AT ANY TIME FOR
ANY REASON BE DECLARED NULL AND VOID, OR THE VALIDITY OR ENFORCEABILITY OF ANY
LOAN DOCUMENT SHALL AT ANY TIME BE CONTESTED BY ANY LOAN PARTY IN WRITING, OR A
PROCEEDING SHALL BE COMMENCED BY ANY LOAN PARTY, OR BY ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON HAVING JURISDICTION OVER ANY LOAN PARTY, SEEKING TO
ESTABLISH THE INVALIDITY OR UNENFORCEABILITY THEREOF, OR ANY LOAN PARTY SHALL
DENY IN WRITING THAT IT HAS ANY LIABILITY OR OBLIGATION PURPORTED TO BE CREATED
UNDER ANY LOAN DOCUMENT, OR ANY LOAN DOCUMENT SHALL CEASE TO BE IN FULL FORCE
AND EFFECT; OR


(F)            ANY LOAN PARTY SHALL (I) DEFAULT IN ANY PAYMENT OF PRINCIPAL OR
INTEREST, REGARDLESS OF THE AMOUNT, DUE IN RESPECT OF ANY (A) INDEBTEDNESS
(OTHER THAN THE NOTES), ISSUED UNDER THE SAME INDENTURE OR OTHER AGREEMENT, IF
THE MAXIMUM PRINCIPAL AMOUNT OF INDEBTEDNESS COVERED BY SUCH INDENTURE OR
AGREEMENT IS $1,000,000 OR GREATER OR (B) GUARANTEE OBLIGATION WITH RESPECT TO
AN AMOUNT OF $1,000,000 OR GREATER, IN EITHER CASE BEYOND THE PERIOD OF GRACE,
IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS OR
GUARANTEE OBLIGATION WAS CREATED, WHETHER OR NOT SUCH DEFAULT HAS BEEN WAIVED BY
THE HOLDERS OF SUCH INDEBTEDNESS OR GUARANTEE OBLIGATION; OR (II) DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER MATERIAL AGREEMENT OR CONDITION RELATING
TO ANY SUCH INDEBTEDNESS OR GUARANTEE OBLIGATION OR CONTAINED IN ANY INSTRUMENT
OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE OBLIGATION (OR A TRUSTEE OR
AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO
CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE
PRIOR TO ITS STATED MATURITY OR SUCH GUARANTEE OBLIGATION TO BECOME PAYABLE OR
SUCH INDEBTEDNESS TO BE REQUIRED TO BE DEFEASED OR PURCHASED; OR


(G)           (I)            THE BORROWER OR ANY OTHER LOAN PARTY SHALL COMMENCE
ANY VOLUNTARY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE
LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,

56


--------------------------------------------------------------------------------





LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS
DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE
BORROWER OR ANY OTHER LOAN PARTY SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE BORROWER OR ANY
OTHER LOAN PARTY ANY INVOLUNTARY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT AND (B) REMAINS UNDISMISSED,
UNDISCHARGED, UNSTAYED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL
BE COMMENCED AGAINST THE BORROWER OR ANY OTHER LOAN PARTY ANY CASE, PROCEEDING
OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION,
DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS
WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE
BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM
THE ENTRY THEREOF; OR (IV) THE BORROWER OR ANY OTHER LOAN PARTY SHALL TAKE ANY
ACTION IN WRITING IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF,
OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III)
ABOVE; OR (V) THE BORROWER OR ANY OTHER LOAN PARTY SHALL GENERALLY NOT, OR SHALL
BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY
BECOME DUE OR THERE SHALL BE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS;
OR


(H)           (I)   ANY PERSON SHALL ENGAGE IN ANY NON-EXEMPT “PROHIBITED
TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE)
INVOLVING ANY PLAN, (II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN
SECTION 302 OF ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY
PLAN, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL
COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO
ADMINISTER OR TO TERMINATE ANY SINGLE EMPLOYER PLAN, WHICH REPORTABLE EVENT OR
COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE WOULD REASONABLY BE
EXPECTED TO RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF
ERISA, (IV) ANY SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF
ERISA (OTHER THAN A STANDARD TERMINATION) OR (V) THE BORROWER OR ANY COMMONLY
CONTROLLED ENTITY WOULD REASONABLY BE EXPECTED TO INCUR ANY LIABILITY IN
CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A
MULTIEMPLOYER PLAN; OR


(I)            ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ONE OR
MORE OF THE LOAN PARTIES INVOLVING IN THE AGGREGATE A LIABILITY FOR ALL LOAN
PARTIES (NOT PAID OR FULLY COVERED BY INSURANCE UNDER WHICH THE INSURER HAS
ACKNOWLEDGED LIABILITY IN WRITING) OF $1,000,000 OR MORE, AND ALL SUCH JUDGMENTS
OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING
APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF OR IN ANY EVENT FIVE DAYS BEFORE
THE DATE OF ANY SALE PURSUANT TO SUCH JUDGMENT OR DECREE; OR ANY NON-MONETARY
JUDGMENT OR ORDER SHALL BE ENTERED AGAINST ANY LOAN PARTY THAT COULD HAVE A
MATERIAL ADVERSE EFFECT AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN
COMMENCED BY ANY PERSON UPON SUCH JUDGMENT WHICH HAS NOT BEEN STAYED PENDING
APPEAL OR (II) THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE DAYS DURING WHICH A
STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT; OR


(J)            EITHER (I) ANY PERSON OR “GROUP” (WITHIN THE MEANING OF RULES
13D-3 AND 13D-5 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OTHER
THAN SUMMIT PARTNERS, L.P. AND ITS AFFILIATES SHALL HAVE OBTAINED THE POWER
(WHETHER OR NOT EXERCISED) TO ELECT A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS (OR SIMILAR GOVERNING BODY) OF PLEDGOR; OR (II) THE PLEDGOR IS

57


--------------------------------------------------------------------------------





NO LONGER THE LEGAL AND BENEFICIAL OWNER OF 100% OF THE CAPITAL STOCK OF THE
BORROWER; OR (III) THE BORROWER CEASES TO OWN 100% OF THE CAPITAL STOCK OF EACH
SUBSIDIARY; OR


(K)           THE AGENT SHALL AT ANY TIME CEASE TO HAVE A VALID AND PERFECTED
FIRST-PRIORITY LIEN FOR ANY REASON ON AND IN 100% OF THE CAPITAL STOCK OF THE
BORROWER AND EACH DOMESTIC SUBSIDIARY, OR, WITH RESPECT TO THE CAPITAL STOCK OF
EACH FOREIGN SUBSIDIARY, THE PERCENTAGE SPECIFIED IN SECTION 5.13(B); OR


(L)            ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT, AFTER DELIVERY
THEREOF PURSUANT TO THE PROVISIONS HEREOF, SHALL, FOR ANY REASON OTHER THAN
PURSUANT TO THE TERMS THEREOF, CEASE TO BE VALID OR ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, OR ANY LIEN CREATED UNDER ANY LOAN DOCUMENT SHALL FOR ANY REASON
OTHER THAN PURSUANT TO THE TERMS THEREOF, CEASE TO BE A VALID AND PERFECTED
FIRST PRIORITY (EXCEPT AS PERMITTED BY SECTION 6.3) LIEN IN ANY MATERIAL PORTION
OF THE COLLATERAL, THE GUARANTOR COLLATERAL OR THE PROPERTY PURPORTED TO BE
COVERED THEREBY;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above, automatically each Commitment and the commitment to
issue Letters of Credit shall immediately terminate and the Loans made to the
Borrower hereunder (with accrued interest thereon) and all other Obligations
shall immediately become due and payable and, to the extent any Letters of
Credit are then outstanding, the Borrower shall make a Cash Collateral Deposit,
to be held by the Agent as collateral under the Security Agreement, in the
amount equal to the aggregate Letter of Credit Amount of such Letters of Credit
and (B) if such event is any other Event of Default, with the consent of the
Majority Lenders the Agent may, or upon the request of the Majority Lenders the
Agent shall, take any or all of the following actions:  (i) by written notice to
the Borrower declare the Commitments and the commitment to issue Letters of
Credit to be terminated forthwith, whereupon the Commitments and the commitment
to issue Letters of Credit shall immediately terminate; and (ii) by written
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other Obligations under this Agreement and the Notes to be due and payable
forthwith, whereupon (x) the same shall immediately become due and payable and
(y) to the extent any Letters of Credit are then outstanding, the Borrower shall
make a Cash Collateral Deposit, to be held by the Agent as collateral under the
Security Agreement, in an amount equal to the aggregate Letter of Credit Amount
of the Letters of Credit outstanding.  In all cases, with the consent of the
Majority Lenders, the Agent may, or upon the request of the Majority Lenders the
Agent shall, enforce any or all of the Liens and other rights and remedies
created pursuant to any Loan Document or available at law or in equity. 
Presentment, demand, protest and, except as expressly provided above in this
Section, all other notices of any kind are hereby expressly waived by the
Borrower.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, on or after the occurrence and continuation of (i) an Event of Default
under Section 7(g), (ii) the acceleration of the Loans and all other Obligations
pursuant to the immediately preceding paragraph, (iii) the exercise of rights
and remedies by the Agent and the Lenders pursuant to the immediately preceding
paragraph or (iv) failure to pay in full all of the Obligations pertaining to
the Revolving Loan Commitment on the Revolving Loan Commitment Expiration Date
or to repay in full all of the Obligations pertaining to the Term Loans on the
Term Loan Maturity Date, the proceeds resulting from the collection,
liquidation, sale or other disposition of the Collateral or of the Guarantor
Collateral shall be applied, first, to the reasonable costs and

58


--------------------------------------------------------------------------------




expenses (including reasonable attorneys’ fees) of retaking, holding, storing,
processing and preparing for sale, selling, collecting and liquidating the
Collateral and the Guarantor Collateral, and all other reasonable costs and
expenses incurred by the Agent, until each of such items is paid in full;
second, to the payment of all accrued and unpaid interest and commitment fees
due and owing to the Lenders under this Agreement, pro rata based on each
Lender’s Commitment Percentage thereof, until each of such items is paid in
full; third, to the satisfaction of all other Obligations (other than contingent
indemnification obligations for which no claim has been made and is outstanding,
but including cash collateralization of all Obligations in respect of
outstanding Letters of Credit), pro rata based on each Lender’s Commitment
Percentage thereof; and fourth, any surplus remaining after the satisfaction of
all other Obligations (other than contingent indemnification obligations for
which no claim has been made and is outstanding), provided no Commitment or
Letter of Credit is outstanding, to be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive such surplus.


SECTION 8.           THE AGENT


8.1           APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS UNION BANK OF CALIFORNIA, N.A., AS AGENT OF SUCH LENDER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY
AUTHORIZES UNION BANK OF CALIFORNIA, N.A., AS THE AGENT, FOR SUCH LENDER, TO
TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE
EXPRESSLY DELEGATED TO THE AGENT, BY THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT, THE AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND
NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE AGENT IN SUCH CAPACITY.


8.2           DELEGATION OF DUTIES.  THE AGENT MAY EXECUTE ANY OF ITS DUTIES
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR
ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL
MATTERS PERTAINING TO SUCH DUTIES.  THE AGENT SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH
REASONABLE CARE.


8.3           EXCULPATORY PROVISIONS.  NEITHER THE AGENT NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT, SUBSIDIARIES OR
AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE
TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT FOR ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR
ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER,
ANY OTHER LOAN PARTY OR ANY OFFICER THEREOF, CONTAINED IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE AGENT UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR THE VALUE, VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR
THE NOTES OR ANY OTHER LOAN DOCUMENT OR FOR ANY FAILURE OF THE BORROWER OR ANY
OTHER LOAN PARTY TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  THE AGENT
SHALL NOT BE UNDER ANY OBLIGATION TO ANY LENDER

59


--------------------------------------------------------------------------------





TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE
AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER OR ANY
OTHER LOAN PARTY.


8.4           RELIANCE BY AGENT.  THE AGENT SHALL BE ENTITLED TO RELY, AND SHALL
BE FULLY PROTECTED IN RELYING, UPON ANY NOTE, WRITING, RESOLUTION, NOTICE
(INCLUDING ANY TELEPHONIC NOTICE), CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
CABLEGRAM, TELEGRAM, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR
OTHER DOCUMENT OR CONVERSATION REASONABLY BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION,
COUNSEL TO THE BORROWER), THE ACCOUNTANTS AND INDEPENDENT ACCOUNTANTS AND OTHER
EXPERTS SELECTED BY THE AGENT.  THE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY
NOTE AS THE OWNER THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF
ASSIGNMENT, NEGOTIATION OR TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE
AGENT.  THE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE MAJORITY LENDERS OR ALL LENDERS, AS IT
DEEMS APPROPRIATE, OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE
LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE (EXCEPT THOSE INCURRED SOLELY
AS A RESULT OF THE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) WHICH MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE
AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM
ACTING, UNDER THIS AGREEMENT AND THE NOTES AND THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH A REQUEST OF THE MAJORITY LENDERS OR ALL LENDERS, AS MAY BE
REQUIRED, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT
THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL FUTURE HOLDERS OF THE
NOTES.


8.5           NOTICE OF DEFAULT.  NEITHER THE AGENT NOR ANY LENDER SHALL BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT HEREUNDER
UNLESS SUCH PERSON HAS RECEIVED NOTICE FROM THE AGENT, A LENDER OR THE BORROWER
REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT THAT THE AGENT OR ANY LENDER
RECEIVES SUCH A NOTICE, THE AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL GIVE
NOTICE THEREOF TO THE AGENT AND THE LENDERS.  THE AGENT SHALL TAKE SUCH ACTION
WITH RESPECT TO SUCH DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE MAJORITY
LENDERS OR ALL LENDERS AS APPROPRIATE; PROVIDED THAT UNLESS AND UNTIL THE AGENT
SHALL HAVE RECEIVED SUCH DIRECTIONS, THE AGENT MAY (BUT SHALL NOT BE OBLIGATED
TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH
DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS OR AS
THE AGENT SHALL BELIEVE NECESSARY TO PROTECT THE AGENT AND THE LENDERS’
INTERESTS IN THE COLLATERAL OR THE GUARANTOR COLLATERAL.


8.6           NON-RELIANCE ON AGENT AND OTHER LENDERS.  EACH LENDER EXPRESSLY
ACKNOWLEDGES THAT NONE OF THE AGENT OR ANY OF ITS RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT, SUBSIDIARIES OR AFFILIATES HAS
MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY THE AGENT
HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF THE BORROWER OR ANY
OTHER LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY
BY THE AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO THE AGENT THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER LENDER, AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY,
FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER AND THE
GUARANTORS AND MADE ITS OWN DECISION TO MAKE ITS LOANS AND PARTICIPATE IN
LETTERS OF CREDIT HEREUNDER AND

60


--------------------------------------------------------------------------------





ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER LENDER, AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND TO MAKE
SUCH INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE
BORROWER AND THE OTHER LOAN PARTIES.  THE AGENT AGREES TO PROMPTLY FURNISH TO
EACH LENDER A COPY OF ALL NOTICES, REPORTS AND OTHER DOCUMENTS RECEIVED BY IT
FROM THE BORROWER; PROVIDED THAT THE AGENT SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL OR
OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF THE BORROWER OR ANY OTHER LOAN
PARTY WHICH MAY OTHERWISE COME INTO THE POSSESSION OF THE AGENT OR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT, SUBSIDIARIES OR
AFFILIATES EXCEPT SUCH AS MAY COME INTO THE POSSESSION OF THE EMPLOYEES OF AGENT
THEN HAVING THE RESPONSIBILITY FOR THE ADMINISTRATION OF THIS AGREEMENT.


8.7           INDEMNIFICATION.  THE LENDERS HEREBY INDEMNIFY THE AGENT IN ITS
CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THEIR AGGREGATE TOTAL COMMITMENT PERCENTAGES, FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, REASONABLE COSTS (INCLUDING, WITHOUT LIMITATION, THE
ALLOCATED COST OF INTERNAL COUNSEL), REASONABLE EXPENSES OR DISBURSEMENTS OF ANY
KIND WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING, WITHOUT LIMITATION, AT ANY
TIME FOLLOWING THE PAYMENT OF THE NOTES) BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST THE AGENT, IN ITS CAPACITY AS SUCH, BUT NOT AS A LENDER HEREUNDER, IN
ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED
BY THE AGENT UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT (A)
NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS TO THE EXTENT RESULTING FROM THE AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; (B) THE AGENT SHALL NOT BE PERMITTED TO SETOFF
ANY AMOUNTS OWED HEREUNDER AGAINST ANY LENDER’S PRO RATA SHARE OF ANY PAYMENT TO
BE MADE TO SUCH LENDER PURSUANT TO SECTION 2.11; AND (C) UPON THE REASONABLE
REQUEST OF ANY LENDER (WHICH REQUEST SHALL NOT BE MADE MORE THAN ONCE IN ANY
MONTH), THE AGENT SHALL PROVIDE SUCH LENDER WITH COPIES OF INVOICES OR OTHER
REASONABLY DETAILED WRITTEN EVIDENCE OF SUCH EXPENSES AND DISBURSEMENTS.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE
EXPIRATION OF THE LETTERS OF CREDIT AND THE PAYMENT OF THE NOTES AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER.


8.8           AGENT IN ITS INDIVIDUAL CAPACITY.  THE AGENT AND ITS AFFILIATES
MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH THE BORROWER AND THE OTHER LOAN PARTIES AS THOUGH THE AGENT WERE
NOT THE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  WITH RESPECT TO THE
AGENT, THE LOANS MADE BY THE AGENT, THE LETTERS OF CREDIT PARTICIPATED IN BY THE
AGENT AND THE NOTES ISSUED TO THE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY LENDER AND THE AGENT
MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT AND THE TERMS “LENDER” AND
“LENDERS” SHALL INCLUDE THE AGENT IN ITS INDIVIDUAL CAPACITY.

61


--------------------------------------------------------------------------------





8.9           SUCCESSOR AGENT.  THE AGENT MAY RESIGN AS AGENT UPON TEN DAYS’
NOTICE TO THE LENDERS AND THE BORROWER.  IF THE AGENT SHALL RESIGN AS AGENT
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THEN THE MAJORITY LENDERS
SHALL APPOINT (WITH THE APPROVAL OF THE BORROWER, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD AND NOT TO BE REQUIRED IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING) FROM AMONG THE LENDERS A SUCCESSOR AGENT FOR THE
LENDERS, WHEREUPON SUCH SUCCESSOR AGENT SHALL SUCCEED TO THE RIGHTS, POWERS AND
DUTIES OF THE AGENT AND THE TERM “AGENT” SHALL MEAN SUCH SUCCESSOR AGENT,
EFFECTIVE UPON ITS APPOINTMENT, AND THE FORMER AGENT’S RIGHTS, POWERS AND DUTIES
AS AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE
PART OF SUCH FORMER AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT OR ANY HOLDERS
OF THE NOTES.  NOTICE OF SUCH APPOINTMENT SHALL BE GIVEN BY SUCH SUCCESSOR AGENT
TO THE BORROWER AND EACH LENDER.  AFTER ANY RETIRING AGENT’S RESIGNATION AS
AGENT, THE PROVISIONS OF THIS SECTION SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT, UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN ADDITION, AFTER THE REPLACEMENT OF
THE AGENT HEREUNDER, THE RETIRING AGENT SHALL REMAIN A PARTY HERETO AND SHALL
CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN AGENT UNDER THIS AGREEMENT
WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT
SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


SECTION 9.           MISCELLANEOUS


9.1           AMENDMENTS AND WAIVERS.  NEITHER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT, NOR ANY TERMS HEREOF OR THEREOF MAY BE AMENDED,
SUPPLEMENTED OR MODIFIED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION.  WITH THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS AND THE
BORROWER, THE BORROWER MAY, FROM TIME TO TIME, ENTER INTO WRITTEN AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE OTHER LOAN DOCUMENTS FOR THE
PURPOSES OF ADDING ANY PROVISIONS TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS, THE BORROWER OR ANY OTHER
LOAN PARTY HEREUNDER OR THEREUNDER OR WAIVING, ON SUCH TERMS AND CONDITIONS AS
MAY BE SPECIFIED IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT
OR THE NOTES OR THE OTHER LOAN DOCUMENTS OR ANY DEFAULT AND ITS CONSEQUENCES;
PROVIDED, HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION SHALL:  (A) REDUCE THE AMOUNT OR EXTEND THE MATURITY OF ANY NOTE OR
ANY INSTALLMENT DUE THEREON, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF
INTEREST THEREON, OR REDUCE THE AMOUNT OR EXTEND THE TIME OF PAYMENT OF ANY FEE,
INDEMNITY OR REIMBURSEMENT PAYABLE TO ANY LENDER HEREUNDER, IN EACH CASE WITHOUT
THE WRITTEN CONSENT OF THE LENDER AFFECTED THEREBY, OR INCREASE ANY COMMITMENT
OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER; OR (B) (I) AMEND,
MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 9.1 OR REDUCE THE PERCENTAGE
SPECIFIED IN OR OTHERWISE MODIFY THE DEFINITION OF MAJORITY LENDERS, OR CONSENT
TO THE ASSIGNMENT OR TRANSFER BY ANY LOAN PARTY OF ANY OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; OR (II) RELEASE
ANY LOAN PARTY FROM ANY LIABILITY UNDER ITS RESPECTIVE LOAN DOCUMENTS; OR
(III) RELEASE ANY MATERIAL PORTION OF THE COLLATERAL OR ANY MATERIAL PORTION OF
THE GUARANTOR COLLATERAL, EXCEPT IN CONNECTION WITH ANY ASSET DISPOSITION
PERMITTED BY THIS AGREEMENT; OR (IV) AMEND, MODIFY OR WAIVE, DIRECTLY OR
INDIRECTLY, ANY OF THE PROVISIONS OF SECTION 2.1(E), 2.2(F), 2.12 OR THE LAST
PARAGRAPH OF SECTION 7; OR (V) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS
AGREEMENT REQUIRING THE CONSENT OR APPROVAL OF ALL LENDERS, IN EACH CASE WITHOUT
THE WRITTEN CONSENT OF ALL THE LENDERS; OR (C) AMEND, MODIFY OR WAIVE ANY
PROVISION OF SECTION 8 WITHOUT THE WRITTEN CONSENT OF THE AGENT, OR ANY
PROVISION AFFECTING THE RIGHTS AND DUTIES OF THE AGENT AS THE ISSUER OF LETTERS
OF CREDIT WITHOUT THE WRITTEN CONSENT OF THE AGENT. 

62


--------------------------------------------------------------------------------





ANY SUCH WAIVER AND ANY SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL APPLY
EQUALLY TO EACH OF THE LENDERS AND SHALL BE BINDING UPON THE BORROWER, THE OTHER
LOAN PARTIES, THE LENDERS, THE AGENT, AND ALL FUTURE HOLDERS OF THE NOTES.  IN
THE CASE OF ANY WAIVER, THE BORROWER, THE OTHER LOAN PARTIES, THE LENDERS AND
THE AGENT, SHALL BE RESTORED TO THEIR FORMER POSITION AND RIGHTS HEREUNDER AND
UNDER THE OUTSTANDING NOTES AND ANY OTHER LOAN DOCUMENTS, AND ANY DEFAULT WAIVED
SHALL BE DEEMED TO BE CURED AND NOT CONTINUING; BUT NO SUCH WAIVER SHALL EXTEND
TO ANY SUBSEQUENT OR OTHER DEFAULT, OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


9.2           NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS OR OTHER
COMMUNICATIONS TO OR UPON THE RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE
IN WRITING UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN (INCLUDING BY TELECOPY),
AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN OR MADE WHEN DELIVERED BY HAND, OR 3 DAYS AFTER BEING DEPOSITED IN
THE UNITED STATES MAIL, CERTIFIED AND POSTAGE PREPAID AND RETURN RECEIPT
REQUESTED, OR, IN THE CASE OF TELECOPY NOTICE, WHEN RECEIVED, IN EACH CASE
ADDRESSED TO THE PARTIES AT THEIR ADDRESSES AS SET FORTH ON THE SIGNATURE PAGES
HEREOF, OR IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A PERSON BECOMES A
PARTY HERETO, OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE
RESPECTIVE PARTIES HERETO; PROVIDED THAT ANY NOTICE, REQUEST OR DEMAND TO OR
UPON THE AGENT OR THE LENDERS PURSUANT TO SECTION 2.1, 2.2, 2.3, 2.4 OR 2.6
SHALL NOT BE EFFECTIVE UNTIL RECEIVED.


THE AGENT SHALL BE ENTITLED TO RELY AND ACT UPON TELEPHONIC NOTICES PURPORTEDLY
GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN
A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY
ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, (II) SUCH NOTICES ARE FOUND NOT TO
HAVE BEEN AUTHORIZED BY THE BORROWER OR (III) THE TERMS THEREOF, AS UNDERSTOOD
BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL
INDEMNIFY THE AGENT AND EACH LENDER FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY THE AGENT ON ANY SUCH NOTICE.


9.3           NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF THE AGENT OR ANY LENDER, ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES
HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS
AND PRIVILEGES PROVIDED BY LAW.


9.4           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE HEREUNDER OR THE EXISTING CREDIT AGREEMENT AND IN ANY
DOCUMENT, CERTIFICATE OR STATEMENT DELIVERED PURSUANT HERETO OR IN CONNECTION
HEREWITH OR THE EXISTING CREDIT AGREEMENT SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT.


9.5           PAYMENT OF EXPENSES AND TAXES.  THE BORROWER AGREES, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, (A) TO PAY OR
REIMBURSE THE AGENT FOR ALL ITS REASONABLE COSTS AND OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION AND EXECUTION OF, AND ANY AMENDMENT,
SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT AND THE NOTES AND THE OTHER LOAN
DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH,
AND THE CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND

63


--------------------------------------------------------------------------------





THEREBY (INCLUDING THE TRANSACTIONS TO OCCUR ON THE CLOSING DATE), INCLUDING,
WITHOUT LIMITATION, DUE DILIGENCE EXPENSES, SYNDICATION EXPENSES, AND THE
REASONABLE FEES AND DISBURSEMENTS OF OUTSIDE COUNSEL TO THE AGENT (INCLUDING ANY
LOCAL COUNSEL TO THE AGENT) AND AS TO ANY AMENDMENT, SUPPLEMENT OR MODIFICATION
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, AND WITH RESPECT TO THE FOREGOING, THE
ALLOCATED REASONABLE COSTS OF INTERNAL COUNSEL TO THE AGENT, (B) AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, TO PAY OR REIMBURSE THE
AGENT AND EACH LENDER, FOR ALL ITS REASONABLE COSTS AND OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS OR IN
CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED UNDER THIS AGREEMENT IN THE NATURE OF A “WORK-OUT” OR OF ANY INSOLVENCY
OR BANKRUPTCY PROCEEDING, INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES
AND DISBURSEMENTS OF OUTSIDE COUNSEL TO THE AGENT AND EACH LENDER AND THE
ALLOCATED REASONABLE COST OF INTERNAL COUNSEL TO THE AGENT AND EACH LENDER, (C)
TO PAY, AND INDEMNIFY AND HOLD HARMLESS EACH LENDER AND THE AGENT FROM, ANY AND
ALL RECORDING AND FILING FEES AND ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, STAMP, EXCISE AND OTHER TAXES, IF ANY, WHICH
MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF, OR CONSUMMATION OR ADMINISTRATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY, THIS AGREEMENT OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF,
OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE NOTES, THE
OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, (D) TO PAY ALL COSTS AND
EXPENSES OF THE AGENT AND THE LENDERS INCURRED IN CONNECTION WITH THE COLLATERAL
AUDITS CONTEMPLATED BY SECTION 5.6 AND (E) TO PAY AND INDEMNIFY AND HOLD
HARMLESS EACH LENDER AND THE AGENT FROM AND AGAINST, ANY AND ALL OTHER
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS (INCLUDING, WITHOUT LIMITATION, THE ALLOCATED REASONABLE COST OF INTERNAL
COUNSEL AND THE REASONABLE LEGAL FEES AND DISBURSEMENTS OF OUTSIDE COUNSEL TO
THE LENDERS AND THE AGENT), EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY AND ENFORCEMENT OF THIS
AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS OR THE USE OF THE LETTERS OF
CREDIT OR THE PROCEEDS OF THE LOANS AND ANY SUCH OTHER DOCUMENTS (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), PROVIDED, THAT THE
BORROWER SHALL HAVE NO OBLIGATION HEREUNDER TO THE AGENT OR ANY LENDER WITH
RESPECT TO INDEMNIFIED LIABILITIES ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE AGENT OR SUCH LENDER OR THEIR AGENTS OR ATTORNEYS-IN-FACT. 
THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT,
THE EXPIRATION OF THE LETTERS OF CREDIT AND THE PAYMENT OF THE NOTES AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


9.6           SUCCESSORS AND ASSIGNS; PARTICIPATION; PURCHASING LENDERS.


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE BORROWER, THE LENDERS, THE AGENT, ALL FUTURE HOLDERS OF THE NOTES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER MAY NOT ASSIGN,
TRANSFER OR DELEGATE ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER.


(B)           ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE BANKS OR OTHER
ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN THE RIGHTS OF SUCH LENDER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED ANY SUCH SALE MUST RESULT
IN THE PARTICIPANT ACQUIRING AT LEAST A $1,000,000 (WITH CONCURRENT SALES TO ONE
OR MORE AFFILIATES OF A PARTICIPANT BEING TREATED AS A SINGLE ASSIGNMENT FOR
PURPOSES OF MEETING SUCH MINIMUM AMOUNT) RISK PARTICIPATION INTEREST IN

64


--------------------------------------------------------------------------------





THE AGGREGATE AMOUNT OF OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  A PARTICIPANT SHALL HAVE THE RIGHT ONLY TO VOTE ON THE EXTENSION OF
REGULARLY SCHEDULED MATURITY OF PRINCIPAL OR INTEREST UNDER A NOTE, EXTENSION OF
THE EXPIRATION OF A LETTER OF CREDIT, REDUCTION OF THE PRINCIPAL AMOUNT OR RATE
OF INTEREST OF A NOTE, REDUCTION OF THE AMOUNT TO BE REIMBURSED UNDER ANY LETTER
OF CREDIT, OR THE RELEASE OF ANY SIGNIFICANT PORTION OF THE COLLATERAL OR THE
GUARANTOR COLLATERAL.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF
PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER
SHALL REMAIN THE HOLDER OF ITS NOTE AND THE PARTICIPANT IN SUCH LETTERS OF
CREDIT FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE BORROWER AND THE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(C)           ANY LENDER MAY AT ANY TIME SELL TO ANY OF ITS AFFILIATES OR
RELATED FUNDS OR TO ANY LENDER, ANY AFFILIATE OR RELATED FUND THEREOF OR TO ONE
OR MORE ADDITIONAL LENDERS THAT ARE APPROVED BY THE BORROWER (“PURCHASING
LENDERS”), SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED AND NOT TO
BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS CONTINUING, AND THE AGENT, SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED, ALL OR ANY PART OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY SUCH PURCHASING
LENDER AND SUCH TRANSFEROR LENDER, AND DELIVERED TO THE AGENT FOR ITS ACCEPTANCE
AND RECORDING IN THE REGISTER (AS DEFINED BELOW), ACCOMPANIED BY A $3,500
PROCESSING FEE (EXCEPT THE PAYMENT OF SUCH FEE SHALL NOT BE REQUIRED IN
CONNECTION WITH AN ASSIGNMENT BY A LENDER TO AN AFFILIATE OF SUCH LENDER OR A
RELATED FUND); PROVIDED, HOWEVER, THAT (I) ANY SUCH SALE (OTHER THAN A SALE OF
ALL OF THE SELLING LENDER’S INTEREST HEREUNDER) MUST RESULT IN THE PURCHASING
LENDER HAVING AN INTEREST IN AT LEAST $5,000,000 IN AGGREGATE AMOUNT OF
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT SUCH
MINIMUM AMOUNT SHALL NOT APPLY TO AN ASSIGNMENT BY A LENDER TO (X) AN AFFILIATE
OF SUCH LENDER OR A RELATED FUND OF SUCH LENDER, (Y) ANOTHER LENDER OR (Z) A
GROUP OF NEW LENDERS, EACH OF WHOM IS AN AFFILIATE OR RELATED FUND OF EACH OTHER
TO THE EXTENT THE AGGREGATE AMOUNT ASSIGNED TO ALL SUCH NEW LENDERS IS AT LEAST
$5,000,000) AND (II) NO APPROVAL OF THE BORROWER OR THE AGENT SHALL BE REQUIRED
IN CONNECTION WITH ANY ASSIGNMENT BY A LENDER TO AN AFFILIATE OF SUCH LENDER,
ANOTHER LENDER OR A RELATED FUND.  UPON SUCH EXECUTION AND DELIVERY FROM AND
AFTER THE TRANSFER EFFECTIVE DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT
DOCUMENT, (X) THE PURCHASING LENDER THEREUNDER SHALL BE A PARTY HERETO AND, TO
THE EXTENT PROVIDED IN THE ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER HEREUNDER WITH COMMITMENTS AS SET FORTH THEREIN, AND (Y)
THE TRANSFEROR LENDER THEREUNDER SHALL, TO THE EXTENT OF SUCH ASSIGNED PORTION
AND AS PROVIDED IN THE ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (AND, IN THE CASE
OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF A
TRANSFEROR LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH TRANSFEROR
LENDER SHALL CEASE TO BE A PARTY HERETO).  ANY SUCH ASSIGNMENT AND ACCEPTANCE
SHALL BE DEEMED TO AMEND THIS AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT,
NECESSARY TO REFLECT THE ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING
ADJUSTMENT OF COMMITMENT PERCENTAGES ARISING FROM THE PURCHASE BY SUCH
PURCHASING LENDER OF ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH
TRANSFEROR LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE
BORROWER, AT ITS OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE AGENT IN EXCHANGE
FOR THE SURRENDERED NOTE OR NOTES A NEW NOTE OR NOTES TO THE ORDER OF SUCH
PURCHASING LENDER IN AN AMOUNT EQUAL TO THE COMMITMENTS ASSUMED BY IT, AND IF

65


--------------------------------------------------------------------------------





THE TRANSFEROR LENDER HAS RETAINED A COMMITMENT HEREUNDER, A NEW NOTE OR NOTES
TO THE ORDER OF THE TRANSFEROR LENDER IN AN AMOUNT EQUAL TO SUCH COMMITMENT
RETAINED BY IT HEREUNDER.  SUCH NEW NOTES SHALL BE DATED THE CLOSING DATE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.6(C), A
LENDER MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THE LOAN DOCUMENTS TO AN
AFFILIATE OF SUCH LENDER OR A RELATED FUND OF SUCH LENDER WITHOUT DELIVERING AN
ASSIGNMENT AND ACCEPTANCE TO THE AGENT OR ANY OTHER PERSON (A “RELATED PARTY
ASSIGNMENT”); PROVIDED, HOWEVER, THAT (I) THE ASSIGNING LENDER PROMPTLY DELIVERS
NOTICE TO THE AGENT OF SUCH ASSIGNMENT IDENTIFYING THE ASSIGNEE IN DETAIL
REASONABLY ACCEPTABLE TO THE AGENT, (II) THE BORROWER AND THE AGENT MAY CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH ASSIGNING LENDER UNTIL AN ASSIGNMENT AND
ACCEPTANCE HAS BEEN DELIVERED TO THE AGENT FOR RECORDATION IN THE REGISTER, AND
PROVIDED THAT THE FAILURE OF SUCH ASSIGNING LENDER TO DELIVER AN ASSIGNMENT AND
ACCEPTANCE TO THE AGENT SHALL NOT AFFECT THE LEGALITY, VALIDITY, OR BINDING
EFFECT OF SUCH ASSIGNMENT AND (III) AN ASSIGNMENT AND ACCEPTANCE BETWEEN THE
ASSIGNING LENDER AND AN AFFILIATE OF SUCH LENDER OR A RELATED FUND OF SUCH
LENDER SHALL BE EFFECTIVE AS OF THE DATE SPECIFIED IN SUCH ASSIGNMENT AND
ACCEPTANCE.


(D)           THE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 9.2
A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE
“REGISTER”) FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND
THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO AND, IF
APPLICABLE, THE LETTERS OF CREDIT PARTICIPATED IN BY, EACH LENDER FROM TIME TO
TIME.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF
MANIFEST ERROR, AND THE BORROWER, THE AGENT AND THE LENDERS MAY TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF THE LOANS RECORDED
THEREIN FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY A
TRANSFEROR LENDER AND PURCHASING LENDER (AND, IN THE CASE OF A PURCHASING LENDER
THAT IS NOT THEN A LENDER OR AN AFFILIATE OR RELATED FUND THEREOF, BY THE
BORROWER (IF REQUIRED) AND THE AGENT (IF REQUIRED)) THE AGENT SHALL (I) PROMPTLY
ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) ON THE EFFECTIVE DATE DETERMINED
PURSUANT THERETO RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.


(F)            THE BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY
PARTICIPANT OR PURCHASING LENDER (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE
TRANSFEREE ANY AND ALL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE
BORROWER, THE OTHER LOAN PARTIES AND THE AFFILIATES THEREOF WHICH HAS BEEN
DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER
BY OR ON BEHALF OF THE BORROWER IN CONNECTION WITH SUCH LENDER’S CREDIT
EVALUATION OF THE BORROWER AND THE OTHER LOAN PARTIES; PROVIDED THAT SUCH
TRANSFEREE OR PROSPECTIVE TRANSFEREE AGREES IN WRITING TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.15.


(G)           NOTHING HEREIN SHALL PROHIBIT ANY LENDER FROM PLEDGING OR
ASSIGNING ANY OF ITS INTEREST AND RIGHTS UNDER THIS AGREEMENT AND ITS NOTES TO
ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW.  IN ADDITION, THE
BORROWER HEREBY ACKNOWLEDGES THAT EACH LENDER AND EACH OF ITS AFFILIATES AND
RELATED FUNDS MAY AT ANY TIME PLEDGE OR GRANT A SECURITY INTEREST IN ALL OR ANY
PORTION OF THE LOANS MADE BY IT AS COLLATERAL SECURITY TO SECURE OBLIGATIONS OF
SUCH LENDER, AFFILIATES OF SUCH LENDER AND RELATED FUNDS; PROVIDED THAT NO SUCH
PLEDGE OR GRANT

66


--------------------------------------------------------------------------------





OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


(H)           EACH LENDER (AND EACH PERSON BECOMING A LENDER PURSUANT TO SECTION
9.6(C)) REPRESENTS, WARRANTS AND AGREES WITH THE AGENT AS FOLLOWS:

(I)            SUCH LENDER IS ENTITLED TO RECEIVE ANY PAYMENTS HEREUNDER WITHOUT
THE WITHHOLDING OF ANY TAX AND WILL FURNISH TO AGENT AND THE BORROWER SUCH
FORMS, CERTIFICATIONS, STATEMENTS AND OTHER DOCUMENTS AS AGENT MAY REQUEST FROM
TIME TO TIME TO EVIDENCE SUCH LENDER’S EXEMPTION FROM WITHHOLDING OF ANY TAX
IMPOSED BY ANY JURISDICTION OR TO ENABLE AGENT TO COMPLY WITH ANY APPLICABLE
LAWS OR REGULATIONS RELATING THERETO;

(II)           WITHOUT LIMITING THE EFFECT OF THE FOREGOING, IF SUCH LENDER IS
NOT CREATED OR ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF, SUCH LENDER IS LAWFULLY ENGAGED IN THE CONDUCT OF A BUSINESS WITHIN THE
UNITED STATES AND PAYMENTS MADE HEREUNDER ARE OR ARE REASONABLY EXPECTED TO BE
EFFECTIVELY CONNECTED WITH THE CONDUCT OF THAT TRADE OR BUSINESS AND ARE OR WILL
BE INCLUDIBLE IN ITS GROSS INCOME OR, IF SUCH LENDER IS NOT ENGAGED IN A UNITED
STATES TRADE OR BUSINESS WITH WHICH SUCH PAYMENTS ARE EFFECTIVELY CONNECTED,
SUCH LENDER IS ENTITLED TO THE BENEFITS OF A TAX CONVENTION WHICH EXEMPTS THE
INCOME FROM UNITED STATES WITHHOLDING TAX AND THAT IT HAS SATISFIED ALL
REQUIREMENTS TO QUALIFY FOR THE EXEMPTION FROM TAX.

(III)          SUCH LENDER AGREES THAT IT WILL, IMMEDIATELY UPON THE REQUEST OF
THE AGENT, FURNISH TO THE AGENT A COPY TO THE BORROWER FORM W-9, W-8BEN OR
W-8ECI (AS APPLICABLE TO IT) OF THE INTERNAL REVENUE SERVICE, OR SUCH OTHER
FORMS, CERTIFICATIONS, STATEMENTS OR DOCUMENTS, DULY EXECUTED AND COMPLETED BY
SUCH LENDER AS EVIDENCE OF SUCH LENDER’S EXEMPTION FROM THE WITHHOLDING OF
UNITED STATES TAX WITH RESPECT THERETO.  IF SUCH LENDER DETERMINES THAT, AS A
RESULT OF ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN ANY OFFICIAL APPLICATION OR
INTERPRETATION THEREOF, IT CEASES TO QUALIFY FOR EXEMPTION FROM ANY TAX IMPOSED
BY ANY JURISDICTION WITH RESPECT TO PAYMENTS MADE HEREUNDER, SUCH LENDER SHALL
PROMPTLY NOTIFY THE AGENT AND THE BORROWER OF SUCH FACT AND THE AGENT MAY, BUT
SHALL NOT BE REQUIRED TO WITHHOLD THE AMOUNT OF ANY SUCH APPLICABLE TAX FROM
AMOUNTS PAID TO SUCH LENDER HEREUNDER.  THE AGENT SHALL NOT BE OBLIGATED TO MAKE
ANY PAYMENTS HEREUNDER TO SUCH LENDER IN RESPECT TO THE OBLIGATIONS OWING TO
SUCH LENDER HEREUNDER UNTIL SUCH LENDER SHALL HAVE FURNISHED TO THE AGENT THE
REQUESTED FORM, CERTIFICATION, STATEMENT OR DOCUMENT, AND MAY WITHHOLD THE
AMOUNT OF SUCH APPLICABLE TAX FROM AMOUNTS PAID TO SUCH LENDER HEREUNDER.

(IV)          EACH LENDER SHALL REIMBURSE, INDEMNIFY AND HOLD THE AGENT AND THE
BORROWER HARMLESS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED UPON, INCURRED BY OR ASSERTED
AGAINST THE AGENT OR THE BORROWER, AS THE CASE MAY BE, DUE TO ITS RELIANCE UPON
THE REPRESENTATION HEREBY MADE THAT SUCH LENDER IS EXEMPT FROM WITHHOLDING OF
TAX.  UNLESS THE AGENT RECEIVES WRITTEN NOTICE TO THE CONTRARY, SUCH LENDER
SHALL BE DEEMED TO HAVE MADE THE REPRESENTATIONS CONTAINED IN THIS SECTION
9.6(H) FOR THE CURRENT AND EACH SUBSEQUENT TAX YEAR OF SUCH LENDER.

67


--------------------------------------------------------------------------------





9.7           ADJUSTMENTS; SET-OFF.


(A)           IF ANY LENDER (A “BENEFITTED LENDER”) SHALL AT ANY TIME RECEIVE
ANY PAYMENT OF ALL OR PART OF ITS LOANS OR ITS PARTICIPATIONS IN LETTERS OF
CREDIT, OR INTEREST THEREON, OR FEES, OR RECEIVE ANY COLLATERAL IN RESPECT
THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR
PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 7(G) OR 8.8, OR OTHERWISE), IN
A GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY
OTHER LENDER, IF ANY, IN RESPECT OF SUCH OTHER LENDER’S LOANS, ITS PARTICIPATION
IN LETTERS OF CREDIT, OR INTEREST THEREON, OR FEES, SUCH BENEFITTED LENDER SHALL
PURCHASE FOR CASH FROM THE OTHER LENDERS SUCH PORTION OF EACH SUCH OTHER
LENDER’S LOANS, PARTICIPATIONS IN LETTERS OF CREDIT, OR FEES, OR SHALL PROVIDE
SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS
THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITTED LENDER TO SHARE THE
EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF
THE LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS
PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITTED LENDER, SUCH
PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO
THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  THE BORROWER AGREES THAT
EACH LENDER SO PURCHASING A PORTION OF ANOTHER LENDER’S LOANS OR ITS
PARTICIPATIONS IN LETTERS OF CREDIT MAY EXERCISE ALL RIGHTS OF PAYMENT
(INCLUDING, WITHOUT LIMITATION, RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION
AS FULLY AS IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


(B)           SUBJECT TO SECTION 9.7(A), IN ADDITION TO ANY RIGHTS AND REMEDIES
OF THE LENDERS PROVIDED BY LAW, WITH THE PRIOR CONSENT OF THE AGENT, EACH LENDER
SHALL HAVE THE RIGHT, EXERCISABLE UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH NOTICE
BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TO SET-OFF AND APPROPRIATE AND APPLY AGAINST ANY SUCH OBLIGATIONS ANY AND
ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY
CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS IN ANY CURRENCY, IN EACH
CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED,
AT ANY TIME HELD OR OWING BY SUCH LENDER OR AFFILIATE OR ANY BRANCH OR AGENCY
THEREOF OR BANK CONTROLLING SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF
THE BORROWER TO THE EXTENT SUCH OBLIGATIONS ARE THEN DUE AND PAYABLE.  EACH
LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AFTER ANY SUCH SET-OFF AND
APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


9.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AGREEMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


9.9           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


9.10         INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE ENTIRE AGREEMENT OF THE BORROWER, THE AGENT AND THE
LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE

68


--------------------------------------------------------------------------------





AGENT OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET
FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.


9.11         GOVERNING LAW.  THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA (WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES).


9.12         JUDICIAL REFERENCE; CONSENT TO JURISDICTION.


(A)           ALL CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES CONCERNING THE LOAN
DOCUMENTS (EACH A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY TO THIS AGREEMENT,
BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL
PROCEDURE (“REFERENCE”).  THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO
SHALL BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE EVENT THAT THE PARTIES CANNOT
AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT.  THE REFEREE
SHALL REPORT A STATEMENT OF DECISION TO THE COURT.  NOTHING IN THIS PARAGRAPH
SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES,
FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.  THE PARTIES SHALL
BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS
OTHERWISE.  THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH.  THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY.


(B)           SUBJECT TO SECTION 9.12(A), EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY

(I)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE CENTRAL DISTRICT
OF CALIFORNIA, AND APPELLATE COURTS FROM ANY THEREOF;

(II)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(III)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ANY PARTY AT ITS
ADDRESS SET FORTH IN SECTION 9.2;

69


--------------------------------------------------------------------------------




(IV)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(V)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SUBSECTION ANY PUNITIVE DAMAGES.


9.13         ACKNOWLEDGEMENTS.  THE BORROWER HEREBY ACKNOWLEDGES THAT:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


(B)           NEITHER THE AGENT NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP TO
THE BORROWER SOLELY BY VIRTUE OF ANY OF THE LOAN DOCUMENTS, AND THE RELATIONSHIP
PURSUANT TO THE LOAN DOCUMENTS BETWEEN THE AGENT AND THE LENDERS, ON ONE HAND,
AND THE BORROWER, ON THE OTHER HAND, IS SOLELY THAT OF CREDITOR AND DEBTOR; AND


(C)           NO JOINT VENTURE EXISTS AMONG THE LENDERS OR AMONG THE BORROWER
AND THE LENDERS.


9.14         HEADINGS.  SECTION HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER
PURPOSE.


9.15         CONFIDENTIALITY.  THE LENDERS SHALL TAKE NORMAL AND REASONABLE
PRECAUTIONS TO MAINTAIN THE CONFIDENTIALITY OF ALL NON-PUBLIC INFORMATION
OBTAINED PURSUANT TO THE REQUIREMENTS OF THIS AGREEMENT WHICH HAS BEEN
IDENTIFIED IN WRITING AS SUCH BY ANY LOAN PARTY BUT MAY, IN ANY EVENT, MAKE
DISCLOSURES (A) REASONABLY REQUIRED BY ANY BONA FIDE TRANSFEREE, ASSIGNEE OR
PARTICIPANT IN CONNECTION WITH THE CONTEMPLATED TRANSFER OR ASSIGNMENT OF ANY OF
THE COMMITMENTS, THE LOANS, ANY PARTICIPATION IN LETTERS OF CREDIT OR
PARTICIPATION IN ANY OF THE FOREGOING OR (B) AS REQUIRED OR REQUESTED BY ANY
GOVERNMENTAL AGENCY OR REPRESENTATIVE THEREOF OR AS REQUIRED PURSUANT TO LEGAL
PROCESS OR (C) TO ITS ATTORNEYS AND ACCOUNTANTS OR (D) AS REQUIRED BY LAW OR
(E) IN CONNECTION WITH LITIGATION INVOLVING ANY LENDER OR THE AGENT; PROVIDED
THAT (I) SUCH TRANSFEREE, ASSIGNEE OR PARTICIPANT AGREES IN WRITING TO COMPLY
WITH THE PROVISIONS OF THIS SECTION 9.15 UNLESS SPECIFICALLY PROHIBITED BY
APPLICABLE LAW OR COURT ORDER AND (II) IN NO EVENT SHALL ANY LENDER OR THE AGENT
BE OBLIGATED OR REQUIRED TO RETURN ANY MATERIALS FURNISHED BY THE BORROWER OR
ITS SUBSIDIARIES.


9.16         PATRIOT ACT.  EACH LENDER SUBJECT TO TITLE III OF THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM ACT OF 2001 (PUBLIC LAW 107-56) (THE “PATRIOT ACT”) HEREBY
NOTIFIES THE BORROWER THAT, PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT,
SUCH LENDER IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES
THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER
AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWER IN
ACCORDANCE WITH THE PATRIOT ACT.

[Remainder of page intentionally left blank.]

70


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Los Angeles, California by their proper and duly
authorized officers as of the day and year first above written.

 

PHYSICIANS FORMULA, INC.,

 

 

a New York corporation

 

 

 

 

 

 

 

 

By:

/s/ Joseph Jaeger

 

 

Name:

Joseph Jaeger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1055 West 8th Street

 

 

Azusa, CA 91702

 

 

Attention: Chief Executive Officer

 

 

Telephone: (626) 334-3395

 

 

Facsimile: (626) 334-8008

 

 

S-1


--------------------------------------------------------------------------------




 

UNION BANK OF CALIFORNIA, N.A.,

 

 

as Agent and as sole Lender

 

 

 

 

 

By:

/s/ Craig R. Cappai

 

 

Name: Craig R. Cappai

 

 

Title: Vice President

 

 

 

 

 

Revolving Loan Commitment: $20,000,000

 

 

Term Loan Commitment: $15,000,000

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Union Bank of California, N.A.

 

 

445 South Figueroa Street, 13th Floor

 

 

Los Angeles, CA 90071

 

 

Attention: Craig Cappai

 

 

Telephone: (213) 236-7517

 

 

Facsimile: (213) 236-7619

 

 

 

 

 

Applicable Lending Office for

 

 

Base Rate Loans:

 

 

 

 

 

445 South Figueroa Street

 

 

Los Angeles, CA 90071

 

 

 

 

 

Applicable Lending Office for

 

 

LIBOR Loans:

 

 

 

 

 

445 South Figueroa Street

 

 

Los Angeles, CA 90071

 

 

 

 

 

Applicable Lending Office for

 

 

participations in Letters of Credit:

 

 

 

 

 

445 South Figueroa Street

 

 

Los Angeles, CA 90071

 

 

S-2


--------------------------------------------------------------------------------